FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2016 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: A 2015 annual report of Huaneng Power International, Inc. (the Registrant”) filed by the Registrant with the Hong Stock Exchange. The Objectives of the Company As a power company, devoted to providing sufficient, reliable and eco-friendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first class power producer, devoted to having excellency in operation, becoming a leading power enterprise in China and an advanced enterprise internationally. Contents Overview 2 Company Profile 5 Major Corporate Events in 2015 7 Financial Highlights 9 Letter to Shareholders 12 Management’s Discussion and Analysis 36 Corporate Governance Report 52 Social Responsibility Report 59 Investor Relations 63 Report of the Board of Directors 85 Report of the Supervisory Committee 89 Profiles of Directors, Supervisors and Senior Management 96 Corporate Information 98 Glossary Financial statements prepared in accordance with International Financial Reporting Standards 99 Independent Auditor’s Report Consolidated Statement of Comprehensive Income Consolidated Statement of Financial Position Consolidated Statement of Changes in Equity Consolidated Statement of Cash Flows Notes to the Financial Statements Financial statements reconciliation between PRC GAAP and IFRS Financial statements reconciliation between PRC GAAP and IFRS COMPANY PROFILE Huaneng Power International, Inc. (“the Company”, “Huaneng Power” or “Huaneng International”) and its subsidiaries are mainly engaged in developing, constructing, operating and managing large-scale power plants throughout China. As at 31 December 2015, the Company is one of China’s largest listed power producers with controlling generation capacity of 82,331 MW and equity-based generation capacity of 74,399 MW, and its domestic power plants are located in 22 provinces, municipalities and autonomous regions. The Company also has a wholly-owned power company in Singapore. The Company was incorporated on 30 June 1994. It completed its initial global public offering of 1,250,000,000 overseas listed foreign shares (“foreign shares”) in October 1994, which were listed on the New York Stock Exchange (Stock Code: HNP) in the United States by issuing 31,250,000 American Depository Shares (“ADS”). In January 1998, the foreign shares of the Company were listed on The Stock Exchange of Hong Kong Limited (the “Hong Kong Stock Exchange”) by way of introduction (Stock Code: 902). Subsequently, in March 1998, the Company successfully completed a global placing of 250,000,000 foreign shares along with a private placing of 400,000,000 domestic shares. In November 2001, the Company successfully completed the issue of 350,000,hares (Stock Code: 600011) in the People’s Republic of China (“China”, “PRC”), of which 250,000,000 domestic public shares were listed on the Shanghai Stock Exchange. In December 2010, the Company completed the non-public issuance of 1,500,000,hares and 500,000,hares. In November 2014, the Company completed the non-public issuance of 365,000,hares. In November 2015, the Company completed the non-public issuance of 780,000,hares. Currently, the total share capital of the Company amounts to approximately 15.2 billion shares. The core business of the Company is to develop, construct and operate large-scale power plants throughout China by making use of modern technology and equipment and financial resources available domestically and internationally. As a power generation enterprise, the Company has been insisting on innovations in technologies, structure, and management since its incorporation; and on aspects regarding the advancement in power technologies and construction and management of power plant. The Company has been the pioneer and has created various milestones within the domestic power industry, which facilitated the great-leap development of the power business and technological advancement of the power station equipment manufacturing industry in China, and also significantly contributed to the improvement of technical and management standards of the domestic power generation enterprises. The Company was the first to introduce a 600 MW supercritical generating unit into China and we also started operating the first domestically built single 1,000 MW ultra-supercritical coal-fired generating unit, and the first digitalized 1,000 MW ultra-supercritical coal-fired generating unit in China. We completed the construction of the first 1,000 MW generating unit in the world using sea water desulphurization facilities and the 660 MW efficient ultra-supercritical coal-fired generating unit with the highest parameter in China. We completed the construction of the first high-efficiency ultra-supercritical and double reheat ultra-supercritical coal-fired generating unit with the highest parameter in China. We developed the technology for synergistic treatment of fuel gas of coal-fired power plants, which was successfully applied in various environmental protection renovation and newly-constructed projects. The Company was the first power company in China to get listed in New York, Hong Kong and Shanghai. The technical and economic indicators as well as the overall manpower efficiency of the Company have been remaining at the forefront in China’s power industry. The Company constantly optimizes the power structure and regional distribution, optimizes the development of thermal power, and vigorously promotes the development of efficient wind power projects, develops steam turbine generators in an orderly manner and invests in hydropower and nuclear power projects. 2 Throughout the years, with efforts in seeking expansion and operating our business in a prudent manner, the Company has expanded gradually with steady growth in competitive strengths. The success of the Company is attributable to its various advantages, including advantages in scale and equipment, advantages in strategic layout of power plants, strong support from major shareholders, sound corporate governance structure, advantages in market reputation, extensive experience in the capital markets, advantages in overseas development, staff with high calibre and professional management. The objectives of the Company are: as a power company, devoted to providing sufficient, reliable and eco-friendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first class power producer, devoted to having excellency in operation, becoming a leading power enterprise in China and an advanced enterprise in the international market. Huaneng International Power Development Corporation (“HIPDC”), the Company’s parent company and controlling shareholder, was incorporated as a Sino-foreign joint stock company in 1985. 3 Distribution of Power Plants of the Company The controlled power generation capacity of the Company as at 22 March 2016 is 82,331 MW, distributed in areas as depicted in the chart (Unit: MW) 4 MAJOR CORPORATE EVENTS IN 2015 January ‧ The Company announced that its total power generation within China for 2014 recorded a decrease of 7.27% year-on-year. February ‧ The Company was named as one of the “Top 100 Listed Companies Most Respected by Investors”, an honor granted by China Association for Public Companies. March ‧ The Company announced its operating results for 2014. According to the PRC GAAPs, the net profit attributable to shareholders of the Company was RMB10,546 million, representing an increase of 0.24% over the previous year. ‧ The Company held investor and press conferences within and outside China for its results for 2014. ‧ The Company subscribed for the newly increased registered capital of Huaneng Tiancheng Financial Leasing Co., Ltd. at a consideration of RMB567 million. Upon completion of the transaction, the shareholding interest of the Company in Tiancheng Leasing Company shall be 20%. April ‧ The Company announced that its total power generation within China for the first quarter of 2015 recorded an increase of 6.81% year-on-year. ‧ The Company announced its results for the first quarter of 2015. According to the PRC GAAPs, the net profit attributable to shareholders of the Company was RMB5,034 million, representing an increase of 21.02% over the corresponding period of the previous year. ‧ The Company held global investor telephone conferences for its results for the first quarter in 2015. ‧ The Company completed the issuance of its first tranche of short-term debentures in 2015 in an amount of RMB5 billion. ‧ The Company announced and paid the interest of its 10-year bonds issued in 2008 for the period from 8 May 2014 to 7 May 2015. ‧ The Company announced the specific adjustments made to the on-grid tariff of its power plants in China, which resulted in a decrease of approximately RMB17.82/MWh to its average tariff. May ‧ The Company carried out non-deal roadshows in Europe and North America. June ‧ The Company completed the issuance of its first and second tranche of super short-term debentures in 2015 in an amount of RMB2 billion respectively. ‧ The Company was awarded the “Golden Ox of Top 100 Listed Companies” by China Securities Journal. July ‧ The Company announced its implementation of profit distribution plan for 2014, declaring that a cash dividend of RMB0.38 (inclusive of tax) per ordinary share would be paid to all shareholders of the Company. ‧ The Company completed the issuance of its third and fourth tranche of super-short-term debentures in 2015 in an amount of RMB2 billion and RMB5 billion respectively. 5 ‧ The Company announced that its total power generation within China for the first half of 2015 recorded an increase of 5.32% year-on-year. August ‧ The Company announced its interim results of 2015. According to the PRC GAAPs, the net profit attributable to shareholders of the Company was RMB9,059 million, representing an increase of 19.48% over the corresponding period of the previous year. ‧ The Company held global investor telephone conferences for its interim results in 2015. ‧ The Company announced to establish energy sales companies in Jiangsu province and Guangdong province respectively. ‧ The Company completed the issuance of its second tranche of short-term debentures in 2015 in an amount of RMB3 billion. ‧ The Company was awarded the “100 Strong Value Companies Listed on China Main Board” by Securities Times. October ‧ The Company announced that its total power generation within China for the first three quarters of 2015 recorded an increase of 8.05% year-on-year. ‧ The Company announced its results for the first three quarters of 2015. According to the PRC GAAPs, the net profit attributable to shareholders of the Company was RMB13,235 million, representing an increase of 16.74% over the corresponding period of the previous year. ‧ The Company held global investor telephone conferences for its results for the third quarter in 2015. ‧ The Company ranked 44th in the “Platts Top 250 Global Energy Listed Companies Award”, with its ranking continuing to move higher. November ‧ The Company successfully completed the non-public issuance of a total of 780,000,hares at the issue price of HK$7.32 each, with total proceeds of approximately HK$5.71 billion from the issuance. ‧ The Company received “The Best Listed Company” award of the China Securities Golden Bauhinia Awards. December ‧ The Company announced and paid its interest of its 10-year bonds issued in 2007 for the period from 25 December 2014 to 24 December 2015. 6 FINANCIAL HIGHLIGHTS (Amounts expressed in thousands of RMB, except per share data) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME(Note 1) Year ended 31 December Operating revenue Profit before income tax expense Income tax expense ) Profit after income tax expense Attributable to: – Equity holders of the Company – Non-controlling interests Basic earnings per share (RMB/share) Diluted earnings per share (RMB/share) CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Note 2) As at 31 December Total assets Total liabilities ) Net assets Equity holders of the Company Non-controlling interests Notes: 1. The results for the years ended 31 December 2011, 2012 and 2013 are derived from the historical financial statements of the Company. The results for the years ended 31 December 2014 and 2015 are set out on pages 103 to 104. All such information is extracted from the financial statements prepared under the International Financial Reporting Standards (the “IFRS”). 2. The consolidated statements of financial position as at 31 December 2011, 2012 and 2013 are derived from the historical financial statements of the Company. The consolidated statements of financial position as at 31 December 2014 and 2015 are set out on pages 105 to 107. All such information is extracted from the financial statements prepared under the IFRS. 7 Profit attributable to equity holders of the Company under the IFRS For the years ended 31 December Domestic power generation For the years ended 31 December Generation capacity on an equity basis As at 31 December 8 LETTER TO SHAREHOLDERS CAO Peixi Chairman Dear Shareholders, The development objectives of Huaneng International are: as a power company, devoted to providing sufficient, reliable and ecofriendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first-class power producer, devoted to having excellency in operation, becoming a leading power enterprise in China and an advanced enterprise in the international market. In 2015, the Company actively responded to the new trends and needs of the development in the power industry, implemented a series of prudent measures to grow its business, maintained a steady performance in production safety, and strived to reduce costs and expenses, thus recording a new high in its operating results. The Company recorded net profit attributable to equity holders of the Company of RMB13.652 billion for the year, representing a year-on-year increase of 26.91%. The Board of Directors of the Company has resolved to propose the following profit distribution plan for 2015: a cash dividend of RMB0.47 (inclusive of tax) per share will be paid to all shareholders of the Company. In the future, the Company will continue to follow a proactive, balanced and stable dividend policy, keep enhancing its profitability and strive for continuous growth of return on equity. In 2015, the Company continued to deliver promising performance in the capital market. The Company received a number of honours and awards, including being named as one of the “Top 100 Listed Companies Most Respected by Investors” by China Association for Public Companies, and awarded the “Golden Ox of Top 100 Listed Companies” by China Securities Journal, the “100 Strong Value Companies Listed on China Main Board” by Securities Times and the “Best Listed Company” award of the China Securities Golden Bauhinia Awards. The Company was on the list of “Platts Top 250 Global Energy Listed Companies Award” for seven consecutive years and ranked 44th for the year, with its ranking continuing to move higher. 9 2015 marks the conclusion of the “Twelfth Five-Year Plan”. During the “Twelfth Five-Year Plan” period, by insisting on efficient standardized management, leading innovation spirit and the “people-oriented, gathering strength” concept, taking advantage of the continuous growth of the PRC economy, and relying on the care and support from the investors and shareholders as well as the strong support and commitment from the parent company, the Company achieved great improvements in operation scale, efficiency and competitive strength, with its installment capacity increasing by 30% and the distribution of domestic power plants expanding to 22 provinces (regions and cities). The generation capacity, revenue, profits, assets and other business indicators all recorded significant growth, keeping our leading position in the industry. The Company has developed into an outstanding listed company with prominent scale strength, leading technical indicators, standardized operation management and perfect control system. Looking forward to the “Thirteenth Five-Year Plan”, the Company will actively adapt to the new trends and needs of the new normal development pattern of the PRC economy, national energy structure adjustment and the market orientation reform of the power industry, focusing on the core businesses and fine-tuning our operation and management, so as to improve the overall operation level. We will continue to carry out transformation & upgrading and structure optimization, in an effort to improve the overall quality and efficiency. Continuous efforts will be made to create a good environment and make good use of our talent resources to invigorate the Company. We are dedicated to, through strengthening strategic guidance and continuous improvement of core competitiveness, building the Company into a listed international leading power generation company with standardized management, leading technology, energy conservation and environmental protection, rational structure, outstanding operation, and excellent corporate governance and market value. Being a responsible enterprise, we insist on supporting the continued enhancement of our corporate competitive edges through a responsible approach; insist on duly performing our economic responsibilities to provide our shareholders with long-term, stable and increasing returns; continue to perform our safety responsibilities, to be people-oriented and be focused on safety development for the sake of developing itself into an enterprise with the highest safety standard; continue to perform our environmental responsibilities by paying heed to people’s livelihood and concerning clean development to ensure utilization of resources in an efficient and energy-saving manner, thus turning the Company into a “green corporation”; continue to perform our social responsibilities by creating mutual benefits and win-win scenarios that are conducive to the harmonious development of the Company and its stakeholders, so that the Company may serve as an excellent corporate citizen. CAO Peixi Chairman Beijing, the PRC 22 March 2016 10 Increase Environmental Efficiency Realize Green Development 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OPERATING AND FINANCIAL REVIEWS AND PROSPECTS MANAGEMENT’S DISCUSSION AND ANALYSIS (Prepared under International Financial Reporting Standards (“IFRS”)) General The principal activities of the Company are investment in and construction, operation and management of power plants. The Company provides consistent and reliable electricity to customers through grid operators where its operating plants are located. The Company is committed to scientific development through increasing economic efficiency, enhancing returns for shareholders, conserving resources and protecting the environment. The Company also attaches importance to social responsibilities and makes active contribution to the building of a harmonious society. Since its incorporation, the Company has continued to expand its operational scale. The Company has been the leader in its industry on competitiveness, resource utilization efficiency and environmental protection. The Company is Asia’s largest listed power producer and China’s most dynamic power generator. Its power generation operations are widely located with coverage in the Northeastern China Grid, the Northern China Grid, the Northwestern China Grid, the Eastern China Grid, the Central China Grid, the Southern China Grid, and the overseas market in Singapore. Looking back in 2015, with strong support of its shareholders, the employees of the Company made active and concerted efforts to respond to the changes in power, coal and capital markets by expanding overseas market, improving marketing analysis and enhancing internal management with focus on key operations, thorough planning and sound internal control. These efforts have contributed to growth of the Company in various aspects in 2015. During 2015, the Company maintained its leading position in major technological and economic indices and utilization hours through safe production and active marketing activities. Its fuel management was strengthened, fuel costs were considerably reduced, and financial costs were effectively controlled. Marked improvement was noticeable in the Company’s growth quality because of its active power generation restructuring efforts. The Company has also made new developments in energy saving, ultra-low emission and technological renovation, diligently fulfilling its social responsibilities as a reliable provider of sufficient, stable and environment-friendly power to the society. 12 A. OPERATING RESULTS 1. 2015 operating results In January 2015, the Company completed the acquisition under common control of the subsidiaries of Huaneng Group including Huaneng Hainan Power Inc. (“Hainan Power”), Huaneng Wuhan Power Generation Co., Ltd. (“Wuhan Power”), Ltd., Huaneng Suzhou Thermal Power Co., Ltd. (“Suzhou Thermal Power”), Enshi Qingjiang Dalongtan Hydropower Development Co., Ltd. (“Dalongtan Hydropower”) and Huaneng Hualiangting Hydropower Co., Ltd. (“Hualiangting Hydropower”), and the subsidiaries of HIPDC including Huaneng Chaohu Power Generation Co., Ltd. (“Chaohu Power”), Huaneng Ruijin Power Generation Co., Ltd. (“Ruijin Power”), Huaneng Anyuan Power Generation Co., Ltd. (“Anyuan Power”), Huaneng Jingmen Thermal Power Co., Ltd. (“Jingmen Thermal Power”) and Huaneng Yingcheng Thermal Power Co., Ltd. (“Yingcheng Thermal Power”) (collectively, the “Newly Acquired Entities”). The aforementioned entities were included in the consolidated financial statements. The power generation of the Company’s domestic power plants for the year ended 31 December 2015 was listed below (in 100 million kWh): Power Generated Electricity sold Domestic Power Plant Change Change Liaoning Province -3.1% -3.4% Coal-fired -3.5% -3.8% Dalian -7.8% -8.2% Dandong -4.6% -4.6% Yingkou -1.3% -2.0% Yingkou Cogeneration 1.4% 1.4% Wind Power 27.9% 28.4% Wafangdian Wind Power -5.5% -4.5% Changtu Wind Power 54.0% 53.6% Hydropower 28.1% 27.8% Suzihe Hydropower 28.1% 27.8% Inner Mongolia -11.0% -11.0% Wind Power -11.0% -11.0% Huade Wind Power -11.0% -11.0% Hebei Province -2.4% -2.3% Coal-fired -2.5% -2.4% Shang’an -2.5% -2.4% Wind Power 14.0% 14.5% Kangbao Wind Power 14.0% 14.5% Gansu Province -29.5% -29.5% Coal-fired -34.1% -34.1% Pingliang -34.1% -34.1% Wind Power 17.8% 19.8% Jiuquan Wind Power -47.7% -48.6% Jiuquan II Wind Power 1,039.2% 2,057.8% Yumen Wind Power – – Yigang Wind Power – – – 13 Power Generated Electricity sold Domestic Power Plant Change Change Beijing -5.0% -5.0% Coal-fired -11.9% -12.8% Beijing Cogeneration (Coal-fired) -11.9% -12.8% Combined Cycle 2.7% 2.7% Beijing Cogeneration (Combined Cycle) 2.7% 2.7% Tianjin 10.4% 14.0% Coal-fired -17.4% -17.4% Yangliuqin -17.4% -17.4% Combined Cycle 1,459.9% – Lingang Combined Cycle 1,459.9% – Shanxi Province 10.5% 6.8% Coal-fired -2.7% -2.9% Yushe 5.4% 5.4% Zuoquan -6.2% -6.5% Combined Cycle – – Dongshan Combined Cycle – – Shandong Province -6.8% -6.9% Coal-fired -6.8% -6.9% Dezhou -6.3% -6.4% Jining -4.0% -3.8% Xindian -4.4% -4.6% Weihai -7.5% -7.4% Rizhao Phase II -9.0% -9.0% Zhanhua Cogeneration -10.2% -10.3% Henan Province -0.8% -2.3% Coal-fired -0.8% -2.3% Qinbei -8.1% -8.5% Luoyang Cogeneration – – Jiangsu Province -3.8% -3.7% Coal-fired -6.6% -6.6% Nantong -8.7% -8.5% Nanjing -13.2% -13.3% Taicang -9.8% -10.0% Huaiyin -10.4% -9.9% Jinling (Coal-fired) 1.4% 1.2% *Suzhou Thermal Power -2.1% -3.5% Combined Cycle 31.9% 32.0% Jinling (Combined Cycle) 36.2% 36.3% Jinling Combined Cycle Cogeneration 26.0% 26.0% Wind Power -11.6% -11.5% Qidong Wind Power -10.3% -10.3% Rudong Wind Power -16.3% -15.5% 14 Power Generated Electricity sold Domestic Power Plant Change Change Shanghai -4.4% -4.8% Coal-fired -3.1% -3.4% Shidongkou First -10.7% -10.7% Shidongkou Second 1.2% 0.5% Shidongkou Power 0.4% 0.1% Combined Cycle -15.4% -15.4% Shanghai Combined Cycle -15.4% -15.4% Chongqing -3.6% -1.1% Coal-fired -10.1% -10.2% Luohuang -10.1% -10.2% Combined Cycle 281.1% – Liangjiang Combined Cycle 281.1% – Zhejiang Province 10.0% 12.5% Coal-fired 9.6% 11.8% Yuhuan -12.9% -12.8% Changxing 1,014.4% 6,820.9% Combined Cycle 58.1% 151.0% Tongxiang Combined Cycle 58.1% 151.0% Photovoltaic – – Si’an PV – – Hubei Province 26.7% 27.8% Coal-fired 26.5% 27.7% *Wuhan Power 2.7% 2.5% *Jingmen Thermal Power 264.1% 412.5% *Yingcheng Thermal Power – – Wind Power – – Jieshan Wind Power – – Hydropower 3.3% 1.0% Enshi Maweigo Hydropower 50.0% 44.1% *Dalongtan Hydropower -15.8% -16.0% Hunan Province -3.1% -2.9% Coal-fired -8.1% -8.2% Yueyang -8.1% -8.2% Wind Power 1,835.7% 8,673.5% Subaoding Wind Power 1,492.2% 7,206.0% Guidong Wind Power – – Hydropower 17.0% 17.0% Xiangqi Hydropower 17.0% 17.0% 15 Power Generated Electricity sold Domestic Power Plant Change Change Jiangxi Province 22.4% 20.1% Coal-fired 21.6% 19.4% Jinggangshan -2.7% -2.8% *Ruijin Power -1.2% -1.2% *Anyuan Power – – Wind Power 8,947.4% 42,249.8% Jianggongling Wind Power 8,947.4% 42,249.8% Anhui Province -13.5% -13.6% Coal-fired -14.1% -14.2% *Chaohu Power -14.1% -14.2% Hydropower 32.9% 32.4% *Hualiangting Hydropower 32.9% 32.4% Fujian Province -21.8% -22.0% Coal-fired -21.8% -22.0% Fuzhou -21.8% -22.0% Guangdong Province -11.3% -11.2% Coal-fired -11.3% -11.2% Shantou Coal-fired -12.5% -12.3% Haimen -37.8% -38.1% Haimen Power 42.6% 42.5% Yunnan Province -40.5% -40.3% Coal-fired -41.9% -41.8% Diandong Energy -32.9% -32.7% Yuwang Energy -56.6% -56.5% Wind Power 568.1% 1,486.5% Fuyuan Wind Power 568.1% 1,486.5% Guizhou Province – – – Panxian Wind Power – – – Hainan Province -2.9% -3.1% Coal-fired -2.3% -2.4% *Haikou 9.7% 9.9% *Dongfang -9.9% -10.0% Combined Cycle -9.0% -9.1% *Nanshan Combined Cycle -9.0% -9.1% Wind Power 19.4% 19.7% *Wenchang Wind Power 19.4% 19.7% Hydropower -53.9% -54.4% *Gezhen Hydropower -53.9% -54.4% Total 8.9% 8.8% Note: The power plants marked * are newly acquired plants of the Company in January 2015, the comparison figures thereof are solely for reference purposes. 16 The Company’s growth of power generation within China mainly originated from the capacity contribution from the Newly Acquired Entities and power plants newly put into production. The main reasons for the decrease in some of the Company’s power plants are as follows: firstly, as a result of the slowdown of the economy and the deepening of China’s economic restructuring, the nation-wide electricity consumption in China declined, which led to the decrease of utilization hours. Secondly, the commencement of operations of multiple West-to-East UHV transmission lines has squeezed the generation potential of thermal power generators in the coastal regions in the southeast of China. Thirdly, the lower temperature in summer 2015 resulted in lower electricity demand for cooling, while the heating demand in winter also failed to increase significantly. Fourthly, the commencement of operation of many nuclear power units in Liaoning, Zhejiang, Fujian and other provinces reduced the power output of the thermal power generating units in such regions. For the year ended 31 December 2015, the accumulated power generation of Tuas Power Ltd., the Company’s wholly owned subsidiary in Singapore, accounted for a market share of 21.7% in Singapore, representing a decrease of 0.1% compared to the same period last year of 21.8%. In respect of the tariff, the Company’s average tariff for the year ended 31 December 2015 was RMB443.26 per MWh, down by RMB11.69 per MWh from the year ended 31 December 2014. SinoSing Power’s average tariff for 2015 was RMB625.88 per MWh, representing a decrease of 32.02% from the same period last year. In respect of fuel costs, the decrease of coal market price and effective cost control of the Company contributed to reduced fuel costs of the Company. Compared with 2014, the Company’s domestic fuel cost per unit of power sold decreased by 13.68% to RMB173.67 per MWh. Combining the foregoing factors, for the year ended 31 December 2015, the Company registered operating revenue of RMB128.905 billion, representing an increase of 2.79% from RMB125.407 billion of last year, and net profit attributable to equity holders of RMB13.652 billion, representing an increase of 26.91% from RMB10.757 billion of last year. For the year ended 31 December 2015, the profit attributable to equity holders of the Company from domestic operations was RMB13.711 billion, representing an increase of RMB3.082 billion from RMB10.629 billion for the same period last year. The increase was primarily attributable to the decrease of domestic fuel costs and the profits contributed by the Newly Acquired Entities and the operation of new generating units. The loss attributable to equity holders of the Company from its operations in Singapore was RMB59 million. This is because of the continued oversupply in Singapore’s power market as result of commenced operations of many generators during the recent years, which led to a continued reduction of local power tariff and significantly decreased the profit margin per unit of power sold. 17 2. Comparative Analysis of Operating results Operating revenue and tax and levies on operations Operating revenue mainly consists of revenue from electricity sold. For the year ended 31 December 2015, the consolidated operating revenue of the Company and its subsidiaries amounted to RMB128.905 billion, representing an increase of 2.79% from RMB125.407 billion for the year ended 31 December 2014. The operating revenue from domestic operations of the Company increased by RMB7.725 billion over the same period of last year, while the operating revenue from the Newly Acquired Entities and the operation of new generating units was RMB21.228 billion. The operating revenue from operations of the Company in Singapore decreased by RMB4.227 billion over the same period of last year, which was mainly attributable to the continued oversupply in the Singapore’s power market, which has led to continued decline of the profit margin per unit of power sold. Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change Dalian -4.80 % Dandong -5.50 % Yingkou -5.26 % Shang’an -6.43 % Yushe -14.41 % Dezhou -3.87 % Weihai -4.49 % Jining -3.92 % Xindian -3.62 % Nantong -1.15 % Nanjing % Huayin % Taicang -3.66 % Jinling (Coal-fired) -5.63 % Shidongkou Second -6.21 % Shidongkou First -0.62 % Shanghai Combined Cycle % Fuzhou -11.21 % Yuhuan -3.35 % Jingganshan -5.37 % Luohuang -2.81 % Yueyang -2.98 % Qinbei -7.76 % Shantou Coal-fired -6.03 % Pingliang -19.59 % Rizhao II -4.36 % Haimen -3.94 % Yingkou Cogeneration -8.56 % 18 Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change Beijing Cogeneration (Coal-fired) -6.61 % Beijing Cogeneration (Combined Cycle) % Yangliuqing Cogeneration -4.08 % Qidong Wind Power % Shidongkou Generation -5.00 % Huade Wind Power % Zhanhua Cogeneration -2.31 % Diandong Energy % Yuwang Energy % Wafangdian Wind Power -1.90 % Xiangqi Hydropower % Zuoquan -12.76 % Jiuquan Wind Power -9.12 % Yumen Wind Power -9.33 % Enshi Maweigou Hydropower % Kangbao Wind Power -0.13 % Suzihe Hydropower -0.01 % Changtu Wind Power -1.97 % Jinling (Combined Cycle) -8.34 % Jinling (Combined Cycle Cogeneration) -18.92 % Rudong Wind Power % Changxing % Lingang Combined Cycle – N/A Tongxiang Combined Cycle -1.56 % Haimen Power % Liangjiang Combined Cycle – N/A Subaoding Wind Power % Fuyuan Wind Power -1.54 % Jianggongling Wind Power % Jiuquan II -7.82 % Si’an PV – N/A *Haikou -3.47 % *Dongfang -4.59 % *Nanshan Combined Cycle % *Gezhen Hydropower % *Wenchang Wind Power -7.71 % *Jingmen Thermal Power % *Yingcheng Thermal Power – N/A *Suzhou Thermal Power -3.79 % *Chaohu Power -0.76 % *Hualiangting Hydropower % 19 Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change *Wuhan Power -5.74 % *Dalongtan Hydropower % *Ruijin Power -5.43 % *Anyuan Power – N/A Luoyang Cogeneration – N/A Jieshan Wind Power – N/A Guidong Wind Power – N/A Dongshan Combined Cycle – N/A Domestic total -2.57 % SinoSing Power -32.02 % Note 1: The power plants marked * are Newly Acquired Entities of the Company in January 2015, the comparison figures thereof are solely for reference purposes. Note 2: The tariff of Shanghai Combined Cycle and Tongxiang Combined Cycle consists of on-grid settlement price and capacity subsidy income. Tax and levies on operations mainly consist of surcharges of value-added tax. According to relevant administrative regulations, these surcharges include City Construction Tax and Education Surcharges calculated at prescribed percentages on the amounts of the value-added tax paid. For the year ended 31 December 2015, the tax and levies on operations of the Company and its subsidiaries were RMB1.158 billion, representing an increase of RMB226 million from RMB932 million for the same period of last year, of which the tax and levies on operations attributable to the Newly Acquired Entities and new generating units accounted for RMB136 million. Operating expenses For the year ended 31 December 2015, the total operating expenses of the Company and its subsidiaries was RMB98.604 billion, representing a decrease of 0.60% from the same period last year. The operating expenses in domestic operations of the Company increased by RMB3.08 billion, or 3.61%, from the same period last year, of which the Newly Acquired Entities and the new generating units accounted for RMB15.349 billion; the costs attributable to the existing entities decreased by RMB12.269 billion, which was primarily attributable to the decreased fuel costs for domestic operations in China. The operating expenses from the operations in Singapore decreased by RMB3.676 billion, or 26.45%, from the same period last year, which was mainly due to the decline of fuel costs resulting from decreased natural gas price. 20 Fuel costs Fuel costs represented the largest portion of the operating expenses for the Company and its subsidiaries. For the year ended 31 December 2015, fuel costs of the Company and its subsidiaries decreased by 8.52% to RMB59.242 billion from the RMB64.763 billion for the year ended 31 December 2014. The fuel costs from domestic operations of the Company and its subsidiaries decreased by RMB3.394 billion, which was primarily attributable to the decreased coal price in the domestic market together with the expansion of the Company. The fuel costs of the Newly Acquired Entities and new generating units were RMB9.855 billion and the fuel costs of the existing generating units decreased by RMB13.249 billion from same period last year. Fuel costs in Singapore decreased by RMB2.126 billion from the same period last year, mainly due to the decline of fuel costs resulting from decreased natural gas price. For the year ended 31 December 2015, the average price (excluding tax) of natural fuel coal consumed of the Company and its domestic subsidiaries was RMB366.30 per ton, representing a 15.77% decrease from the RMB434.88 per ton for the year ended 31 December 2014. The fuel cost per unit of power sold by the Company’s coal-fired power plants in China decreased by 13.68% to RMB173.67/MWh from RMB201.19/MWh in 2014. Maintenance For the year ended 31 December 2015, the maintenance expenses of the Company and its subsidiaries amounted to RMB4.556 billion, representing an increase of RMB826 million from RMB3.730 billion for the year ended 31 December 2014. The maintenance expenses of domestic operations increased by RMB792 million compared to the same period last year. The maintenance expenses of operations in Singapore increased by RMB34 million compared to the same period last year. Depreciation For the year ended 31 December 2015, depreciation expenses of the Company and its subsidiaries increased by 23.74% to RMB14.412 billion, compared to RMB11.647 billion in the year ended 31 December 2014; the increase was mainly due to the expansion of the Company’s operations. The depreciation expenses of domestic operations increased by RMB2.81 billion compared to the same period last year, of which the Newly Acquired Entities and new generating units accounted for RMB2.637 billion. The depreciation expenses of the operations in Singapore decreased by RMB44 million compared to the same period last year. Labor Labor costs consist of salaries to employees and contributions payable for employees’ housing funds, medical insurance, pension and unemployment insurance, as well as training costs. For the year ended 31 December 2015, the labor costs of the Company and its subsidiaries amounted to RMB7.752 billion, representing an increase of RMB1.492 billion from RMB6.260 billion for the year ended 31 December 2014. This is mainly attributable to labor cost of the Newly Acquired Entities and new generating units, and increase of the salaries linked to the performance of the Company. The labor costs of the Newly Acquired Entities and new generating units were RMB1.242 billion. Labor costs for Singapore operations decreased by RMB10 million compared to the same period last year. 21 Other operating expenses (including electricity power purchase costs and service fees paid to HIPDC) Other operating expenses include environmental protection expenses, land fee, insurance premiums, office expenses, amortization, Tuas Power’s electricity power purchase costs, impairment losses, government subsidies and net losses on disposal of properties, plant and equipment. For the year ended 31 December 2015, other operating expenses (including electricity power purchase costs and service fees paid to HIPDC) of the Company and its subsidiaries was RMB12.642 billion, representing a decrease of RMB158 million from RMB12.800 billion for the year ended 31 December 2014. The other operating expenses from the domestic operations of the Company and its subsidiaries increased by RMB1.371 billion, of which RMB876 million was from Newly Acquired Entities and new generating units; the other operating expenses of the existing entities increased by RMB495 million compared to the same period last year. The impairment loss increased RMB968 million compared to the same period last year, mainly consisting of the impairment loss of goodwill, property, plant and equipment and mining rights of Diandong Energy, Yuwang Energy, Pingliang and other entities; the costs of entrusted power generation of certain subsidiaries decreased by RMB114 million; expenses for non-maintenance materials decreased by RMB90 million, pollutants discharge fees decreased by RMB86 million and water-resources fees decreased by RMB53 million compared to the same period last year. Other operating expenses of the operations in Singapore decreased by RMB1.53 billion compared to the same period last year. The electricity purchase cost decreased by RMB1.474 billion compared to the same period last year, which was mainly due to the decrease in purchase volume and price of electricity in retail business. Financial expenses Financial expenses consist of interest expense, bank charges and net exchange differences. Interest expenses For the year ended 31 December 2015, the interest expenses of the Company and its subsidiaries were RMB7.946 billion, representing an increase of 1.68% from RMB7.814 billion for the year ended 31 December 2014. The interest expenses from domestic operations of the Company and its subsidiaries increased by RMB106 million. The interest expenses from the Newly Acquired Entities and new generating units were RMB1.384 billion and those incurred by the existing entities in China decreased by RMB1.278 billion. The interest expenses of Singapore operations increased by RMB26 million compared to the same period last year. Net Exchange differences and bank charges For the year ended 31 December 2015, the Company and its subsidiaries recognised a net loss of RMB24 million in net exchange gains and bank charges, representing a net loss increase of RMB15 million compared with the net loss of RMB9 million for the year ended 31 December 2014, mainly because of the decrease of exchange gain resulting from weaken exchange rate between RMB and U.S. dollar for domestic operations. The operations in Singapore recognised net gains of RMB170 million from net exchange difference and bank charges, representing a net gain increase of RMB120 million from the net gain of RMB50 million in the last year, mainly due to the strengthen exchange rate between U.S. dollar and Singapore dollar. 22 Share of profits less losses of associates and joint ventures For the year ended 31 December 2015, the share of profits less losses of associates and joint ventures was RMB1.526 billion, representing an increase of RMB210 million from RMB1.316 billion for the year ended 31 December 2014, mainly due to increased profit of associates and joint ventures. Income tax expenses For the year ended 31 December 2015, the Company and its subsidiaries recognised income tax expense of RMB5.699 billion, representing an increase of RMB212 million from RMB5.487 billion for the year ended 31 December 2014. The income tax expense for the domestic operations increased by RMB476 million, primarily attributable to the increase of pre-tax profit. The income tax expenses of the operations in Singapore decreased by RMB264 million, mainly attributable to RMB204 million of income tax credit granted by Singapore government in the current period. Net profit, profit attributable to equity holders of the Company and non-controlling interests For the year ended 31 December 2015, the Company and its subsidiaries achieved a net profit of RMB17.259 billion, representing an increase of RMB3.697 billion, or 27.26%, from RMB13.562 billion for the year ended 31 December 2014; the net profit attributable to equity holders of the Company was RMB13.652 billion, representing an increase of RMB2.895 billion from RMB10.757 billion for the year ended 31 December 2014. The net profit attributable to equity holders of the Company from domestic operations increased by RMB3.082 billion, mainly contributable to the decrease of domestic fuel cost and profits contributed by the Newly Acquired Entities and new generating units. The loss attributable to equity holders of the Company from operations in Singapore was RMB59 million. This is mainly because of the continued oversupply in Singapore’s power and natural gas generation market as result of commenced operations of many generators during the recent years, which led to a continued reduction of local power tariff and significantly decreased profitability of the Company’s operations in Singapore. The profit attributable to non-controlling interests of the Company increased to RMB3.607 billion in 2015 from RMB2.805 billion in 2014, mainly attributable to the increased profit of the non-wholly owned subsidiaries. Comparison of financial positions Comparison of asset items As of 31 December 2015, consolidated total assets of the Company and its subsidiaries were RMB308.866 billion, representing an increase of 12.24% from RMB275.172 billion as of 31 December 2014; total assets of the domestic operations increased by RMB34.975 billion to RMB281.245 billion, including a net increase of RMB38.765 billion in non-current assets, which was mainly attributable to the consolidation of the Newly Acquired Entities and the capital expenditure on construction projects. 23 As of 31 December 2015, total assets of the operations in Singapore were RMB27.622 billion, representing a decrease of RMB1.280 billion from the same period last year. Non-current assets decreased by 3.16% to RMB23.606 billion, primarily attributable to depreciation of property, plant and equipment. Current assets decreased by 11.26% to RMB4.016 billion, mainly attributable to the decrease in cash and cash equivalents and accounts receivable resulting from revenue decline. Comparison of liability items As of 31 December 2015, consolidated total liabilities of the Company and its subsidiaries were RMB207.173 billion, representing an increase of 8.82% from RMB190.389 billion as of 31 December 2014, of which RMB20.884 billion from the Newly Acquired Entities. As of 31 December 2015, interest-bearing debts of the Company and its subsidiaries totaled RMB171.775 billion. The interest-bearing debts consist of long-term loans (including those maturing within a year), long-term bonds (including those maturing within a year), short-term loans, short-term bonds payable and financial leases payable. The interest-bearing debts denominated in foreign currencies other than functional currency amounted to RMB3.566 billion. As of 31 December 2015, the total liabilities of the operations in Singapore were RMB15.853 billion, representing a decrease of 6.64% from RMB16.980 billion as of 31 December 2014, mainly attributable to decrease in long-term loans. Comparison of equity items Excluding the impact of profit and profit appropriations, total equity attributable to equity holders of the Company increased as of 31 December 2015, including increase of RMB4.684 billion from new share issuance, increase of post-tax impact of RMB1.237 billion from increased fair value of available-for-sale financial asset, decrease of RMB133 million from foreign currency translation, and increase of RMB2.899 billion from non-controlling interests. Major financial position ratios Current ratio Quick ratio Ratio of liability to shareholders’ equity Multiples of interest earned 24 Formula of the financial ratios: Current ratio balance of current assets as of the year end balance of current liabilities as of the year end (balance of current assets as of the year end – Quick ratio net inventories as of the year end) balance of current liabilities as of the year end Ratio of liabilities to shareholders’ equity balance of liabilities as of the year end balance of shareholders’ equity (excluding non-controlling interests) as of the year end Multiples of interest earned (profit before tax + interest expense) interest expenditure (inclusive of capitalized interest) The current ratio and quick ratio remained at relatively low levels as of 31 December 2015 and 2014 decrease as of 31 December 2015 was mainly attributable to the increase of current liabilities especially short-term loan and long-term loan maturing with a year. The ratio of liabilities to shareholders’ equity at the end of 2015 decreased from the beginning of 2015 primarily due to the increased shareholders’ equity as a result of profit increase and issuance of new shares. The multiples of interest earned increased, primarily attributable to the increase of net profit for the year ended 31 December 2015. 25 B. LIQUIDITY AND CASH RESOURCES 1. Liquidity For the year ended 31 December Change RMB billion RMB billion % Net cash provided by operating activities Net cash used in investing activities -33.015 -19.471 Net cash used in financing activities -14.141 -10.895 Currency exchange impact -0.058 -156.90 Net (decrease)/increase in cash and cash equivalents -4.760 -264.36 Cash and cash equivalents as at the beginning of the year Cash and cash equivalents as at the end of the year -38.90 For the year ended 31 December 2015, net cash provided by operating activities of the Company and its subsidiaries was RMB42.363 billion, of which RMB0.871 billion was provided by the operating activities in Singapore. The net cash used in investing activities increased by RMB13.544 billion compared to the year ended 31 December 2014, mainly attributable to the consideration paid for the Newly Acquired Entities from business combination under common control. Net cash used in financing activities increased by RMB3.246 billion, mainly attributable to repayment of loans and bonds using the increased amount of cash inflow from operating activities. The Company expects to continue its focus on construction projects with large investment amount in 2016. As of 31 December 2015, the cash and cash equivalents of the Company and its subsidiaries denominated in RMB, Singapore dollar and U.S. dollar were RMB5.788 billion, RMB1.130 billion and RMB0.560 billion, respectively. As of 31 December 2015, net current liabilities of the Company and its subsidiaries were approximately RMB90.271 billion. Based on the Company’s proven financing record, readily available banking facilities and sound credibility, the Company believes it is able to duly repay outstanding debts, obtain long-term financing and secure funding necessary for its operations. The Company has also capitalized on its good credit record to make short-term borrowings at relatively lower interest rates, thus reducing its interest expenses. 26 2. Capital expenditure and cash resources Capital expenditures on acquisition activities In October 2014, the Company signed agreements to acquire 91.8%, 75%, 53.45%, 97% and 100% of the equity interests of Hainan Power, Wuhan Power, Suzhou Thermal Power, Dalongtan Hydropower, and Hualiangting Hydropower, which were owned by Huaneng Group; and acquire 60%, 100%, 100%, 100% and 100% of the equity interests of Chaohu Power, Ruijin Power, Anyuan Power, Jingmen Thermal Power and Yingcheng Thermal Power, which were owned by HIPDC. In accordance with the equity transfer agreements, the total consideration is RMB9.276 billion, after adjustment of the profits generated from the date of valuation to the acquisition date, the total consideration is RMB9.647 billion, which were settled in cash in 2015. The aforementioned acquired entities has been included in the Company’s consolidated financial statements since 1 January 2015. Capital expenditure for infrastructure construction and renovation projects The capital expenditures for the year ended 31 December 2015 were RMB24.334 billion, mainly for construction and renovation of projects, including RMB1.683 billion for Taiyuan Dongshan Combined Cycle project, RMB1.471 billion for Anyuan Power project, RMB1.170 billion for Mianchi Cogeneration project, RMB1.004 billion for Luoyuan Power project, RMB950 million for Luoyang Cogeneration project, RMB812 million for Nanjing Cogeneration project, RMB706 million for Beijing Cogeneration project, RMB672 million for Yingcheng Cogeneration project, RMB644 million for Lingang Combined Cycle project, RMB617 million for Tongwei Wind Power project, RMB571 million for Jiuquan Wind Power II project, RMB538 million for Shang’an project, RMB483 million for Changxing project, RMB467 million for Subaoding Wind Power project, RMB452 million for Yuhuan project, RMB426 million for Diandong Energy project, RMB410 million for Xianrendao Cogeneration project, RMB403 million for Guidong Wind Power project, RMB390 million for Liangjiang Combined Cycle project, and RMB337 million for Dezhou project. The capital expenditures of the Company’s operations in Singapore were RMB251 million. The expenditures on other projects were RMB9.877 billion. The above capital expenditures were sourced mainly from internal capital, cash flows provided by operating activities, debt and equity financings. The Company expects to have significant capital expenditures in the next few years. During the course, the Company will make active efforts to improve project planning process on a commercially viable basis. The Company will also actively develop newly planned projects to pave the way for its long-term growth. The Company expects to finance the above capital expenditures through internal funding, cash flows provided by operating activities, and debt and equity financing. 27 The cash requirements, usage plans and cash resources of the Company for the next year are as following: (Unit: RMB100 million) Capital Expenditure Project Capital Expenditure Plan for 2016 Cash resources arrangements Financing costs and note on use Thermal power projects Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Hydropower projects Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Wind power projects Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Coal mining projects Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Photovoltaic power projects Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Others Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Technology renovation Including internal cash resources and bank loans Within the floating range of benchmark lending interest rates of PBOC Cash resources and anticipated financing costs The Company expects to finance its capital expenditure and acquisition costs primarily with internal capital, cash flow from operating activities, and debt and equity financing. Good operating results and sound credit status provide the Company with strong financing capabilities. As of 31 December 2015, the undrawn banking facilities available to the Company and its subsidiaries amount to approximately RMB235.7 billion, which are granted by Bank of China, China Construction Bank and China Development Bank, etc. 28 The Company completed issuances of unsecured short-term bonds in two installments between 10 April 2015 and 18 August 2015, at a principal amount of RMB5 billion and RMB3 billion with nominal annual interest rates of 4.44% and 3.17%, respectively. Each of the bonds was denominated in RMB, issued at par value, and would mature in 366 days from issuance. The Company completed issuances of unsecured super short-term notes in four installments on 10 June, 15 June, 25 June, and 7 July 2015, at a principal amount of RMB2 billion, RMB2 billion, RMB2 billion and RMB5 billion and with nominal annual interest rates of 3.11%, 3.1%, 3.38% and 3.05%, respectively. All these series of notes were denominated in RMB, issued at par value, and would mature in 270 days from issuance. As of 31 December 2015, short-term loans of the Company and its subsidiaries totaled RMB49.883 billion (2014: RMB43.529 billion). Loans from banks were charged at interest rates ranging from 3.19% to 5.60% per annum (2014: 4.00% to 6.00%). Short-term bonds payable by the Company and its subsidiaries totaled RMB19.348 billion (2014: RMB18.245 billion). As of 31 December 2015, long-term loans of the Company and its subsidiaries totaled RMB78.379 billion (2014: RMB65.031 billion), including RMB denominated loans of RMB62.441 billion (2014: RMB48.413 billion), U.S. dollar denominated loans of approximately US$473 million (2014: US$542 million), Euro denominated loans of approximately €49 million (2014: €58 million), and Singaporean dollar denominated loans of S$2.697 billion (2014: S$2.774 billion). The U.S. dollar denominated loans charged at floating interest rate were US$473 million (2014: US$539 million), and all of the loans denominated in Singapore dollar were floating-rate borrowings. For the year ended 31 December 2015, long-term bank loans of the Company and its subsidiaries had interest rates ranging from 0.75% to 6.55% per annum (2014: 0.81% to 6.55%). The Company and its subsidiaries will closely monitor any change in the exchange rate and interest rate markets and cautiously assess the currency rate and interest rate risks. Combining the current development of the power generation industry and growth of the Company, the Company will make continuous efforts to not only meet cash requirements of daily operations, constructions and acquisitions, but also establish an optimal capital structure to minimize the cost of capital and manage financial risks through effective financial management activities, thus maintaining sustainable and stable returns to the shareholders. Other financing requirements The objective of the Company is to bring long-term steadily growing returns to shareholders. In line with this objective, the Company follows a proactive, stable and balanced dividend policy. In accordance with the profit appropriation plan of the board of directors of the Company (subject to the approval of the shareholders at the annual general meeting), the Company expects to pay a cash dividend of RMB7.144 billion for 2015. 29 Maturity profile of loans (RMB billion) Maturity Profile Principal amount planned for repayment Interest amount planned for repayment Total Note: The amount of the principal to be repaid in 2016 is relatively large because this includes expected repayment of short-term loans and short-term bonds. C. LONG-TERM DEVELOPMENT STRATEGY AND PLANNING Based on the overall requirements of China’s energy production and consumption reforms, the Company will establish a concept of innovation, coordination, and green, open and shared development, take the initiative to adapt to the new norm, respond to new challenges, follow the objective to establish world first-class companies with international competitiveness, be centered on improving the quality and performance of its development, and seek to accelerate the transformation and upgrading of the Company. The Company will also pursue a mechanism under the principle that management shall be centered on competitiveness improving, operations shall be centered on customers, development shall be centered on market demands, so as to strengthen the strategic leadership and continuously improve its core competitiveness. The Company aims to consolidate its leading position in the conventional energy sector, speed up the new energy development, improve the synergy within the industry, expand the sales service region, accelerate the international layout, digitize Huaneng International, realize the all-around improvement of the Company’s operating results, quality performance and corporate vitality, and build the Company into an internationally leading public power producer with standardized management, advanced technologies, energy saving and environment-friendly, reasonable operating structure, outstanding operations, sound corporate governance and superior market value. D. TREND ANALYSIS It is predicted by China Electricity Council that, in 2016, total electricity consumption nationwide will grow by 1% to 2% and 2016 will see newly installed generating capacity of approximately 100 million kW, of which non-petrochemical energy capacity is 52 million kW, representing a higher percentage to around 36% of the total installed capacity; the full-aperture installed capacity nationwide is expected to reach 1.61 billion kW, an 6.5% increase compared to that of 2014, of which capacity for hydropower, nuclear power, wind power and solar power is 330 million kW, 34.5 million kW, 150 million kW and 57 million kW respectively. 30 In 2016, electricity supply and demand in China will be generally on easing/availability with abundant surplus capacity in Northeast and Northwest region, balanced supply and demand in Northern region where several provinces are abundant, and broadly balanced supply in Central, Eastern, and Southern regions, where a number of provinces are abundant Based on the mid-value of the growth rate of total electricity consumption ranging from 1% to 2%, in 2016 the annual power generation utilization hours are expected to be around 3,700 hours, and the utilization hours of thermal generating equipment are estimated to be 4,000 hours. According to estimates by the Center for Forecasting Science of Chinese Academy of Sciences, the output of natural coal will be 3.6 billion tons, represent a 4.2% decrease compared to that in 2015. It is estimated that a weak-supply-and-weak-demand situation would appear. Although the “Cut Excessive Capacity” policy would influence the coal price, the structural oversupply of coal capacity still lingers and will remain unchanged. Railway transport and air freight capacity will further loosen. Due to effect of RMB exchange rate and volatility of domestic coal market, less coal may be imported but coal import will still constrain the domestic coal price. The Company estimates that the coal price in 2016 will be fluctuating within a narrow range. E. PERFORMANCE OF SIGNIFICANT INVESTMENTS AND THEIR PROSPECTS The Company acquired 25% equity interest in Shenzhen Energy Group for RMB2.39 billion on 22 April 2003. In 2011, Shenzhen Energy Group divided into a remainder company Shenzhen Energy Group and a new company Shenzhen Energy Management Company, and the Company holds 25% equity interests in each of the two successors. The Company acquired 200 million shares from Shenzhen Energy Corporation (“Shenzhen Energy”), a subsidiary of Shenzhen Energy Group, in December 2007. Shenzhen Energy allotted shares with its capital surplus in 2011. In February 2013, Shenzhen Energy merged SE Management through the combination of directional seasoned offering and cash payment to the shareholders of Shenzhen Energy Management Company, Shenzhen State-owned Assets Administration Commission and the Company. After the merger, the Company directly held 661 million shares of Shenzhen Energy, representing 25.02% of its equity interests. In 2015, Shenzhen Energy distributed 5 shares of stock dividend out of every 10 shares to its shareholders, therefore the Company held 992 million shares of Shenzhen Energy. These investments brought a profit of RMB426 million for the Company for the year ended 31 December 2015 under IFRS. This investment is expected to provide steady returns to the Company. The Company held 60% direct equity interest in Sichuan Hydropower as of 31 December 2006. In January 2007, Huaneng Group increased its capital investment in Sichuan Hydropower by RMB615 million, thus reducing the Company’s equity interest in Sichuan Hydropower to 49% and making Huaneng Group the controlling shareholder of Sichuan Hydropower. This investment brought a profit of RMB151 million for the year ended 31 December 2015 under IFRS. This investment is expected to provide steady returns to the Company. F. EMPLOYEE BENEFITS As of 31 December 2015, the Company and its subsidiaries had 42,039 employees within and outside the PRC. The Company and its subsidiaries provide employees with competitive remuneration and linked such remuneration to operating results to provide incentives for the employees. Currently, the Company and its subsidiaries do not have any stock or option based incentive plan. 31 Based on the development plans of the Company and its subsidiaries and the requirements of individual positions, together with consideration of specific characteristics of individual employees, the Company and its subsidiaries tailored various training programs for their employees on management, technology and the skills. These programs enhanced the comprehensive skills of the employees. G. GUARANTEE FOR LOANS AND RESTRICTED ASSETS As of 31 December 2015 the Company provided guarantees of approximately RMB12.366 billion for the long-term bank borrowings of Tuas Power. As of 31 December 2015, the details of secured loans of the Company and its subsidiaries were as follows: As of 31 December 2015, short-term loans of RMB307 million represented the notes receivable that were discounted with recourse. As these notes receivable had not yet matured, the proceeds received were recorded as short-term loans. As of 31 December 2015, a long-term loan of approximately RMB18 million of a subsidiary of the Company was secured by territorial waters use right with net book value of RMB78.38 million. As of 31 December 2015, a long-term loan of RMB67 million of a subsidiary of the Company was secured by certain property, plant and equipment with net book value of approximately RMB150 million. As of 31 December 2015, the long-term loans of approximately RMB9.558 billion were secured by future electricity revenue of the Company and its subsidiaries. As of 31 December 2015, the restricted bank deposits of the Company and its subsidiaries were RMB60 million. As of 31 December 2015, notes payable of RMB13.70 million were secured by bank acceptance notes receivable of the Company and its subsidiaries with net book value amounted to RMB13.70 million. H. ACCOUNTING STANDARDS HAVING MATERIAL IMPACT ON THE COMPANY’S FINANCIAL STATEMENTS For the significant changes in accounting policies of the Company for the year ended 31 December 2015, see Note 2 to the financial information extracted from financial statements prepared in accordance with IFRS. 32 I. IMPAIRMENT SENSITIVITY ANALYSIS 1. Goodwill impairment The Company and its subsidiaries conducts impairment test on each individually goodwill at the end of each year. In 2015, due to continuous operating loss of the power plant assets as a result of oversupply of local power market and intense competition which led to lower utilization hours and tariff, and the effect of deteriorating coal market price on the coal assets under construction, the goodwill arising from the acquisition of Diandong Energy was fully impaired based on the impairment testing result. The above mentioned goodwill impairment provided in 2015 approximately amounted to RMB1.106 billion in total. For goodwill allocated to cash-generating units (“CGUs”) in the PRC, changes of assumptions in tariff and fuel price could have affected the results of goodwill impairment assessment. As at 31 December 2015, if tariff had decreased by 1% or 5% from management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against goodwill by approximately RMB14 million and RMB180 million, respectively. If fuel price had increased by 1% or 5% from the management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against goodwill by RMB11 million and RMB59 million, respectively. 2. Impairment of property, plant and equipment and mining rights The Company and its subsidiaries will test its property, plant and equipment and mining rights suffered any impairment whenever an impairment indication exists. In 2015, impairment losses for certain property, plant and equipment and mining rights of approximately RMB1.808 billion have been recognized. Factors leading to the impairment of operating projects primarily included lower utilization hours and tariff of two coal-fired power plants as a result of oversupply of electricity in two provinces, as well as low utilization hours of a hydropower plant as a result of the low level of water inflow to the main dam. And as a result of the low demand of coal-fired power in local market, the management estimated the possibility of further development of a coal-fired power project was remote, therefore the project under construction was fully impaired. Changes of assumptions in tariff and fuel price will affect the result of property, plant and equipment and mining rights impairment assessment. For power plants assets that are subject to impairment testing, as at 31 December 2015, if tariff had decreased by 1% or 5% from management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against property, plant and equipment by approximately RMB224 million and RMB1,566 million, respectively. If fuel price had increased by 1% or 5% from the management’s estimates with other variables constant with the expectations, the impairment against property, plant and equipment and mining rights of the Company and its subsidiaries would decrease totalling by approximately RMB112 million and RMB54 million, respectively. 33 J. RISK FACTORS 1. Risks relating to power market The Company is faced with market risks as follows: firstly, the overall power demand is declining since the economic growth slows down and as a result, the growth rate of power consumption nationwide decreased to 0.5% from a double-digit speed in the past few years. Secondly, the generating units in operation is overly abundant resulting from a large scale of construction of power generating units in recent years, which led the continuing decrease in the average utilization hours nationwide of power plants. Thirdly, the Company is centralized on thermal power generation which are mostly located in South-eastern coastal areas. Due to the operation of new hydropower units in South-western region, seashore nuclear power station and multiple West-to-East UHV transmission lines, the power generation volume of the Company is currently under a great challenge. Fourthly, as the reform of power system deepens, the proportion of retail power transaction will grow and the current market pattern will change correspondingly with more intense competition. Overall, the factors mentioned above will all influence the power generation of the Company. The Company will further implement various government policies and improve its power supply pattern, strengthen its efforts in analyzing and studying relevant policies and conditions of power market, design effective marketing strategies to respond to market change, and make efforts to effectively participate in both market transactions and the transactions subject to government plans. By leveraging strengths on efficiency, energy saving and environment protection of its generating units, the Company will take initiatives to participate in various transactions, maintain and strive to expand market share, effectively increase equipment utilization hours and strictly control the risks in electricity market. 2. Risks relating to electricity tariff 2016 will see further reform of China’s power market. The key element of the electricity tariff reform, will affect the electricity pricing trend in many aspects. In December 2015, NDRC published the Circular on Several Matters to Improve the Coal-Fired Electricity Price Linkage Mechanism to clarify the cycle and measurement method of coal-fired electricity price linkage. In the same month, NDRC distributed the Circular on Reducing the Feed-in Tariff for Coal-fired Power and Electricity Prices for General Industrial and Commercial Use, to declare its decision to lower the feed-in tariff for coal-fired power and electricity prices for general industrial and commercial use by average RMB0.03/kWh. On 1 January, 2016, the tariff for coal-fired generating units has been lowered according to China’s coal-fired electricity price index; the tariff level of direct trading power of major users in some regions has further slipped, which will cause certain effect on the electricity prices. The Company will closely monitor relevant government policies and power market reform development, strengthen communication with central and local pricing authorities, and actively support the government to establish a reasonable, fair and regulated market environment. The Company will also strictly implement state tariff policies to seek the policies regarding environmental protection tariff as well as standard tariffs for the electricity generated by newly operated generating units are timely put in place. 34 3. Risks relating to environmental protection policies In 2016, China will further its ecological civilization progress with the formulation and implementation of Action Plan on Air Pollution Prevention and Treatment, Action Plan of Energy Saving, Emission Reduction, Upgrading and Transformation (2014-2020), Target Missions for Central Generating Enterprises in Energy Saving, Emission Reduction (2015), Upgrading and Transformation, Integrated Reform Plan for Promoting Ecological Progress and the new Environmental Protection Law, the national standards for energy saving environmental protection will be pushed higher and the environmental protection restrictions for energy development will be tightened, which will further increase the energy saving and transformation costs of the coal-fired generating sets which account for a high percentage of the Company’s installed capacity. The Company will diligently comply with relevant environmental protection laws and regulations, actively perform social responsibilities, and make efforts to increase the percentage of power production capacity generated by clean energies and high-volume thermal power generating units. The Company will reinforce its efforts in technical renovation of existing generating units and make ultra-low emission transformation to coal-fired generating units. The Company will also take environmental protection measures in the early stage, construction, and operation of all projects. 4. Interest rate risks The interest-bearing debts of the Company are mostly denominated in RMB. The interest rates applicable to RMB loan contracts will be determined based on and regularly adjusted because of the adjustment of benchmark lending interest rates published by the PBOC. The PBOC will continue to exercise a stable and elastic moderate currency policy, which will help reduce financing costs of the Company. In the Singaporean capital market, the SOR interest rate will continue to rise as a result of increase of US dollar lending rates as well as depreciation of Singapore dollar, which is anticipated to increase financing costs of Tuas Power. With close watch on changes in domestic and overseas capital markets, the Company will maintain its good reputation on the capital markets, make reasonable financing arrangements, explore new financing methods, and strive to control financing costs subject to the satisfaction of funding requirements. 5. Risks relating to coal market 2016 will still see a slow increase in China’s economy and slower demand growth. The utilization hours of thermal power will further drop and the oversupply situation in coal industry still remains unchanged, and airfreight and railway capacity remain loose. However, the coal market still has uncertainties: the government will set out to carry out “Supply Side” reform to strengthen cleaning the oversupply capacity and “zombie enterprises,” so that the fluctuation on the coal supply side will bring certain degree of risks to the fuel cost control. The Company will closely monitor the changes in policies and coal market, enhance its cooperation with competitive major mines, continuously explore new sourcing channels, conduct bidding of existing commodities, perfect the imported coal business, strengthen the refining management of the fuel and strive to control fuel costs. 35 CORPORATE GOVERNANCE REPORT The Company has been consistently stressing the importance of corporate governance. Through years of exploration and practice, it has gradually built up a sound and regulated corporate governance structure and an effective system of rules that caters for the development of the Company. The Company insists on adopting the principle of “maximizing the benefits of the Company and all shareholders” as the starting point and treats all shareholders fairly in order to strive for the generation of long-term, stable and growing returns for shareholders. The Company has complied with the provisions of the Corporate Governance Code in Appendix 14 to the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Listing Rules”) during this reporting period. (a) CORPORATE GOVERNANCE PRACTICES In recent years, the Company adopted the following measures to strengthen corporate governance and to enhance the Company’s operation quality: Enhancing and improving corporate governance Apart from complying with the provisions of the applicable laws, as a public company listed in three markets both domestically and internationally, the Company is subject to the regulations of the securities regulatory authorities of the three listing venues and the supervision of investors at large. Accordingly, our fundamental principle is to adopt a corporate governance structure that balances and coordinates the decision-making powers, supervisory powers and operating powers, acting with honesty and integrity, complying with the law and operating in accordance with the law. Over the past years, the Board of the Company has formulated and implemented the Rules of Procedures for General Meetings, the Rules of Procedures for the Board Meetings; the Rules of Procedures for the Supervisory Committee Meetings, the Detailed Rules on the Work of the General Manager, the Terms of Reference of the Strategy Committee under the Board of Directors, the Terms of Reference of the Audit Committee under the Board of Directors, the Terms of Reference of the Nomination Committee under the Board of Directors, the Terms of Reference of the Remuneration and Appraisal Committee under the Board of Directors, and the System on Work of Independent Directors, the System on Work of Independent Directors, on the Annual Report and the Working Guidelines on Annual Report for the Audit Committee. The Board has proposed certain amendments to the Articles of Association according to the applicable laws and the needs of the Company. In October 2014, taking into account the regulatory requirements and the Company’s actual needs, the Company adopted the Board Member Diversity Policy (the “Diversity Policy”) in accordance with the requirements of the Hong Kong Stock Exchange, aiming to further enhance its corporate governance standard. The Diversity Policy consists of seven parts, namely Purpose, Significance, Representation of Policy, Measurable Targets, Monitoring and Reporting, Audit Policy and Disclosure of the Policy. 36 The Board takes joint responsibility for the corporate governance of the Company. During the reporting period, the Board has included the following in its scope of powers and duties: ‧ Formulating and reviewing the Company’s corporate governance policy and general rules, and making such amendments as it deems necessary to such policy and rules in order to maintain the effectiveness thereof; ‧ Reviewing and monitoring the training and sustained professional development of the Company’s directors and senior management; ‧ Reviewing and monitoring the Company’s policy and general rules for complying with laws and regulations; ‧ Formulating, reviewing and monitoring the codes of conduct and compliance handbook applicable to the Company’s directors and employees; and ‧ Reviewing the Company’s compliance with the Code and the disclosures made in the Corporate Governance Report. Enhancing and improving the information disclosure system The Company has been stressing the importance of public information disclosure. The Company has established the Information Disclosure Committee comprised of managers of various departments and headed by the Vice President and the Chief Accountant, which is responsible for examining the Company’s regular reports. The Company has implemented the system of holding regular information disclosure meetings every Monday, chaired by the Vice President and the Chief Accountant who will report on the Company’s important matters of the week, thereby warranting the Company’s performance of the relevant information disclosure obligations. The Company has successively formulated and implemented the relevant information disclosure system, and has made timely amendments thereto according to regulatory requirements. The current systems which have been implemented include the Measures on Information Disclosure Management, the Measures on Connected Transactions Management, the Measures on Investor Relations Management, the Detailed Rules on the Work of the Information Disclosure Committee, the Management Measures of Insider Information, the Annual Report Information Disclosure Significant Errors Accountability Regulations and the Rules on the Management of the Shares Held by the Directors, Supervisors and Senior Management of Huaneng Power International, Inc Relevant departments of the Company compiled answers (and subsequent updates) to questions regarding the hot topics of market concerns, the Company’s production, operation and operating results in a timely manner, which shall become the basis of external communication of the Company after being approved by the Company’s management and the authorized representatives of the Information Disclosure Committee. Also, the Company engages professional personnel to conduct specialized training for the staff of the Company responsible for information disclosure on an irregular basis in order to continuously enhance their level of professionalism. Regulating financial management system, strengthening internal control In 2015, the Company continued to carry out various detailed work on the preparation of financial reports, standardized financial operation and internal control under the principle of acting with honesty and integrity and treating shareholders in a fair manner. The credibility of a listed company, to a large extent, relates to the quality of the preparation of financial statements and a regulated operation of financial activities. In order to regulate its financial management, the Company has completed a large amount of specific and detailed work, including: 37 1. In order to strictly implement the accounting regulations, accounting standards and accounting systems, to strengthen accounting and accounts supervision, and to truthfully and fairly reflect the financial position, operating results and cash flow, the Company has formulated the Measures on Accounting, the Provisions on Construction Accounting, the Provisions on Fixed Assets Management, Lists of Fixed Assets and the Provisions on Cost Management. The Company’s Board, Supervisory Committee and the Audit Committee have examined the Company’s financial reports on a regular basis and the Company has fulfilled the requirements of making the Chairman, the President and the Chief Accountant responsible for the authenticity and completeness of the financial reports. 2. In order to safeguard the independence of the listed company, the Company realized the separation of personnel in organizational structure and specifically established the relevant institution responsible for the entrusted business so that the Company may realize the complete separation of the listed company and the controlling shareholder in terms of personnel, assets and finances according to the laws and regulations of the State and the requirements of regulatory rules. 3. In regard to fund management, the Company has successively formulated a number of management measures including the Measures on Financial Management, the Measures on the Management of Funds Receipts and Expenses, the Measures on the Appraisal of Management of Funds Receipts and Expenses, the Measures on Use and Management of Funds in Large Sums by the Company, the Measures on the Management of Bills of Exchange, the Measures on Management of Fund Raising, the Measures on the Management of Derivative Financial Product Transactions, the Measures on the Management of External Guarantee and the Measure on the Management of Regulating Fund Transfers with Related Parties. The Company’s Articles of Association also set out provisions relating to loans, guarantees and investment. In the annual reports of the Company over the previous years, the Company has engaged registered accountants to conduct an examination on the use of funds by the controlling shareholder and other related parties and issue individual statements according to the requirements of the CSRC and the Shanghai Stock Exchange, and there has not been any violation of rules relating to the use of funds. Moreover, the Company also conducted quarterly checking and clearing with related parties in relation to the operational fund transfers in order to ensure the safety of funds. 4. The overall objective of the Company’s internal control work is to promote the implementation of corporate strategies, in particular, to provide reasonable assurance for the compliance of the Company’s operation and management with applicable laws and regulations, the security of the Company’s assets and the authenticity and completeness of the Company’s financial reports and relevant information, so as to promote the overall improvement in efficiency and effectiveness of operations. 38 The Company has developed sound system rules for five types of operations including development and construction, production and operation, financial assets, comprehensive management and supervision and evaluation, thereby achieving systematic management. In addition, the Company fully collates the potential internal and external risks and various business processes and designs the Internal Control Handbook which sets out detailed provisions for 23 business processes (including income, procurement of materials, fuel management, fund management) and 19 soft elements (including organizations structure, human resources management, anti-embezzlement, risk management) from five perspectives (control environment, risk evaluation, control process, information and communication, monitoring), fully describes the policy and principles of the Company, clarifies the working procedure and responsibility of each job position in the Company and regulates the standard procedure for dealing in the businesses of the Company, thus setting out clear procedures for its system. The Company has also complied the Internal Control Assessment Handbook to help implement the three-level management system for internal control assessments as well as internal control assessment mode which integrates routine assessments with focused surveillance, with a view to standardize the procedures and assessment method of internal control assessments and regulate the procedures and standards for deficiency definition, striving to standardize and regulate its internal control assessments. Each year, the Company evaluates the practicality and effectiveness of the above systems and makes regular modifications and improvements to them as part of the dynamic maintenance of the internal control system. During the year, the Company officially launched the fifth edition of the “Internal Control Handbook” and the risk control matrix focusing on the internal control over its non-financial reporting business process, fully reflecting the latest requirements of domestic and foreign laws and regulations and internal management of the Company and further enhancing the construction of the internal control system and optimizing the management procedures of the Company, which is instrumental in improving the Company’s internal control and management level. The Company has established 48 items of risks falling into 16 categories involving strategy, operation, finances, malpractice, fundamental construction and fundamental management, and assigned the work of risk control to business departments at all levels. The Internal Control Handbook provides for control measures against the risks identified and defines key control points through which the responsibility of internal control is allocated to each working position, so that all the staff members of the Company become a part of the internal control construction force. The Company adopts a routine assessment system, where internal control assessors are designated to all the departments and subordinate entities to conduct monthly internal control assessments. It also builds up three levels of assessments (the Company, the regional branches, the grass roots units) through the internal control management system to track the implementation of control in real-time. During the year, the Company has successfully completed the 12 months of routine internal control assessments and examined the high risk entities based on the risk evaluation results, thereby effectively safeguarding and promoting the sustained and healthy development of the Company’s businesses and ensuring the sound and stable operation of the internal control system. Taking into account the new requirements on and changes in its business and management as well as its advanced experience and common issues accumulated over the years, each year the Company organizes all-around multi-level internal control trainings to deliver a full-range propaganda on the philosophy and knowledge for internal control, which helps building up the internal control environment inside the Company. 39 The internal control management department, the internal audit department and the external auditors report separately on their internal control work to the Audit Committee on a regular basis, which ensures the sustained and effective operation of the internal control system. The Company constantly improves the internal control review system, formulated the “Internal Control Review and Evaluation Management Regulations”, and regularly conducts internal control target review and comprehensive evaluation. Results of the comprehensive evaluation are announced throughout the Company, and appraisal results are timely published to draw all levels’ attention to the quality of the internal control work so as to effectively achieve the objective of strengthening management through internal control. Based on a comprehensive assessment, the Board believes that, as of 31 December 2015, the Company has maintained effective financial reporting internal control in all material respects in accordance with the Fundamental Regulatory Guidelines on Enterprise Internal Control (and its guidance) and Section 404 of the Sarbanes-Oxley Act. Besides, the Company has not found any material defect in non-financial reporting internal control. The above systems and measures have formed a sound management framework for our production and operation. They ensure the ongoing standardization of operations of the Company and gradual enhancement of corporate management quality. In 2015, the Company continued to deliver promising performance in the capital market. The Company received a number of honours and awards, including being named as one of the “Top 100 Listed Companies Most Respected by Investors” by China Association for Public Companies, and awarded the “Golden Ox of Top 100 Listed Companies” by China Securities Journal, the “100 Strong Value Companies Listed on China Main Board” by Securities Times and the “Best Listed Company” award of the China Securities Golden Bauhinia Awards. The Company was on the list of “Platts Top 250 Global Energy Listed Companies Award” for seven consecutive years and ranked 44th for the year, with its ranking continuing to move higher. These honours helped to further improve the corporate image of the Company in the domestic and overseas capital markets. (b) SECURITIES TRANSACTIONS BY DIRECTORS As the Company is listed in three jurisdictions, the Company has strictly complied with the relevant binding provisions on securities transactions by directors imposed by the regulatory authorities of the US, Hong Kong and China and we insist on the principle of complying with the strictest clause, which is, implementing the strictest clause among three places. We have adopted a set of standards not less exacting than the Model Code for Securities Transactions by Directors of Listed Issuers set out in Appendix 10 to the Listing Rules as the model code for securities dealings by directors of the Company, namely, Management Rules regarding the Company’s Securities Information and Trading. The Company has also formulated and implemented the Management Rules in respect of the Shares of the Company Held by the Directors, Supervisors and Senior Management of Huaneng Power International, Inc The model codes for the trading of securities by the Company’s directors include: trading the Company’s shares strictly in accordance with the stipulations under the Company Law and relevant regulations, prohibiting those who are in possession of securities transaction insider information using insider information in securities trading; and setting out detailed rules for those who are in possession of insider information. Following a specific enquiry on all the directors and senior management of the Company, all the directors and senior management currently do not hold any shares in the Company and there is no material contract in which the directors and senior management directly or indirectly have material interests. 40 (c) BOARD OF DIRECTORS The Company’s Board of Directors comprised 15 members. In the Eighth Session of the Board of Directors, Mr. Cao Peixi is the Chairman, and Mr. Guo Junming is the Vice Chairman of the Board; the Executive Directors of the Company are Mr. Cao Peixi, Mr. Liu Guoyue (President) and Mr. Fan Xiaxia (Vice President); the Non-executive Directors are Mr. Li Shiqi, Mr. Huang Jian, Mr. Mi Dabin, Mr. Guo Hongbo, Mr. Zhu Yousheng and Ms. Li Song. The Company has five Independent Non-executive Directors comprising one-third of the members of the Company’s Board of Directors, namely, Mr. Li Zhensheng, Mr. Zhang Shouwen, Mr. Yue Heng, Mr. Geng Jianxin and Mr. Xia Qing. The Board of Directors of the Company had held eight meetings during this reporting period including regular meetings and ad hoc meetings. For details, please see related announcements. Details of the attendance of directors at the Board meetings are as follows: Name Number of meetings to be attended Number of meetings attended in person Number of meetings attended by proxy Attendance rate (%) Executive Directors Cao Peixi 8 7 1 87.5% (Attendance by proxy rate: 12.5%) Liu Guoyue 8 8 0 100% Fan Xiaxia 8 8 0 100% Non-executive Directors Guo Junming 8 7 1 87.5% (Attendance by proxy rate: 12.5%) Li Shiqi 8 8 0 100% Huang Jian 8 8 0 100% Mi Dabin 8 8 0 100% Guo Hongbo 8 7 1 87.5% (Attendance by proxy rate: 12.5%) Zhu Yousheng 5 5 0 100% Li Song 8 7 1 87.5% (Attendance by proxy rate: 12.5%) Independent Non-executive Directors Li Zhensheng 8 8 0 100% Zhang Shouwen 8 7 1 87.5% (Attendance by proxy rate: 12.5%) Yue Heng 8 8 0 100% Geng Jianxin 5 5 0 100% Xia Qing 5 5 0 100% Resigned Directors Xu Zujian 3 3 0 100% Qi Yudong 3 3 0 100% Zhang Lizi 3 3 0 100% 41 As stated in previous Corporate Governance Reports of the Company, the Company’s Articles of Association set out in detail the duties and operational procedures of the Board (please refer to the Company’s Articles of Association for details). The Board of the Company holds regular meetings to hear the report on the Company’s operating results and makes timely decision. Material decisions on operation shall be discussed and approved by the Board. Ad hoc meetings may be held if necessary. Board meetings include regular meetings and ad hoc meetings. Regular meetings of the Board include: annual meeting, first quarterly meeting, half-yearly meeting and third quarterly meeting. All arrangements for regular meetings have been notified to all directors at least 14 days in advance and the Company has ensured that each director thoroughly understood the agenda of the meeting and fully expressed his/her opinions, while all Independent Non-executive Directors expressed their independent directors’ opinions on their respective duties. Minutes have been taken for all the meetings and filed at the Office of the Board of Directors of the Company. Moreover, the Independent Non-executive Directors of the Company have submitted their annual confirmation letters of 2015 in relation to their independence according to the requirements of the Listing Rules. The directors of the Company complied with the provisions of laws, administrative regulations and the Company’s Articles of Association and actively fulfilled their duty of loyalty and diligence. Apart from regular and ad hoc meetings, the directors of the Company obtained adequate information through the Chairman office meetings and the President office meetings in a timely manner in order to monitor the objectives and strategies of the management, the Company’s financial position and operating results and the execution and implementation of clauses of material agreements. The directors of the Company reviewed corporate briefings and other materials on a regular basis to learn about the production and operation of the Company. The Independent Directors solved practical issues for the Company via on-site survey. The professional committees under the Board proactively performed their duties and made suggestions and proposals for the development of the Company, which provides grounds for the Board to make correct decisions. During the period when the Board was not in session, the Chairman, together with the Vice Chairman, discharged part of the duties of the Board of Directors, including (1) to examine and approve the establishment or cancellation of proposals to develop construction projects; (2) to examine and approve the proposals of the President in relation to the appointment, removal and transfer of managers of various departments of the Company and managers of external branches; (3) to examine and approve plans on the use of significant funds; (4) to examine and approve proposals on the establishment or cancellation of branch or branch organs; (5) to examine and approve other major issues. The Board has summarized the execution and implementation of work for the past year and, in doing so, considered the opinions of the Supervisory Committee and the management. It believes that it has effectively fulfilled its duties and protected the interests of the Company and its shareholders. The directors who attended the 2015 First Extraordinary General Meeting of the Company were Guo Junming (Vice Chairman of the Board) and Mi Dabin (Director). The directors who attended the 2014 Annual General Meeting of the Company were Guo Junming (Vice Chairman of the Board), Li Shiqi (Director) and Yue Heng (Independent Non-executive Director and Chief Member of the Audit Committee under the Board). 42 (d) CHAIRMAN AND PRESIDENT The Company shall have a Chairman and a President who shall perform their duties respectively according to the Articles of Association. During the reporting period, Mr. Cao Peixi acts as Chairman of the Board and Mr. Liu Guoyue acts as President of the Company. The division of duties of the Board and the senior management is the same as what has been disclosed in previous Corporate Governance Reports. (e) NON-EXECUTIVE DIRECTORS According to the provisions of the Articles of Association, the term of office of members of the Board of the Company shall not exceed three years (including three years) and the members are eligible for re-election. However, the term of office of Independent Non-executive Directors shall not exceed six years (including six years) according to the relevant provisions of the CSRC. The respective terms of office of the Non-executive Directors are as follows: Names of Non-executive Directors Term of office Guo Junming 18 September 2014-2017 Li Shiqi 18 September 2014-2017 Huang Jian 18 September 2014-2017 Mi Dabin 18 September 2014-2017 Guo Hongbo 18 September 2014-2017 Zhu Yousheng 25 June 2015-2017 Li Song 18 September 2014-2017 Resigned director Term of office Xu Zujian 18 September 2014-25 June 2015 (f) DIRECTORS’ REMUNERATION According to the relevant laws of the PRC and the relevant provisions of the Articles of Association, the Board of the Company has established the Remuneration and Appraisal Committee. The committee operates normally under the Detailed Rules on the Work of the Remuneration and Appraisal Committee and is mainly responsible for studying the appraisal standards of the directors and senior management personnel of the Company, conducting appraisals and making proposals; responsible for studying and examining the remuneration policies and proposals of the directors and senior management personnel of the Company. As the executive directors of the Company are also the senior management of the Company, their performance appraisals were reflected in the appraisal of the senior management by the Board of Directors. During the reporting period, Mr. Liu Guoyue and Mr. Fan Xiaxia received salary from the Company as executive directors. Their salaries were recorded in the annual total remuneration and managed in accordance with the Company’s internal pay rules. The total remuneration, after examined by the Remuneration and Appraisal Committee, was then submitted to the Board of Directors. The Executive Directors have entered into the director service contracts in compliance with the requirements of the Stock Exchange. 43 Members of the Eighth Session of the Remuneration and Appraisal Committee comprised seven directors. Members of the Remuneration and Appraisal Committee are Mr. Geng Jianxin, Mr. Liu Guoyue, Mr. Guo Hongbo, Mr. Zhu Yousheng, Mr. Li Zhensheng, Mr. Yue Heng and Mr. Xia Qing, of whom Mr. Geng Jianxin, Mr. Li Zhensheng, Mr. Yue Heng and Mr. Xia Qing are Independent Non-executive Directors. Mr. Geng Jianxin acts as Chief Member of the Remuneration and Appraisal Committee. (Qi Yudong (Chief Member), Xu Zujian (Member) and Zhang Lizi (Member) resigned their posts as members of the Board and the Remuneration and Appraisal Committee on 25 June 2015). The operation of the Remuneration and Appraisal Committee under the Board of Directors properly follows the Detailed Rules on the Work of the Remuneration and Appraisal Committee. The first meeting for 2015 was convened on 23 March 2015, at which the Report of Total Wage Expenses was reviewed and the Company’s arrangement for the total wage in 2015 was approved. In the new financial year, the Remuneration and Appraisal Committee will carry out its work in a timely manner pursuant to the above rules on work according to the actual situation. During the reporting period, the attendance of meeting of the Remuneration and Appraisal Committee of the Board was as follows: Name of meeting Date of meeting Members who attended the meeting in person Members who attended the meeting by proxy 2015 First Meeting of the Remuneration and Appraisal Committee of the Eighth Session of the Board of Directors 23 March 2015 Qi Yudong, Xu Zujian, Li Zhensheng, Yue Heng, Zhang Lizi Liu Guoyue, Guo Hongbo (g) NOMINATION OF DIRECTORS According to the relevant laws of the PRC and the relevant provisions of the Articles of Association, the Board of the Company has established the Nomination Committee. The Committee operates normally under the Detailed Rules on the Work of the Nomination Committee and is mainly responsible for studying the selection standards and procedures for candidates for directors and senior management personnel of the Company according to the directors’ qualifications under the Companies Law and Securities Law and the needs of the operational management of the Company, and making proposals thereon to the Board; searching for qualified candidates for directors and suitable persons for senior management personnel on a wide basis; and examining the candidates for directors and suitable persons for senior management personnel and making proposals thereon. Currently, the nomination of the candidates of directors of the Company is mainly made by the shareholders. The nominations, after examination of the relevant qualification by the Nomination Committee, will be submitted to the Board of Directors. The President of the Company was appointed by the Board and the candidates for the Vice President and management were nominated by the President. Such nominations, after examination of the relevant qualification by the Nomination Committee, will be submitted to the Board of Directors. 44 The Nomination Committee of the Board of Directors shall comprise 7 members. Members of the Eighth Session of the Nomination Committee under the Board are Mr. Li Zhensheng, Mr. Fan Xiaxia, Mr. Mi Dabin, Ms. Li Song, Mr. Zhang Shouwen, Mr. Yue Heng and Mr. Geng Jianxin, of which Mr. Li Zhensheng, Mr. Zhang Shouwen, Mr. Yue Heng and Mr. Geng Jianxin are Independent Non-executive Directors. Mr. Li Zhensheng acts as Chief Member of the Nomination Committee. (Qi Yudong (Member) resigned his post as member of the Board and the Nomination Committee on 25 June 2015). The Nomination Committee of the Board operates normally under the Detailed Rules on the Work of the Nomination Committee of the Company. On 23 March 2015, the Committee held its first meeting for 2015, at which the Proposal on Change of Directors of the Company and the Proposal on Appointment of the Vice General Manager of the Company were considered and passed. The Committee examined the qualifications of the candidates for directors and senior management of the Company and submitted corresponding examination reports to the Board for reference in decision-making. In the coming financial year, the Nomination Committee will carry out relevant work in accordance with the aforesaid detailed work rules based on actual conditions in due course. During the reporting period, the attendance of meeting of the Nomination Committee of the Board was as follows: Name of meeting Date of meeting Members who attended the meeting in person Members who attended the meeting by proxy 2015 First Meeting of the Nomination Committee of the Eighth Session of the Board of Directors 23 March 2015 Li Zhensheng, Fan Xiaxia, Mi Dabin, Li Song, Qi Yudong, Zhang Shouwen,Yue Heng / (h) REMUNERATION OF AUDITORS KPMG and KPMG Huazhen LLP were appointed as the international and domestic auditors of the Company for 2015, respectively. For the twelve months ended 31 December 2015, the total auditors’ remuneration amounted to RMB41.64 million (including remuneration paid to other auditors in addition to that of the principal auditors). 45 (i) AUDIT COMMITTEE According to the requirements of the regulatory authorities of the jurisdictions where the Company is listed and the relevant provisions of the Articles of Association, the Board of Directors of the Company has established the Audit Committee which operates normally under the Detailed Rules on the Work of the Audit Committee and is mainly responsible for assisting the Board of Directors in supervising: (1) the authenticity of the financial statements of the Company; (2) the compliance by the Company with laws and regulatory requirements; (3) the qualification and independence of the independent auditors of the Company; (4) the performance of the independent auditors and the internal audit department of the Company; and (5) the control and management of the related-party transactions of the Company. The Audit Committee under the Board of the Company holds four regular meetings per annum and has at least two separate meetings with the external auditor of the Company to hear reports on audit plans, work arrangements, audit results, etc. The Board formulates the Management Measures on Hotlines and Mailboxes for Informants, pursuant to which the Audit Committee is responsible for the management of the informants’ hotlines and mailboxes. Members of the Audit Committee of the Board of Directors shall comprise five independent non-executive directors. Members of the Audit Committee of the Eighth Session of the Board of Directors are Mr. Yue Heng, Mr. Li Zhensheng, Mr. Zhang Shouwen, Mr. Geng Jianxin and Mr. Xia Qing, respectively. Mr. Yue Heng acts as the Chief Member. (Qi Yudong (Member) and Zhang Lizi (Member) resigned their posts as members of the Board and the Audit Committee on 25 June 2015). During the reporting period, the Audit Committee had held seven meetings. As per Audit Committee’s duties, the Audit Committee interviewed with the Company’s legal advisor, external auditors, management and the relevant departments separately and exchanged ideas and communicated with them. With the understandings on the applicable laws and regulations of those jurisdictions in which the shares of the Company are listed, anti-fraud position in the Company, recruitment of staff, implementation and execution of internal control mechanism and audit work carried out by external auditors, the Audit Committee has rendered their views and opinions and made certain proposals. 46 During the reporting period, the attendance of meetings of the Audit Committee was as follows: Name of meeting Date of meeting Members who attended the meeting in person Members who attended the meeting by proxy 2015 First Meeting of the Eighth Session of the Audit Committee 27 February 2015 Yue Heng, Li Zhensheng, Qi Yudong, Zhang Shouwen, Zhang Lizi / 2015 Second Meeting of the Eighth Session of the Audit Committee 23 March 2015 Yue Heng, Li Zhensheng, Qi Yudong, Zhang Shouwen, Zhang Lizi / 2015 Third Meeting of the Eighth Session of the Audit Committee 20 April 2015 Yue Heng, Li Zhensheng, Qi Yudong, Zhang Shouwen, Zhang Lizi / 2015 Fourth Meeting of the Eighth Session of the Audit Committee 24 August 2015 Yue Heng, Li Zhensheng, Qi Yudong, Geng Jianxin, Xia Qing Zhang Shouwen 2015 Fifth Meeting of the Eighth Session of the Audit Committee 19 October 2015 Yue Heng, Li Zhensheng, Zhang Shouwen, Geng Jianxin, Xia Qing / 2015 Sixth Meeting of the Eighth Session of the Audit Committee 26 October 2015 Yue Heng, Li Zhensheng, Zhang Shouwen, Geng Jianxin, Xia Qing / 2015 Seventh Meeting of the Eighth Session of the Audit Committee 24 November 2015 Yue Heng, Li Zhensheng, Zhang Shouwen, Geng Jianxin, Xia Qing / 47 (j) RESPONSIBILITY ASSUMED BY THE DIRECTORS IN RELATION TO THE FINANCIAL STATEMENTS The Directors of the Company confirm that they shall assume the relevant responsibility in relation to the preparation of the financial statements of the Company, ensure that the preparation of the financial statements of the Company complies with the relevant regulations and applicable accounting standards and also warrant that the financial statements of the Company will be published in a timely manner. The reporting responsibility statements made by the auditors of the Company in relation to the financial statements of the Company are set out in auditor’s reports on pages 101 to 102. (k) SENIOR MANAGEMENT’S INTEREST IN SHARES None of the senior management of the Company holds any shares of the Company. (l) STRATEGY COMMITTEE According to the requirements of regulatory authorities of the jurisdictions where the Company is listed and the requirements of the Company’s Articles of Association, the Board of Directors of the Company set up the Strategy Committee. The Strategy Committee operates normally under the Detailed Rules on the Work of the Strategy Committee and mainly takes the following responsibilities: (1) to study and make suggestions on the Company’s long-term development strategies and plans; (2) to study and make suggestions on material investment and financing proposals which require the approval of the Board of Directors; (3) to study and make suggestions on material production and operational decision-making projects which require the approval of the Board of Directors; (4) to study and make suggestions on other material matters that will impact the Company’s development; (5) to monitor the implementation of the above matters; and (6) other matters required by the Board of Directors. Members of the Strategy Committee of the Eighth Session of the Board of Directors comprised six directors, namely Mr. Liu Guoyue, Mr. Li Shiqi, Mr. Huang Jian, Mr. Fan Xiaxia, Mr. Li Zhensheng and Mr. Xia Qing, of whom Mr. Li Zhensheng and Mr. Xia Qing are Independent Non-executive Directors. Mr. Liu Guoyue acts as the Chief Member of the Strategy Committee. (Zhang Lizi (Member) resigned her post as member of the Board and the Strategy Committee on 25 June 2015). On 20 April 2015, the Strategy Committee considered and approved the Comprehensive Risk Report of Huaneng Power International, Inc. for 2015 which was submitted to the Audit Committee of the Board of the Company for consideration on 24 August 2015. On 19 October 2015, the Strategy Committee considered and approved the Risk Analysis Report of Huaneng Power International, Inc. for the first half of 2015. The risk management work operates effectively to cover all kinds of risks, thus continuously strengthening and improving the internal control and risk management mechanism of the Company. 48 (m) TRAININGS FOR DIRECTORS AND SENIOR MANAGEMENT Each year the Company organizes its directors and supervisors to attend trainings arranged by regulatory authorities. During the reporting period, the directors and supervisors of the Company attended the 2015 Training for Directors and Supervisors organized by CSRC Beijing Regulatory Bureau. The Secretary to the Board of the Company attended the Continuing Development Training for Board Secretaries and some seminars held by the Hong Kong Institute of Chartered Secretaries. For every six months, the Company holds a meeting where legal counsels of all three listing jurisdictions make presentations to all the independent directors of the Audit Committee about latest updates on regulatory requirements, application of the Company’s corporate systems and rules and the compliance by the Company with regulations of the listing places. According to the records provided by the directors and supervisors, we set forth below a summary of the trainings received by the Company’s directors and supervisors during the period from 1 January 2015 to 31 December 2015: Name of director/supervisor Type of Continuing Professional Development Plan Cao Peixi A, B Guo Junming A, B Liu Guoyue A, B Li Shiqi A, B Huang Jian A, B Fan Xiaxia A, B Mi Dabin A, B Guo Hongbo A, B Zhu Yousheng A, B Li Song A, B Li Zhensheng A, B Zhang Shouwen A, B Yue Heng A, B Geng Jianxin A, B Xia Qing A, B Ye Xiangdong A, B Mu Xuan A, B Zhang Mengjiao A, B Gu Jianguo A, B Wang Zhaobin A, B Zhang Ling A, B Name of resigned director/supervisor Type of Continuing Professional Development Plan Xu Zujian A, B Qi Yudong A, B Zhang Lizi A, B 49 Notes: A: attending briefings and/or seminars. B: reading seminar materials and updates on the latest developments of the Listing Rules and other applicable regulatory requirements. All the directors and supervisors must submit their training records to the Company on a quarterly basis. The Company Secretary will keep the records for regular inspections. Each of the directors and supervisors of the Company had received more than 15 hours of trainings in 2015. The Company attaches great significance to the training and continuing professional development of its senior management personnel, and actively attends all kinds of training programs held by relevant State authorities, industry administrative authorities and associations. (n) FORMULATION, REVIEW AND INSPECTION OF CODE OF CONDUCT AND COMPLIANCE HANDBOOK FOR EMPLOYEES AND DIRECTORS The Company has formulated the Employee Handbook to set standards of conduct and regulate the employees’ behavior. The employees of the Company conscientiously comply with the Employee Handbook to enhance moral standards and strengthen correct value orientations. (o) SHAREHOLDERS’ RIGHTS ‧ To convene extraordinary general meetings When any shareholders holding, individually or in aggregate, ten percent or more of the shares of the Company request, the Board shall convene an extraordinary general meeting within two months. The shareholders holding, individually or in aggregate, ten percent or more of the Company’s shares shall submit a written request to the Board for convening of an extraordinary general meeting, which shall specify the agenda of such meeting. Upon receipt of the said written request, the Board shall convene an extraordinary general meeting as soon as possible. If the Board does not send any notice of convening the meeting within 30 days upon receipt of the written request, the requesting shareholders may convene the meeting on their own within four months upon the Board’s receipt of the request. The procedures for convening such a meeting shall be as close to the procedures adopted by the Board as possible. ‧ To make proposals to the shareholders’ meeting Any shareholder holding, individually or in aggregate, three percent or more of the total voting shares of the Company may, no later than ten days before a shareholders’ meeting is held, submit provisional proposals to the Board in writing. The Board shall send out a supplementary meeting notice of details of such proposals within two days of the receipt thereof. Any shareholder holding, individually or in aggregate, one percent or more of the total issued shares of the Company may propose candidates for independent directors for election at the shareholders’ meeting. 50 ‧ To convene extraordinary Board meetings An extraordinary Board meeting may be held at the request of any shareholders representing one tenth or more of the voting rights of the Company. The Chairman shall, within ten days upon receipt of such request, convene and chair such meeting. ‧ To make enquiries to the Board The shareholders shall have access to the relevant information of the Company in accordance with the provisions of the Articles of Association, including the Articles of Association of the Company, the share capital, the minutes of shareholders’ meetings and the resolutions of Board meetings and meetings of the Supervisory Committee. (p) INSURANCE FOR DIRECTORS The Company has renewed its Directors Liability Insurance policy of US$10,000,000 in 2015. (q) COMPANY SECRETARY Mr. Du Daming (Vice President and Board Secretary) has been acting as the Secretary to Company under the Listing Rules since 3 May 2012, whose resume is set out in “Profiles of Senior Management”. During the reporting period, Mr. Du had complied with the provisions regarding relevant professional training under Rule 3.29 of the Listing Rules. 51 SOCIAL RESPONSIBILITY REPORT The Board of Directors of the Company and all the directors thereof guarantee that this report does not contain any false statement, misleading representation or material omission, and jointly and severally accept responsibilities as to the truthfulness, accuracy and completeness of the content of this report. This report systematically summarizes the work of Huaneng Power International, Inc. (the “Company”) in 2015 in fulfilling its economic responsibilities, safety responsibilities, environmental responsibilities, staff responsibilities, social responsibilities and so on, with a view to giving a true presentation of the Company’s concrete achievement in promoting comprehensive, healthy and sustainable development in 2015. This report has been prepared in accordance with the “Guidelines on Preparation of Corporate Report on Performance of Social Responsibilities” issued by the Shanghai Stock Exchange, and with reference to the “G4 Sustainable Development Reporting Guidelines” issued by Global Reporting Initiative (the “GRI”) and the actual performance by the Company. This report is the Company’s social responsibility report published to the general public and the data and contents contained herein are on the basis of the Company’s domestic business. I. CORPORATE OVERVIEW AND CORPORATE GOVERNANCE 1. Corporate Overview Incorporated on 30 June 1994, the core business of the Company is to develop, construct and operate large-scale power plants throughout China by making use of modern technology and equipment and financial resources available domestically and internationally. In October 1994, the Company completed its initial global public offering of 1,250,000,000 overseas listed foreign shares (“foreign shares”), and was listed on the New York Stock Exchange (Stock Code: HNP) in the United States by issuing 31,250,000 American depository shares (“ADS”). In January 1998, the foreign shares of the Company were listed on the Stock Exchange of Hong Kong Limited by way of introduction (Stock Code: 902). Subsequently, in March 1998, the Company successfully completed a global placing of 250,000,000 foreign shares along with a private placing of 400,000,000 domestic shares. In November 2001, the Company successfully completed the issue of 350,000,hares (Stock Code: 600011) on the SSE, of which 250,000,000 domestic public shares were listed on the Shanghai Stock Exchange. In December 2010, the Company completed the non-public issuance of 1,500,000,hares and 500,000,hares. In November 2014, the Company completed the non-public issuance of 365,000,hares. In November 2015, the Company completed the non-public issuance of 780,000,hares. Currently, the total share capital of the Company amounts to approximately 15.2 billion shares. As at 31 December 2015, the Company’s controlling generation capacity and equity-based generation capacity amounted to 82,331 MW and 74,399 MW respectively. With wide coverage of power plants in 22 provinces, municipalities and autonomous regions in China, the Company is currently one of the largest listed power producers of the state. In addition, the Company has a wholly-owned power company in Singapore. 52 Since its incorporation, the Company has been committed to system, technology and management innovations. The Company has been the pioneer and has created various milestones within the domestic power industry in areas such as power technology advancement and power plant construction and management, which facilitated the great-leap forward development of the power business and technological advancement of the power station equipment manufacturing industry in China, and also contributed to the improvement of technical and management standards of domestic power generation enterprises. 2. Corporate Governance As a public company listed in three stock exchanges, the Company has been subject to regulation by securities regulatory authorities and supervision by the Company’s shareholders. The Company has highly valued the importance of corporate governance by enhancing its corporate governance system, which comprises the general meetings, the Board, the Supervisory Committee and the operation team. It has established an operating mechanism with clear segregation between decision authority, supervisory authority and operation authority to enable each of them to perform their respective responsibilities, implement checks and balances and coordinate with one another, so that the decision-making power of the Board over material issues and the supervision power of the Supervisory Committee can be effectively exercised to ensure the operation team can deal with operational issues in an effective way. Through years of researches and implementation, the Company has gradually formulated a regulated, efficient and enhanced structure for corporate governance, and also established a systematic mechanism that is sound and effective, and suits the own needs of development by the Company. The Company has been consistently treating all shareholders fairly, and striving for generating long-term, stable and increasing returns for shareholders. The good image of the Company in its integrity in regulation, professional transparency and respect for shareholders has been highly recognized by regulatory authorities and the capital markets. In 2015, the Company received “The Best Listed Company” award of the China Securities Golden Bauhinia Awards, and was awarded the “Golden Ox of Top 100 Listed Companies 2014”. The Company ranked 44th in the Platts Global Ranking and was ranked 39th among the top 500 Chinese listed companies in 2015 by the Chinese edition of Fourtune magazine. The Company was ranked 33rd in the Top 100 Most Profitable Listed Companies in China by China Economic Weekly in 2015, and won the 2nd place of the power industry. The Company stresses on the importance of information disclosure. The Company has established the Information Disclosure Committee, comprised of managers of various departments and headed by the Vice President and the Chief Accountant, which is responsible for examining the Company’s regular reports. The Company has also adopted the policy of holding weekly information disclosure meetings chaired by the Vice President and the Chief Accountant. The Company’s material issues of the week will be reported in the meeting, thereby ensuring the establishment of a mechanism through which the Company is able to perform relevant information disclosure obligations. The Company made 16 overseas press releases, issued 167 announcements and took participation in 8 investment forums organised by investment banks within and outside China in 2015 to reinforce effective communications with investors. 53 II. ECONOMIC RESPONSIBILITY OF THE COMPANY The Company has further strengthened the control over comprehensive budgetary management, performance benchmark analysis, budgetary tracking, monitor of significant indicators, performance appraisal and rationalization. The Company has also stepped up efforts in implementing closed-loop management of budgets and making full use of the guiding function of comprehensive budgetary management. The Company spared no efforts to push ahead the construction of the “Digitalized Huaneng International” platform, and the Company’s control platform featuring “data platform support, intensive process control and standardized front-end construction” was basically constructed. Efforts were made to deepen development of power plant model in terms of fuel management and to constantly improve the digitization and intelligent management of the whole fuel feeding process of power plants. Marketing efforts achieved remarkable results. We improved the marketing mechanism, strived to accomplish the planned production targets and vigorously explored the market, which resulted in a base power generation of coal-fired generating unit exceeding the average level of ganged coal-fired generating unit, substantial growth in electricity traded and leadership in utilization hours. The Company took proactive measures to develop customers, and has established strategic cooperation relationship with major users. The Company also strived for policy support, resulting in an increase in tariff for operating gas turbine power plants, and denitration tariff for all coal-fired generating units and deducting tariff for coal-fired generating units that had completed the dust-collection process upgrade. Marketing management on heat supply and tariff collection have been further enhanced. The Company exerted strict control over fuel costs. Through proactive measures taken after analyzing the market, the purchase price of standard coal decreased significantly to an extent greater than that of BSPI. The Company adjusted the purchase strategy, introduced the competition mechanism, pushed forward tendering purchase of coal, and initiated the tendering purchase of fuel in the regions where can be directly reached by land transportation. We also optimized the structure of procurement, adjusted the flow direction of the coal supplied via land transportation in a timely basis, forming a regional market competition mechanism. Based on the principle of pricing to market, efforts were made to further improve the market-oriented procurement of fuel. The Company optimized imported coal trade, and took advantage of the time-dependent, regional, type advantage characteristics of imported coal, so as to effectively stabilize the domestic coal price. The Company maintained its leading edge in finance management. Seizing the opportunity arising from “lowering ratio and interest rate reduction” and other favorable policies, the Company vigorously carried out loan-substitution and interest rate adjustment, in an effort to reduce the interest rate of the existing loans. We also gave full play to the advantage of centralized management of corporate finance, and innovatively adopted the internal syndicate, strip financing, finance lease and other methods, so as to diversify its financing channels and achieve the optimum finance cost. 54 III. SAFETY RESPONSIBILITY OF THE COMPANY Upholding the “people first” principle, the Company implemented the new Safety Production Law, and established and improved the safety production accountability system at all levels. Efforts were made to push ahead the pilot implementation of the essence safety management system and standardization of outsourcing management, resulting in a continuous improvement of the safety production level. We also strengthened the construction of “Zero Non-stop” power plant, deepened the standardization of overhaul management, and put more emphasis on quality and efficiency in technical innovation management, thus further enhancing the equipment reliability and long-term safe and stable power generation capacity. During the National Day of 2015, given that Hainan grid transferred to islanded operation as a result of the tripping of Hainan grid and Guangdong 500 KV connection line due to the typhoon named “rainbow”, the Company’s power plants in Hainan promptly launched the contingency plan to ensure the stable operation of power generating units, making great contribution to the safe and stable operation of Hainan power grid during the holiday. In 2015, the Company did not experience any serious accident or any of above incidents, or any environmental pollution issue, or accident affecting the safe operation of power grids, thus maintaining a stable situation for safe production as a whole. The Company incurred 0.24 unplanned outage/unit per annum on the average, representing an increase of 0.01 outage/unit per annum as compared to the corresponding period last year. 21 power plants did not incur any unplanned outage throughout the year. IV. ENVIRONMENT RESPONSIBILITY OF THE COMPANY The Company strictly abided by the latest environmental protection laws of the PRC, actively assumed the responsibility of environmental protection, pushed forward technical innovation, improved resource use efficiency, vigorously developed clean energy projects, and strived to develop into a quality energy-saving and environment-friendly coal-fired power plant, securing its industry-leading position in terms of index in overall and megawatts units energy consumption. The Company actively responded to the requirement of “circumference-expanding and speeding-up” of the Ministry of Environmental Protection, and set the goal of completing ultra-low emission transformation of all coal-fired generating units in 2017. Seven and seventeen of our generating units were awarded in the national-wide benchmarking and competition for thermal generating units with a capacity of 600 MW and above and 300 MW respectively. We developed the technology for synergistic treatment of fuel gas of coal-fired generating units, which has been successfully applied in various environmental protection renovation and newly-constructed projects, and was acknowledged by the Ministry of Environmental Protection and the industry by virtue of its advantages of energy-saving and environmental-protection. During the events to commemorate the 70th anniversary of the victory of both the world’s anti-fascism war and the China’s resistance war against Japanese aggression, the Company’s power plants strictly complied with the environmental-protection requirements to promote safe and cleaner production, among which the average emission concentrations of nitric oxide, sulfur dioxide and dust from the coal-fired generating units of Beijing Co-generation Power Plant were 10, 2 and 7 Mg/cubic meter, making positive contribution to the target of “Parade Blue”, which was highly regarded by Beijing Municipal Atmosphere Pollution Integrated Management Division. 55 The Company spared no efforts in pushing forward technological innovation. The Company has constructed the first domestic power plant with double reheat generating unit - Anyuan Power Plant. The high-volume backpressure heating technology was initially adopted in Nanjing Chemical Industry Park and other projects, which were currently under construction. Changxing Power Plant was the first domestic power plant in employing the technology for zero emission of desulfurization waste, which was fully acknowledged by the National Energy Administration. Research on the Technology of Efficient Ultra-supercritical Coal-fired Generating Units with a Capacity of 660 MW won the first prize award of China Electric Power Construction. The state-supported scientific project of Research & Development on above-600C 1,ltra-supercritical Power Technology, which was led and undertook by the Company, has passed inspection and acceptance procedures, becoming the main option for newly-constructed large-scale coal-fired power projects. China’s first 700C critical component test platform has been successfully put into operation in Company’s Nanjing Power Plant, which was running smoothly. In 2015, the Company accomplished its annual targets as set forth in the Statement of Responsibility for Energy Saving and Environment Protection with no violation of the national environmental laws and regulations identified, maintaining its leading position in both domestic and overseas markets in terms of key technical and economic performance indicators. During the year, the Company consumed 132.12 million tons of natural coal and the average coal consumption for power supply of our domestic coal-fired generating units decreased by 0.86 g/kWh as compared to the same period of last year; the water consumption for power supply of thermal generating units was 0.78 kg/kWh, representing a decrease of 0.07 kg/kWh as compared to the same period of last year. Sulphur dioxide and nitrogen oxides emission per unit of electricity were 0.21 g/kWh and 0.26 g/kWh respectively, representing a decrease of 0.12 g/kWh and 0.2 g/kWh respectively as compared to the same period of last year. V. STAFF RESPONSIBILITY OF THE COMPANY 1. Protection of Staff Benefits Staff overview With the belief that “human resources are the forefront important assets”, the Company has actively implemented the strategy of developing the enterprise by talents, focused on the tri-tasks of attracting, training and making good use of talents, accelerated the establishment of a team with high-level and highly skilled talents as core members. As a result, a team of talents with excellent quality, which is well structured, professionally equipped, devoted to careers in Huaneng and in line with the Company’s developmental and strategic needs, has been formed. As at the end of 2015, the Company had 42,039 employees, 72% of whom had college qualifications and above. Intermediate and higher level professional technicians accounted for 45.2% of the total staffing with professional and technical qualifications. Rights protection The Company has consistently implemented a fair, just and open employment policy and endeavors to implement the “Labor Law”, the “Employment Contract Law” and the “Regulation on the Implementation of the Employment Contract Law”, and other laws and regulations, for strengthening the management of employment contracts. The Company has entered into employment contracts with employees according to related laws and regulations. 56 The Company has focused on the improvement of the Staff Representative Congress System and the Plant Affairs Publicity System, supported the staff’s active participation in democratic management and guaranteed the staff’s full entitlement to the rights to be informed, to participate, express and supervise. The Company has improved the responsibility system for complaint handling and formulated the system and standards for staff’s benefit claims. All of the Company’s affiliated enterprises have established trade unions in accordance with the “Trade Union Law”, and the staff’s admission rate remained at the level of 100%. Trade unions at all levels have seriously performed their duties, safeguarded the staff’s legal interests, encouraged the staff to participate in management decision making, jointly accomplished various objectives of the enterprises and assisted in mediating disputes between the staff and the enterprises. The Company has attached great importance to the staff’s health and safety. All of its affiliated enterprises have established a protection mechanism for the staff’s health and safety. The enterprises have organized physical examinations for all staff annually as well as special physical examinations for the staff who have been exposed to occupational hazards. Incentives and protection The Company has further improved its remuneration allocation system, devised a series of remuneration management procedures in line with the overall strategies, standardized the pay system and criteria and optimized the structure of income mix. The Company has fully implemented the annual salary system for responsible persons of enterprises and the management of remuneration has become more regulated. Staff remuneration has been determined in accordance with the principles of “determining salaries based on the position, receiving compensation based on performance, giving priority to efficiency and emphasizing fairness” and linked to individual performance, thereby establishing a scientific and effective incentive mechanism. In accordance with the law, the Company has established a social security system for payment of the corporate’s part of the social insurance costs for social welfare protection, including employee pensions and health care benefits. In accordance with the national policy, the Company has also established a corporate annuities and supplementary medical insurance policy to supplement the basic employee pension and medical benefits. The Company has concerned about staff’s production and living, and actively organized “warmth and care delivery” activities, and provided support and help for staff in need. 2. Support for Staff Development Staff training The Company has emphasized training for all staff, taken full advantages of Huaneng systematic training resources, strengthened the cooperation with external training organizations, developed multi-level, multi-channel and multi-dimensional training, and strived to reinforce general competence of the staff. The major types of training include: orientation training, position training, skill training and international cooperation training. 57 As at the end of 2015, the Company had 1 member of the “National Hundred, Thousand and Ten Thousand Talent Project” and 13 persons who enjoyed special government allowance. The Company had 8 national technical experts, 58 technical experts of state-owned enterprises and 29 technical experts of the power industry. Development opportunities The Company has emphasized the provision of growth opportunities to its staff so as to realize joint development of the staff and the enterprise. “Guiding Opinions on Strengthening Senior Personnel Rotation in Enterprise” has been formulated to improve their interaction, improving the development of the middle-level senior personnel and strengthening the formation of back-up senior personnel. “Guiding Opinions on Strengthening Middle-level Personnel Management in Enterprise” has also been formulated and different mechanisms regarding retirement of middle-level personnel, competition, post rotation and promotion of younger staff have also been set up. Regulations on further perfecting the mechanism of staff mobilization have been introduced to facilitate optimization of human resources. Qualifications facilitate learning; contests facilitate training; rotation and assessment facilitate the overall improvement of the staff. The development of skill-based talents is facilitated by the implementation of dual-channels advancement mechanism emphasizing the approach of “positions come first, skills come second”. VI. SOCIAL RESPONSIBILITY OF THE COMPANY The Company has adopted the “three-color” as the corporate’s mission, i.e. a “red” company that serves the country with socialism with Chinese characteristics, a “green” company with focus on scientific and technological advancement and environment protection, and a “blue” company that keeps abreast of the world’s development and is oriented in innovative learning. The Company has capitalized on its leading role in the culture of “three-color” companies, so as to pursue sustainable development, serve the State, benefit the community, fulfill our social responsibilities, create a sound internal and external environment, work together with all interested parties to promote economic and social development and share corporate development achievements in order to contribute to a harmonious socialist society. The Company has attached great importance to ensure supply of power. Our power plants have formulated contingency plans and management measures in order to ensure safe and stable power generation during critical periods. Emphasis has also been put on heat supply management to assure stable functioning of the heating system. The Company successfully completed the mission of securing stable power supply during the 70th anniversary of the victory of Chinese people’s war of resistance against Japanese aggression. Our power plants located in costal areas managed to tide over a number of typhoons. The Company has actively participated in social charity activities, including new socialist village development, poverty alleviation, education assistance, charitable donations, and positively reciprocated the society and showed our care via a variety of innovative cooperative services. In 2015, the Company donated a total of RMB5.79 million under its name to support local social charity activities. In the future, the Company will continue to strive for the generation of long-term, stable and increasing returns for shareholders; strive for the provision of adequate, reliable and environmental friendly power for the society; strive for developing itself as a first-class listed power producer with leading technology, excellent management, reasonable layout, optimized structure, industry synergy and remarkable efficiency. 58 INVESTOR RELATIONS PHILOSOPHY OF INVESTOR RELATIONS Huaneng International always highly values the management of investor relations since its listing. The Company communicates with all investors in a wholehearted, equal and respectful manner through timely and diversified two-way channels, enhancing and perfecting the management of investor relations of the Company. In addition, the Company also values the two-way interactive communication of “disclosure” and “adoption”. With its investors “Disclosure”, the Company discloses information including financial position and operating performance to investors accurately, fairly and comprehensively in a responsible manner, which helps investors to understand and recognize the current situation and future development strategy of the Company. As to “Adoption”, the Company makes ready various channels to collect opinions of investors to adopt suggestions and ideas related to its operating activities. Such two-way communication effectively improves the operation management ability of the Company and ultimately maximizes the interests of the Company as a whole and all shareholders. MECHANISM OF INVESTOR RELATIONS ‧ Establishing meticulous organization and enhancing system development The Company sets up specific information disclosure organizations (Information Disclosure Committee and Information Disclosure Work Team) and holds routine information disclosure meetings every Monday, making clear the work flow for information disclosure of the Company and guaranteeing the compliance and time effectiveness of information disclosure. In the meantime, the Company has established the “Measures on Information Disclosure Management”, the “Measures on Connected Transactions Management”, the “Rules on Investor Relations Management”, the “Detailed Rules on the Work of the Information Disclosure Committees”, “Measures on Insider Information Management” and the “Regulations on Accountability for Significant Errors in Annual Report Information Disclosure”, setting out in detail the basic principle, targets, procedures, contents of disclosure, registration and filing of insider information and related accountability. The promulgation and implementation of these regulations further enhanced the information disclosure system of the Company, strengthened the discipline of the Company’s information disclosure, prevented and minimized the insider dealing activities, improved the authenticity, accuracy, completeness and timeliness of information disclosure, so as to protect the legal interests of shareholders. In addition, the Company has also formulated the “Internal Control System” according to the relevant requirements of the state and Sections 302 and 404 of the “Sarbanes-Oxley Act of 2002”, as well as prepared the “Internal Control Handbook”, further enhancing our corporate governance and ensuring truthful, timely, accurate and complete information disclosure. Having established a complete and effective control system targeting at the entire process of the Company’s information disclosure, the Company has been able to control potential risks in information disclosure effectively and ensure that all information disclosed by the Company is regulated and effective since its listing. With its timely, accurate and sufficient information disclosure, the Company has been well recognized by domestic and overseas investors and won various awards granted by domestic and overseas investment institutions and professional institutions. 59 ‧ Diversified channels and effective communication In view of the different needs and nature of different investors – existing investors, potential investors, institutional investors and retail investors, the Company actively holds a variety of investor relations activities in various forms, including phone enquiries, emails, analyst conferences, one-on-one meetings, investment forums, roadshows and reverse roadshows, according to the characteristics of different investors, with a view to achieve all-round and effective communication and establish long-term and stable relations of mutual trust. The Company insists on handling daily calls and visits made by investors properly. By consistently updating and sorting out the investor database, expanding the investor communication network of the Company, and holding two-way interactive investor relations activities, the Company is able to enhance the understanding and knowledge of investors about the Company, adopt suggestions and ideas put forward by investors, create two-way communication channels and platforms for smooth communication with investors and maximize the interests of the Company and investors. ‧ Timely disclosure and continuous follow-up The Company discloses its information in a truthful, accurate, complete and timely manner strictly according to the requirements of the regulatory authorities of its listing places, thereby increasing the transparency of and drawing market attention to the Company and enhancing the image of the Company in capital markets. In the meantime, the Company follows up feedbacks from investors consistently and ensures effective communication, with a view to establish stable investor relations. The Company made 16 overseas press releases and issued 167 announcements within and outside China in 2015. NOTE TO SHAREHOLDERS ‧ Dividend distribution The Board proposed a dividend of RMB0.47 (inclusive of tax) per share for 2015. Dividends will be denominated and declared in Renminbi. Dividends on domestic shares will be paid in Renminbi. Save as the dividends on foreign shares traded on the Hong Kong Stock Exchange that will be paid in Hong Kong dollars, dividends on other foreign shares will be paid in US dollars. Exchange rates for dividends paid in US dollars and Hong Kong dollars are USD1 to RMB6.50160 and HK$1 to RMB0.83737 respectively. All the dividends payable to shareholders shall be subject to shareholders’ approval at the annual general meeting of the Company. 60 DIVIDENDS ‧ Dividend policy The Company’s Articles of Association clearly define the Company’s cash dividend policy, i.e. when the Company’s earnings and accumulative undistributable profits for the current year are positive, and on the condition that the Company’s cash flow is able to meet the need for its ordinary operation and sustainable development, the Company shall adopt a cash dividend policy on the principle that the cash dividend payout shall be no less than 50% of the realized distributable profit stated in the consolidated financial statement that year. In the future, the Company will continue to adhere to a proactive, balanced and stable dividend policy, persistently enhance its profitability, striving for realization of increasing returns to shareholders. ‧ Declaration of dividends Since listing, Huaneng International has been given tremendous support and concern by shareholders. The Company has also rewarded shareholders with a persistent, stable and increasing return over the years. The Company has been declaring dividends to shareholders every year since 1998. The accumulated dividend paid amounted to RMB43.101 billion. Dividend Year Dividend per share Earnings per share Payout Ratio (RMB) (RMB) 24.24% 27.27% 50.00% 50.00% 52.31% 2003* 55.56% 56.82% 62.50% 56.00% 58.82% -0.33 N/A 51.22% 71.43% 62.50% 53.85% 51.35% 50.00% 2015** 50.00% * The Company’s profit distribution plan for 2003 included a cash dividend of RMB5 together with bonus issue of 10 shares for every 10 shares. ** The dividend plan of the Company for 2015 will be subject to shareholders’ approval at the annual general meeting. 61 INVESTOR RELATIONS ACTIVITIES ‧ Conferences In 2015, the Company organized one Hong Kong press conference, one large-group presentation with investment analysts in Hong Kong, one large-group presentation with investment analysts and fund managers in China, two global telephone conferences for the quarterly results and one global telephone conference for interim results. ‧ Roadshows Roadshow is a commitment of the Company to investors and a specific reflection of respect shown to them. The Company believes that regular face-to-face meetings with investors are instrumental in promoting mutual understanding and providing better services to shareholders. Since its listing, the Company has all along attached importance to communication with investors and has a good reputation in the investment sector. In 2015, the Company held annual non-deal roadshows in the North America and Europe. The management attended over 40 “one on one” meetings and group meetings with the Company’s former investors, existing shareholders and potential investors, to introduce the operation, future development and outlook of the Company in detail. The meetings effectively improved the communication between the Company and investors and provided investors with in-depth understanding of the Company and the industry. The meetings were welcomed by investors. ‧ Visits by and general enquiries from investors The Company received nearly 50 groups of institutional investors for company visits and about 200 phone enquiries from investors during the year. ‧ Investment forums In 2015, the Company attended 8 large investment forums within or outside China, in which over 100 institutional investors were met. MAJOR CHANGES TO THE ARTICLES OF ASSOCIATION In 2015, the Company amended its Articles of Association, principally to reflect the changes to the number of issued shares of the Company following completion of the non-public issuance of 365,000,000 H shares took place in November 2014. 62 REPORT OF THE BOARD OF DIRECTORS The Directors hereby submit their annual report together with the audited financial statements for the year ended 31 December 2015. RESULTS SUMMARY The Board of Directors (the “Board”) of Huaneng Power International, Inc. (the “Company” or “Huaneng International”) hereby announces the audited operating results of the Company and its subsidiaries for the year ended 31 December 2015. For the twelve months ended 31 December 2015, the Company realized operating revenue of RMB128.905 billion, representing an increase of 2.79% compared to the same period last year, and net profit attributable to equity holders of the Company amounted to RMB13.652 billion, representing an increase of 26.91% as compared with the same period last year. Earnings per share amounted to RMB0.94. The Board is satisfied with the Company’s results last year. The Board of the Company proposed to declare a cash dividend of RMB0.47 (inclusive of tax) for each ordinary share of the Company held by shareholders. Please refer to the financial information in the appendix for details on the operating results. BUSINESS REVIEW OF YEAR 2015 In 2015, the Company actively responded to the new trends and demand arising from the development of the power market, and took proactive initiatives to progress the relevant work, so as to maintain overall stable operation in production safety and strict cost control, achieving a record high in its operating results. Meanwhile, the Company continued to fulfill the duties of providing sufficient, reliable and green power to the society. 1. Operating Results For the twelve months ended 31 December 2015, the Company realized operating revenue of RMB128.905 billion, representing an increase of 2.79% compared to the same period last year. Net profit attributable to equity holders of the Company amounted to RMB13.652 billion, representing an increase of 26.91% as compared with the same period last year. Earnings per share amounted to RMB0.94. As at 31 December 2015, net assets per share attributable to equity holders of the Company amounted to RMB5.54, representing an increase of 13.99% as compared with the same period last year. The Audit Committee of the Company convened a meeting on 21 March 2016 and reviewed the 2015 annual results of the Company. 2. Power Generation Total power generated by the Company’s domestic operating power plants for the year on consolidated basis amounted to 320.529 billion kWh, representing an increase of 8.9% year-on-year. The electricity sold amounted to 301.979 billion kWh, representing an increase of 8.8% year-on-year. Newly acquired and newly commissioned generating units mainly contributed to the increase in power generation of the Company. 63 The annual average utilization hours of the Company’s domestic power plants reached 4,147 hours. In most of the areas where the Company’s coal-fired power plants are located, the utilization hours of the Company was in a leading position within those areas. 3. Cost Control Fuel costs represented a major part of the operation cost of the Company. By reinforcing cooperation with major coal mines, perfecting pricing mechanism, seizing opportunities arising from the market, continuously exploring new coal resources and conducting spot tender procurement, the Company managed to have a better control over the fuel procurement costs. The annual fuel costs per unit of power sold of the Company’s domestic power plants was RMB173.67/MWh, representing a decrease of 13.68% compared to same period last year. 4. Energy Saving and Environmental Protection The Company has always placed energy saving and environmental protection as its utmost priority. In 2015, the Company continued to lead its peers in terms of production safety, technical, economic and energy consumption indicators. The average equivalent availability ratio of coal-fired units of the Company’s domestic power plants was 94.40% and its weighted average house consumption rate was 4.60%. The average yearly coal consumption rate of the Company’s coal-fired units for the power generated was 290.96 grams/kWh, which was 1.23 grams/kWh lower than that of the same period last year. The Company’s average coal consumption rate for power sold was 308.56 grams/kWh, representing a decrease of 0.86 grams/kWh from that of the same period last year. The Company continued to increase efforts in comprehensive technological renovation for energy saving and emission reduction of its existing units. Also, the Company gradually upgraded the environment protection facilities of coal-fired generating units, implemented the requirements on ultra-low emissions and new energy consumption standards on coal-fired generating plant and improved the performance of the Company in energy conservation and environmental protection, realizing clean and green development. 5. Project Development The construction of power generating projects of the Company progressed smoothly. In 2015, the controlled generating capacity of the newly commissioned coal-fired, gas turbine, wind, hydropower and photovoltaic generating units of the Company was 2,370 MW, 859 MW, 714 MW, 40 MW and 5 MW, respectively. As of 21 March 2016, the Company’s controlled and equity-based generating capacities were 82,331 MW and 74,399 MW, respectively. 6. Capital Operation In November 2015, the Company completed the non-public issuance of a total of 780,000,000 new H Shares at the issue price of HK$7.32 each, with total proceeds of approximately HK$5.71 billion from the issuance. Upon completion of the issuance, the total number of issued shares of the Company increased from 14,420,383,440 shares to 15,200,383,440 shares, and the total number of issued H Shares increased from 3,920,383,440 shares to 4,700,383,440 shares. 64 7. Overseas Business In 2015, Tuas Power Ltd. (“Tuas Power”), a wholly-owned subsidiary of the Company in Singapore, maintained safe and stable operation of the generation units throughout the year. The total market share of Tuas Power in the power generation market for the whole year was 21.7%, representing a decrease of 0.1 percentage point year-on-year. Net loss of the Singapore business attributable to shareholders of the Company for the year amounted to RMB59 million, mainly attributable to significant decrease in profit margin contribution of electricity sales due to persistently low tariff as a result of ongoing oversupply in the power market in Singapore as a large number of generating units were put into operation in recent years. In 2015, the Company continued to deliver promising performance in the capital market. The Company received a number of honours and awards, including being named as one of the “Top 100 Listed Companies Most Respected by Investors” by China Association for Public Companies, and awarded the “Golden Ox of Top 100 Listed Companies” by China Securities Journal, the “100 Strong Value Companies Listed on China Main Board” by Securities Times and the “Best Listed Company” award of the China Securities Golden Bauhinia Awards. The Company was on the list of “Platts Top 250 Global Energy Listed Companies Award” for seven consecutive years and ranked 44th for the year, with its ranking continuing to move higher. PROSPECTS FOR 2016 In 2016, the Company will further enhance its market awareness, reformation awareness, innovation awareness and risk awareness. Under the guidance of the “Thirteenth Five-Year Plan”, more emphasis will be attached to market competition, green development and standardized management, in an effort to constantly improve the profitability, competitive strength and sustainable development capability of the Company. In respect of the power market, the Company will further serve to the market to increase revenue and enhance efficiency, actively take part in market competition and participate in the development of the electricity market. With an aim to increase our market share and equipment operation efficiency, we will strive for a leading position in the region in terms of utilization hours benchmarking. We will strive to achieve a power generation of 315 billion kWh and 3,950 utilization hours by the domestic power plants for the year. Regarding the fuel market, the Company will stick to the market-oriented development, improve the refined management of fuel, and thus further reduce the fuel cost. In respect of the capital market, the Company will make active response to changes in the financial market, expand financing channels, innovate financing products, strengthen internal control over capital and improve capital usage efficiency, continuing to maintain the Company’s leading position in the industry in terms of financing cost. In respect of innovative development, the Company will further facilitate its transformation by pushing forward technological innovation and institutional innovation. 65 SUMMARY OF FINANCIAL INFORMATION AND OPERATING RESULTS Please refer to the Financial Highlights on page 8 for the summary of the operating results and assets and liabilities of the Company and its subsidiaries as at 31 December 2015 and for the accounting year then ended. Please refer to pages 103 to 104 of the financial statements for the operating results of the Company and its subsidiaries for the accounting year ended 31 December 2015, which have been reviewed by the Company’s Audit Committee. DISTRIBUTABLE RESERVE The distributable reserve as at 31 December 2015 calculated in accordance with the Company’s Articles of Association is set out in Note 22 to the financial statements prepared under the International Financial Reporting Standards (the “IFRS”). DIVIDENDS Since the listing of the Company, shareholders have given great support to and cared much for the Company. The Company has also generated returns that have been growing continuously and steadily over the years. The Company has been paying dividends to shareholders every year since 1998, with an accumulated dividend of RMB43.101 billion paid. The Company’s Articles clearly defines the Company’s cash dividend policy, i.e. when the Company’s earnings and accumulative undistributed profits for the current year are positive, and on condition that the Company’s cash flow can satisfy the Company’s normal operation and sustainable development, the Company shall adopt a cash dividend appropriation policy on principle that the cash dividend payout will not be less than 50% of the distributable profit realized in the then year’s consolidated financial statements. In the future, the Company will continue to follow a proactive, balanced and stable dividend policy and persistently enhance its profitability, striving for realization of increasing returns to shareholders. 66 In accordance with the requirements of relevant laws and regulations and the articles of association of the Company, the Company adheres to the profit distribution policy whereby the distributable profits shall be the lower of distributable profits as stated in the financial statements prepared under the China Accounting Standards for Business Enterprises and the International Financial Reporting Standards. The Company proposed to declare a cash dividend of RMB0.47 (inclusive of tax) for each share to all shareholders for 2015. Final dividends payable to shareholders shall be subject to shareholders’ approval at the annual general meeting of the Company. In accordance with the “Enterprise Income Tax Law of China” and its implementation regulations which came into effect on 1 January 2008, the Company is required to withhold and pay enterprise income tax at the rate of 10% on behalf of the non-resident enterprise shareholders whose names appear on the register of members for H share of the Company when distributing final dividends to them. For H shares of the Company registered other than in the name(s) of individual(s), including HKSCC Nominees Limited, other nominees, trustees, or other organizations or groups, shall be deemed to be shares held by non-resident enterprise shareholder(s). On the basis, enterprise income tax shall be withheld from dividends payable to such shareholder(s). As the Company is yet to confirm the date of the 2015 annual general meeting, the record date(s) and the period(s) for closure of register for determining the eligibility to attend and vote at the 2015 annual general meeting and the entitlement to the final dividend, the Company will upon confirmation thereof announce such details in the notice of the 2015 annual general meeting. Such notice is expected to be issued to the shareholders in April 2016. The Company shall comply with the relevant rules and regulations to withhold and pay enterprise income tax on behalf of the relevant shareholders with reference to the register of members of the Company as of the record date. The amendments to published standards adopted by the Company and its subsidiaries for the current year, which are effective for accounting year beginning on 1 January 2015 and relevant to the Company and its subsidiaries, are set out in Note 2 to the financial statements prepared under the IFRS. PRINCIPAL BUSINESS The domestic power plants of the Company and its subsidiaries are located in 22 provinces, municipalities and autonomous regions. The Company also has a wholly-owned power plant in Singapore. The core business of the Company is to develop, construct and operate large-scale power plants throughout China by making use of modern technology and equipment and financial resources available domestically and internationally. The power plant facilities of the Company are technically advanced, highly efficient and stable. SUBSIDIARIES AND INVESTMENTS IN ASSOCIATES AND JOINT VENTURES Please refer to Notes 9 and 8 to the financial statements prepared under the IFRS for details of the Company’s subsidiaries and investments in associates and joint ventures. BONDS During the year, the Company successfully issued bonds with an amount of RMB19 billion in meeting its operational needs. Please refer to Note 29 to the financial statements prepared under the IFRS for details. 67 BANK LOANS AND OTHER BORROWINGS Please refer to Notes 24 and 30 to the financial statements prepared under the IFRS for details of bank loans and other borrowings of the Company and its subsidiaries as at 31 December 2015. CAPITALIZED INTERESTS Please refer to Note 7 to the financial statements prepared under the IFRS for details of the capitalized interests of the Company and its subsidiaries during the year. PROPERTIES, PLANTS AND EQUIPMENT Please refer to Note 7 to the financial statements prepared under the IFRS for details of properties, plants and equipment of the Company and its subsidiaries during the year. RESERVES Please refer to the consolidated statement of changes in equity on pages 108 to 109 of the financial statements prepared under the IFRS for details of statutory reserves of the Company and its subsidiaries. PRE-EMPTIVE RIGHTS According to the Articles of the Company and the laws of the PRC, there are no provisions for pre-emptive rights requiring the Company to offer new shares to the existing shareholders of the Company in proportion to their shareholdings. LARGEST SUPPLIERS AND CUSTOMERS The five largest suppliers of the Company and its subsidiaries for 2015 were China Huaneng Group Fuel Co., Ltd., China Shenhua Group, Shanxi Yangquan Coal Industry Group Company, China National Coal Group Corporation and Huating Coal Group Limited Liability Company respectively. The total purchase from them amounted to approximately RMB20.1 billion, representing approximately 37.68% of the total coal purchase of the year. As a power producer, the Company sells the electricity generated by its power plants through local grid operators only and has no other customer. The five largest customers of the Company and its subsidiaries for 2015 were State Grid Shandong Electric Power Company, Jiangsu Electric Power Company, Guangdong Power Grid Corporation, State Grid Zhejiang Electric Power Company and State Grid Shanghai Municipal Electric Power Company. The five customers accounted for approximately 42.20% of the operating revenue for the year while the largest customer, namely State Grid Shandong Electric Power Company, accounted for approximately 11.52% of the operating revenue. None of the directors, supervisors and their respective close associates (as defined in the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Listing Rules”) had any interest in the five largest suppliers and customers of the Company mentioned above in 2015. 68 CONTINUING CONNECTED TRANSACTIONS AND CONNECTED TRANSACTIONS The following are the major continuing connected transactions and connected transactions of the Company in 2015 according to the requirements of the Listing Rules: 1. Continuing Connected Transactions with Huaneng Group and HIPDC The major continuing connected transactions of the Company are those transactions conducted between the Company and its subsidiaries and certain subsidiaries and/or associates of China Huaneng Group (“Huaneng Group”). HIPDC, as the controlling shareholder of the Company, holds 33.33% of the total issued share capital of the Company. Huaneng Group is holding a 75% direct interest and a 25% indirect interest in HIPDC. In addition, Huaneng Group holds a 10.23% direct equity interest in the Company, a 3.11% indirect equity interest in the Company through China Hua Neng Group Hong Kong Limited (“Huaneng Hong Kong”, a wholly-owned subsidiary of Huaneng Group) and a 0.49% indirect equity interest in the Company through China Huaneng Finance Corporation Limited (“Huaneng Finance”, a controlling subsidiary of Huaneng Group). Therefore, Huaneng Group is a connected person to the Company and transactions between the Company and the subsidiaries and/or associates of Huaneng Group constitute connected transactions of the Company under the Listing Rules. The purposes of the Company to enter into such continuing connected transactions with those connected persons were to meet the operational needs of the Company and to get the most favourable terms and conditions from the market from the Company’s perspective. The relevant information regarding the continuing connected transactions was set out in the announcement dated 6 January 2012 and the circular dated 20 January 2012, the announcement dated 20 November 2014 and the circular dated 10 December 2014 and the announcement dated 31 July 2015 published by the Company, particulars of which are summarized as follows: (i) Huaneng Group Framework Agreement entered into between the Company and Huaneng Group on 19 November 2014 for a term commencing on 1 January 2015 and expiring on 31 December 2015, and the supplemental agreement entered into between the Company and Huaneng Group on 30 July 2015 (together the “Framework Agreement”). Pursuant to the Framework Agreement, the Company would conduct the following transactions with Huaneng Group and its subsidiaries and associates on an ongoing basis: ‧ Purchase of ancillary equipment and parts relevant to the production operation for the infrastructure construction work for power plants, at terms and the prices to be negotiated at arm’s length terms, taking into account the then prevailing market conditions; but in any event at the terms and prices no less favourable than those offered to the Company by independent third parties for the same or similar type of ancillary equipment and parts. In addition, the payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. For the year ended 31 December 2015, the annual cap of the purchase of ancillary equipment and parts was RMB2.6 billion (inclusive of value-added tax (“VAT“)). The actual transaction amount for the year ended 31 December 2015 was RMB340 million (inclusive of VAT) and RMB302 million (exclusive of VAT). 69 ‧ Purchase of coal and transportation services for power generation, at prices and charges calculated by reference to RMB/ton and the actual weight of carriage, with arm’s length terms taking into account the then market conditions, and in any event the coal price and the terms of the purchase of coal transportation service shall be no less favourable than those offered by independent third parties to the Company for the same or similar type of coal supply or transportation services. The payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. For the year ended 31 December 2015, the annual cap of the purchase of coal and transportation services was RMB42.8 billion (inclusive of VAT). The actual transaction amount for the year ended 31 December 2015 was RMB19.359 billion (inclusive of VAT) and RMB16.576 billion (exclusive of VAT). ‧ Leasing of facilities, land and office spaces (mainly power transmission and transformation assets, vessels, power plants land and office spaces) for operational needs, at terms and prices to be negotiated at arm’s length terms, taking into account the then prevailing market conditions; but in any event at the leasing terms and prices no less favourable than those offered to the Company by independent third parties for the leasing of the same or similar type of facilities, land and office spaces. In addition, the payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. For the year ended 31 December 2015, the annual cap of the leasing of facilities, land and office spaces was RMB300 million. The actual transaction amount for the year ended 31 December 2015 was RMB293 million. ‧ Purchase of technical services, engineering contracting services and other services for the Company’s operation and production needs, at terms and prices to be negotiated at arm’s length terms, taking into account the then prevailing market conditions; but in any event at the terms and prices no less favourable than those offered to the Company by independent third parties for the same or similar type of technical services and engineering contracting services. In addition, the payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. For the year ended 31 December 2015, the annual cap of the purchase of technical services, engineering contracting services and other services was RMB1.2 billion (inclusive of VAT). The actual transaction amount for the year ended 31 December 2015 was RMB812 million (inclusive of VAT) and RMB769 million (exclusive of VAT). ‧ Provision of entrusted sale services (involving mainly the use of power generation quota of Huaneng Group and its subsidiaries and associates for substituted power generation by the Company), at the terms and prices to be negotiated at arm’s length terms, taking into account the then prevailing market conditions; but in any event at the terms and prices no less favorable than those offered by the Company to independent third parties for the same or similar type of services. The payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. 70 For the year ended 31 December 2015, the annual cap of the provision of entrusted sale services was RMB600 million (inclusive of VAT). The actual transaction amount for the year ended 31 December 2015 was RMB291 million (inclusive of VAT) and RMB288 million (exclusive of VAT). ‧ Provision of entrusted sale services by the Company and its subsidiaries for Huaneng Group and its subsidiaries and associates (involving mainly the use of power generation quota of the Company and its subsidiaries by Huaneng Group and its subsidiaries and associates for substituted power generation) at the terms and prices to be negotiated at arm’s length terms, taking into account the then prevailing market conditions; but in any event at the terms and prices no less favorable than those offered by the Company to independent third parties for the same or similar type of services. The payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties in the contracts to be entered into pursuant to the Framework Agreement. For the year ended 31 December 2015, the annual cap of the provision of entrusted sale services was RMB400 million (inclusive of VAT). The actual transaction amount for the year ended 31 December 2015 was RMB135 million. ‧ Sales of products, at coal prices and charges calculated by reference to RMB/ton and the actual weight of carriage, with arm’s length terms taking into account the then market conditions, and in any event the terms of the coal price and other related products shall be no less favourable than those offered by independent third parties to the Company for the same or similar type of coal supply or other related products. The payment of the consideration will be settled in cash in arrears, or in accordance with the payment terms agreed by the relevant parties pursuant to the agreement. For the year ended 31 December 2015, the annual cap of the sales of products was RMB1.2 billion. The actual transaction amount for the year ended 31 December 2015 was RMB0. (ii) Huaneng Finance Framework Agreement entered into between the Company and Huaneng Finance on 22 April 2014 for a term of three years commencing on 1 January 2015 and expiring on 31 December 2017. Huaneng Group and the Company hold 51% and 20% equity interests in Huaneng Finance, respectively. Huaneng Finance is a connected person of the Company. Pursuant to the Huaneng Finance Framework Agreement, the Company would from time to time place deposits with Huaneng Finance at rates which would be no less favourable than those offered by independent third parties for provision of similar services to the Company in China. As no security over the assets of the Company is granted in respect of the note discounting services and loan advancement services provided by Huaneng Finance, such transactions are exempt from reporting, announcement and independent shareholders’ approval requirements under Rule 14A.90 of the Listing Rules. For the period from 1 January 2015 to 31 December 2017, the outstanding balances of the deposits to be placed with Huaneng Finance on a daily basis would not exceed RMB8 billion. For the year ended 31 December 2015, the maximum balance of deposits placed with Huaneng Finance on a daily basis was RMB7.974 billion. 71 2. Continuing Connected Transactions with Temasek and its subsidiaries and associates Upon the completion of the acquisition of SinoSing Power Pte. Ltd. by the Company, TPGS Green Energy Pte. Ltd. became an indirect non-wholly owned subsidiary of the Company, of which 75% is owned by Tuas Power Ltd., an indirect wholly-owned subsidiary of the Company, and the remaining 25% is owned by Gas Supply Pte. Ltd., which is a wholly-owned subsidiary of Temasek Holdings (Private) Limited (“Temasek”). Temasek therefore became a substantial shareholder of a subsidiary of the Company and a connected person of the Company, and the on-going transactions between certain subsidiaries of the Company andthe associates of Temasek (“Continuing Connected Transactions with Associates of Temasek”) became continuing connected transaction of the Company under the Listing Rules. The Company considers that Temasek meets the criteria for a passive investor under Rule 14A.100 of the Listing Rules. As such, any connected transactions or continuing connected transactions of a revenue nature in the ordinary and usual course of our business and on normal commercial terms with an associate of Temasek, pursuant to Rule 14A.99 of the Hong Kong Listing Rules, will be exempt from reporting, annual review, announcement and independent shareholders’ approval requirement under the Listing Rules. This exemption will be applicable to, amongst other things, the types of Continuing Connected Transactions with Associates of Temasek. If the exemption is no longer applicable in relation to the Continuing Connected Transactions with Associates of Temasek, the Company will comply with the applicable reporting, annual review, announcement and independent shareholders’ approval requirements. 72 CONNECTED TRANSACTIONS 1. Connected Transaction Regarding Investment in Beijing Co-generation Phase III Project On 29 January 2015, the Company entered into the investment agreement (the “Investment Agreement”) with Beijing Jingneng Power Co., Ltd. (“Jingneng Power”) and Huaneng Hong Kong. Huaneng Hong Kong is a wholly-owned subsidiary of Huaneng Group, thus it is a connected person of the Company. Pursuant to the terms and conditions of the Investment Agreement, the Company shall contribute capital towards the construction of Beijing Co-generation Phase III Project (including the construction of one set of (two with one) F-class gas turbine consisting of two gas-steam combined cycle co-generation units with a generation capacity reaching 900MW level, to be constructed on the reserved construction site of Beijing Co-generation at Wangsiying Village, Chaoyang District, Beijing) jointly with Jingneng Power and Huaneng Hong Kong. The planned investment amount is approximately RMB3,092.57 million, of which the capital contribution shall be approximately RMB1,020.54 million (the actual amount shall be determined based on the total investment in the construction) and shall be contributed by the shareholders of Huaneng Beijing Co-generation Limited Liability Company (“Beijing Co-generation”) on a pro rata basis according of their current shareholding interest in Beijing Co-generation. The difference between the actual investment amount and the capital contribution of Beijing Co-generation Phase III Project shall be settled by Beijing Co-generation through bank loans. Based on the estimation of the 41% equity interest held by the Company in Beijing Co-generation, the proposed investment amount in the transaction by the Company will be approximately RMB418.4214 million. After completion of the transaction, the Company’s equity interest in Beijing Co-generation at 41% will remain unchanged. The construction of the Beijing Co-generation Phase III Project shall further increase the proportion of the Company’s clean energy generation, expand the Company’s market shares in the power and co-generation markets in Beijing, and consolidate the Company’s technological leadership position in gas turbine power generation, co-generation and energy-saving and environmental protection. For details on the transaction, please refer to the Company’s announcement dated 30 January 2015. 2. Connected Transaction Regarding Acquisition of Equity Interest in and Subscription for the Portion of the Newly Increased Registered Capital of Tiancheng Leasing Company On 31 May 2015, the Company entered into the joint venture agreement (the “Joint Venture Agreement”) with Huaneng Capital Services Company Limited (“Huaneng Capital”, a wholly-owned subsidiary of Huaneng Group), Huaneng Hong Kong, Huaneng Lancang River Hydropower Co., Ltd. (“Huaneng Lancang River”, a subsidiary controlled and managed by Huaneng Group), Huaneng Renewables Corporation Limited (“Huaneng Renewables”, a subsidiary of Huaneng Group) and Huaneng Renewables (Hong Kong) Limited (“Huaneng Renewables HK”, a wholly-owned subsidiary of Huaneng Renewables), and entered into the capital increase agreement (the “Capital Increase Agreement”) with Huaneng Capital, Huaneng Hong Kong, Huaneng Lancang River, Huaneng Renewables, Huaneng Renewables HK and Huaneng Tiancheng Financial Leasing Co., Ltd. (“Tiancheng Leasing Company”). Each of Huaneng Capital, Huaneng Hong Kong, Huaneng Lancang River, Huaneng Renewables and Huaneng Renewables HK is a connected person of the Company. 73 Pursuant to the Joint Venture Agreement and the Capital Increase Agreement, the Company shall subscribe for the portion of the newly increased capital of Tiancheng Leasing Company in the sum of RMB567 million, of which RMB540 million shall be the registered capital, while the remaining RMB27 million shall be used to increase the capital reserve fund. Following completion of the subscription transaction, the registered capital of Tiancheng Leasing Company was increased to RMB2.7 billion. Tiancheng Leasing Company shall be held as to 20% by the Company, 39% by Huaneng Capital, 21% by Huaneng Hong Kong, 10% by Huaneng Lancang River, 5.56% by Huaneng Renewables and 4.44% by Huaneng Renewables HK respectively. Acquisition of equity interest in and subscription for the portion of the newly increased registered capital of Tiancheng Leasing Company is instrumental in further optimizing the industry structure of the Company and promoting the effective integration of industry and finance which is favourable for reducing the capital costs of the Company. At the same time, the Company will be entitled to the profits generated by Tiancheng Leasing Company in the future operation according to the capital contribution ratio. In the long term, it will have a positive impact on enhancing the capital operation level of the Company as a listed company, increasing profitability and promoting the development of core business, which is in the interests of the shareholders as a whole. For details on the transaction, please refer to the Company’s announcements dated 25 March 2015 and 8 May 2015. In accordance with the requirements of Rule 14A.71 of the Hong Kong Listing Rules, the Independent Directors of the Company confirmed that the continuing connected transactions in item 1 above to which the Company was a party: (i) had been entered into by the Company and/or any of its subsidiaries in the ordinary and usual course of its business; (ii) had been entered into either (1) on normal commercial terms (which expression will be applied by reference to transactions of a similar nature made by similar entities within the PRC), or (2) where there was no available comparable transactions, on terms that were fair and reasonable so far as the shareholders of the Company were concerned; and (iii) had been entered into in accordance with the terms of the agreements governing such transactions and is in the interests of the shareholders of the Company as a whole. Further, the Company has engaged its external auditor to report on the Company’s continuing connected transactions in accordance with Hong Kong Standard on Assurance Engagements 3000 “Assurance Engagements Other Than Audits or Reviews of Historical Financial Information” and with reference to Practice Note 740 “Auditor’s Letter on Continuing Connected Transactions under the Hong Kong Listing Rules” issued by the Hong Kong Institute of Certified Public Accountants. In accordance with Rule 14A.71 of the Listing Rules, the Board of the Company confirmed that the external auditor of the Company had made a confirmation statement on the issues mentioned in Rule 14A.56 of the Hong Kong Listing Rules. The external auditor has issued an unqualified letter containing their findings and conclusions in respect of the continuing connected transactions set out in item 1 above. A copy of the auditor’s letter has been provided by the Company to the Hong Kong Stock Exchange. 74 Several related party transactions as disclosed in Note 36 to the financial statements prepared in accordance with the IFRS fall under the definition of “continuing connected transaction” in Chapter 14A of the Listing Rules. The Company has complied with the disclosure requirements regarding connected transactions in accordance with Chapter 14A of the Listing Rules. BUSINESS COMPETITION WITH CONTROLLING SHAREHOLDERS The ultimate controlling shareholder of the Company, Huaneng Group, is also engaged in the power industry in China. HIPDC, the direct controlling shareholder of the Company, is also engaged in the power industry in China. The Company and Huaneng Group (ultimate controlling shareholder) have power plants located in certain same regions. Huaneng Group and the Company have already entrusted mutually to manage certain of their power assets, and Huaneng Group was also entrusted to manage certain coal assets of the Company. For details, please refer to the announcement of the Company dated 30 January 2015. On 17 September 2010, the Company received an undertaking from Huaneng Group regarding further avoidance of business competition. On the premises of continuing the undertaking previously provided, Huaneng Group further undertook that: 1. it shall treat the Company as the only platform for integrating the conventional energy business of Huaneng Group; 2. with respect to the conventional energy business assets of Huaneng Group located in Shandong Province, Huaneng group undertakes that it will take approximately 5 years to improve the profitability of such assets and when the terms become appropriate, it will inject those assets into the Company. The Company has a right of first refusal to acquire from Huaneng Group the newly developed, acquired or invested projects which are engaged in the conventional energy business of Huaneng Group located in Shandong Province; 3. with respect to the other non-listed conventional energy business assets of Huaneng Group located in other provincial administrative regions, Huaneng Group undertakes that it will take approximately 5 years, and upon such assets meeting the conditions for listing, to inject such assets into the Company, with a view to supporting the Company’s continuous and stable development; and 4. Huaneng Group will continue to perform each of its undertakings to support the development of its subordinated listed companies. Such undertakings are being performed. On 28 June 2014, with a view to executing the contract and satisfying situation as well as the requirements stated in Guideline No. 4 for the Supervision of Listed Companies – Commitments and Fulfillment of Commitments of the Actual Controllers, Shareholders, Affiliates, and Acquirers of Listed Companies as well as the Listed Companies, Huaneng Group will perfect the aforesaid avoidance of business competition by further undertaking that: 1. it shall treat the Company as the only platform for integrating the conventional energy business of Huaneng Group; 2. with respect to the conventional energy business assets of Huaneng Group located in Shandong Province, Huaneng Group undertakes that by the end of 2016, it will improve the profitability of such assets and when the terms become appropriate, it will inject those assets into the Company. Appropriate terms include clear ownership of assets and shares, no decrease in earnings per share of the Company after injection, no unlawful events of significance or events against regulations, appreciation of state-owned assets, right of pre-emption of shareholders. The Company has a right of first refusal to acquire from Huaneng Group the newly developed, acquired or invested projects which are engaged in the conventional energy business of Huaneng Group located in Shandong Province; 3. with respect to the other non-listed conventional energy business assets of Huaneng Group located in other provincial administrative regions, Huaneng Group undertakes that by the end of 2016, upon such assets meeting the conditions for listing, it will inject such assets into the Company, with a view to supporting the Company’s continuous and stable development. Appropriate terms include clear ownership of assets and shares, no decrease in earnings per share of the Company after injection, no unlawful events of significance or events against regulations, appreciation of state-owned assets, right of pre-emption of shareholders; and 4. Huaneng Group will continue to perform each of its undertakings to support the development of its subordinated listed companies. The period of such undertakings is between 28 June 2014 and 31 December 2016. 75 On 13 October 2014, the Company signed a number of equity transfer agreements with each of Huaneng Group and Huaneng International Power Development Corporation, pursuant to which the Company acquired the equity interests of 10 power companies in total held by Huaneng Group and Huaneng International Power Development Corporation at the consideration of RMB9.276* billion. This transaction further reduced the business competition between the Company and its major shareholder, and honoring the undertakings provided by the major shareholder to support the development of the Company. Currently, the Company has 15 directors and only four of them have positions in Huaneng Group and/or HIPDC. According to the articles of the Company, in case a conflict of interest arises, the relevant directors shall abstain from voting on the relevant resolutions. Therefore, the operation of the Company is independent from Huaneng Group and HIPDC and the operation of the Company is conducted for its own benefit. PURCHASE, SALE OR REDEMPTION OF SHARES OF THE COMPANY The Company and its subsidiaries did not sell, purchase or redeem any shares or other securities of the Company in 2015. DIRECTORS OF THE COMPANY The directors of the Company in 2015 were as follows: Name of Director Position Date of appointment Cao Peixi Chairman Appointed on 18 September 2014 Guo Junming Vice Chairman Appointed on 18 September 2014 Liu Guoyue Director Appointed on 18 September 2014 Li Shiqi Director Appointed on 18 September 2014 Huang Jian Director Appointed on 18 September 2014 Fan Xiaxia Director Appointed on 18 September 2014 Mi Dabin Director Appointed on 18 September 2014 Guo Hongbo Director Appointed on 18 September 2014 Zhu Yousheng Director Appointed on 25 June 2015 Li Song Director Appointed on 18 September 2014 Li Zhensheng Independent Director Appointed on 18 September 2014 Zhang Shouwen Independent Director Appointed on 18 September 2014 Yue Heng Independent Director Appointed on 18 September 2014 Geng Jianxin Independent Director Appointed on 25 June 2015 Xia Qing Independent Director Appointed on 25 June 2015 Resigned Directors Xu Zujian Director Appointed on 18 September 2014 Qi Yudong Independent Director Appointed on 18 September 2014 Zhang Lizi Independent Director Appointed on 18 September 2014 * After adjustment of the profits generated from the date of valuation to the acquisition date, the total consideration is RMB9.647 billion. 76 MODEL CODE FOR SECURITIES TRANSACTIONS BY DIRECTORS AND SUPERVISORS On 31 March 2009, the Company’s Board considered and approved the Amended Management Guidelines Regarding the Holding of the Company’s Shares by the Directors, Supervisors and Senior Management of Huaneng Power International, Inc The standard of such guidelines is no less exacting than those set out in the Model Code for Securities Transactions by Directors of Listed Issuers as set out in Appendix 10 to the Listing Rules. Enquiry has been made with all Directors and Supervisors and all of them confirmed that they have complied with the code throughout 2015. DIRECTORS’, CHIEF EXECUTIVES’ AND SUPERVISORS’ RIGHT TO PURCHASE SHARES For the year ended 31 December 2015, none of the Directors, Chief Executives, Supervisors of the Company or their respective associates had any interests in the shares of the Company or any associated corporations (within the meaning of the Securities and Futures Ordinance (the “SFO”)) which are (a) required to be notified to the Company and The Stock Exchange of Hong Kong Limited (the “Hong Kong Stock Exchange”) pursuant to Divisions 7 and 8 of Part XV of the SFO; or (b) required to be recorded in the register kept by the Company pursuant to Section 352 of the SFO; and (c) required to be notified to the Company and the Hong Kong Stock Exchange pursuant to the Model Code for Securities Transactions by Directors of Listed Issuers. For the year ended 31 December 2015, none of the Directors, Chief Executives, Supervisors, senior management of the Company or their spouses and children under the age of 18 was given the right to acquire any shares or debentures of the Company or any associated corporations (within the meaning of the SFO). INDEPENDENT DIRECTORS’ CONFIRMATION OF INDEPENDENCE Each of the independent directors of the Company, namely Mr. Li Zhensheng, Mr. Zhang Shouwen, Mr. Yue Heng, Mr. Geng Jianxin and Mr. Xia Qing has signed a confirmation letter by independent non-executive directors for 2015 on 21 March 2016 to confirm his compliance with the relevant requirements regarding independence under the Listing Rules and the Company considers them to be independent. EMOLUMENTS OF DIRECTORS AND SUPERVISORS Details of the emoluments of the emoluments of Directors and Supervisors of the Company are set out in Note 38 to the financial statements prepared under the IFRS. THE FIVE HIGHEST PAID EMPLOYEES Details of the five highest paid employees of the Company are set out in Note 38 to the financial statements prepared under the IFRS. PUBLIC FLOAT As at the date of this announcement, the Company has maintained the prescribed public float under the Listing Rules and as agreed with the Hong Kong Stock Exchange, based on the information that is publicly available to the Company and within the knowledge of the directors. 77 STRUCTURE OF SHARE CAPITAL As at 31 December 2015, the entire issued share capital of the Company amounted to 15,200,383,440 shares, of which 10,500,000,000 shares were domestic shares, representing 69.08% of the total issued share capital, and 4,700,383,440 shares were foreign shares, representing 30.92% of the total issued share capital of the Company. In respect of domestic shares, Huaneng International Power Development Corporation (“HIPDC”) owned a total of 5,066,662,118 shares, representing 33.33% of the total issued share capital of the Company, while China Huaneng Group held 1,555,124,549 shares, representing 10.23% of the total issued share capital of the Company. Other domestic shareholders held a total of 3,878,213,333 shares, representing 25.51% of the total issued share capital. MAJOR SHAREHOLDING STRUCTURE OF THE COMPANY The following table sets out the shareholdings of the top ten shareholders of the Company as at 31 December 2015: Name of shareholder No. of Shares held at year end Percentage of Shareholding (%) Huaneng International Power Development Corporation HKSCC Nominees Limited China Huaneng Group Hebei Construction & Investment Group Co., Ltd. China Hua Neng Group Hong Kong Limited Jiangsu Provincial Investment & Management Limited Liability Company Liaoning Energy Investment (Group) Limited Liability Company Fujian Investment Development (Group) Co., Ltd. Dalian Construction Investment Group Co., Ltd. HSBC Nominees (Hong Kong) Limited 78 MATERIAL INTERESTS AND SHORT POSITIONS IN SHARES AND UNDERLYING SHARES OF THE COMPANY As at 31 December 2015, the interests or short positions of persons who were entitled to exercise or control the exercise of 5% or more of the voting power at any of the Company’s general meetings (excluding the Directors, Supervisors and chief executive) in the shares and underlying shares of equity derivatives of the Company as recorded in the register required to be kept under Section 336 of the Securities and Futures Ordinance (Hong Kong Law Cap. 571) (the “SFO”) were as follows: Name of shareholder Class of shares Number of shares held (share) Capacity Approximate percentage of shareholding in the Company’s total issued share capital Approximate percentage of shareholding in the Company’s total issued domestic shares Approximate Percentage of shareholding in the Company’s total issued H Shares Huaneng International Power Development Corporation (Note 2) Domestic shares 5,066,662,118 (L) Beneficial owner 33.33% (L) 48.25% (L) – China Huaneng Group (Note 3) Domestic shares 1,629,264,402 (L) Beneficial owner 10.72% (L) 15.52% (L) – China Huaneng Group (Note 4) H Shares 472,000,000 (L) Beneficial owner 3.11% (L) – 10.04% (L) Hebei Provincial Construction Investment Company Domestic shares 603,000,000 (L) Beneficial owner 3.97% (L) 5.74% (L) – Blackrock, Inc. (Note 5) H Shares 393,943,011 (L) Interest of controlled corporation 2.59% (L) – 8.38% (L) JP Morgan Chase & Co. (Note 6) H Shares 182,575,015 (L) Beneficial owner 1.20% (L) – 0.26% (L) Beneficial owner 0.08% (L) – 0.26% (L) Investment manager 1.15% (L) – 3.73% (L) Trustee 0.00002% (L) – 0.00009% (L) Custodian 1.36% (L) – 4.40% (L) 79 Notes: The letter “L” denotes a long position. The letter “S” denotes a short position. The letter “P” denotes interest in a lending pool. As of the Latest Practicable Date, Huaneng Group holds 75% direct interests and an additional 25% indirect interests in HIPDC. Of the 1,629,264,402 domestic shares, China Huaneng Group held 74,139,853 domestic shares through its controlling subsidiary, Huaneng Finance. China Huaneng Group held 472,000,000 H shares of the Company through its wholly owned subsidiary, China Hua Neng Group Hong Kong Limited. Long position of 15,480,000 shares were held through cash settled derivatives (off exchange). Long position of 734,920 shares and short position of 1,721,040 shares were held through physically settled derivatives (on exchange). Short position of 492,000 shares was held through cash settled derivatives (on exchange). Long position of 2,625 shares and short position of 250,161 shares were held through physically settled derivatives (off exchange). Long position of 17,008,473 shares and short position of 9,988,473 shares were held through cash settled derivatives (off exchange). Save as stated above, as at 31 December 2015, in the register required to be kept under Section 336 of the SFO, no other persons were recorded to hold any interests or short positions in the shares or underlying shares of the equity derivatives of the Company. DIRECTORS’ AND SUPERVISORS’ INTERESTS IN CONTRACTS AND SERVICE CONTRACTS Save for the service contracts mentioned below, as at the end of 2015, the directors and supervisors of the Company did not have any material interests in any contracts entered into by the Company. No director and supervisor have entered into any service contract which is not terminable by the Company within one year without payment of compensation (other than statutory compensation). Each and every Director and Supervisor of the Company had entered into a service contract with the Company for a term of three years commencing from the signing of the contract. REMUNERATION POLICY The Company unceasingly improves its remuneration and distribution system and, in accordance with the overall development strategy of the Company, has formulated a set of remuneration management rules. Employees’ salaries are determined by reference to the job positions they hold and calculated based on their job performance. Giving consideration to both efficiency and fairness, the Company creates a methodic and effective incentive mechanism by linking the employees’ remuneration with their personal performance and the business performance of the Company as well. The remuneration of the Directors, Supervisors and senior management of the Company mainly consists of the following: 80 Salaries and allowances The basic salary is mainly set by an evaluation of the job position and a factor analysis, and with reference to the salary level of the relevant position in the labor market. It accounts for about 35% of the total remuneration. Discretionary bonus Discretionary bonus is based on the operating results of the Company, and the performance of the Directors, Supervisors and senior management. It accounts for about 50% of the total remuneration. Pension and other contributions Contributions for various pension schemes such as social insurances, corporate annuity and housing fund established by the Company for the Directors, Supervisors and senior management account for about 15% of the total remuneration. According to the resolution at the general meeting, the Company pays each independent Director a subsidy amounting to RMB60,000 (after tax) each year. The Company also reimburses the independent Directors for the expenses they incur in attending board meetings and general meetings and other reasonable expenses they incur while fulfilling their obligations under the Company Law and the Company’s Articles of Association (including travelling expenses and administrative expenses). Besides these, the Company does not give the independent Directors any other benefit. STAFF HOUSING The Company made allocation to the housing fund for the employees of the Company and its subsidiaries in accordance with the relevant PRC regulations. STAFF WELFARE QUARTERS According to the relevant PRC regulations, the Company has not provided welfare quarters to its staff. STAFF MEDICAL INSURANCE SCHEME According to the requirements as prescribed by the relevant local governments, the Company and its subsidiaries have joined a medical insurance scheme for its staff, and have taken measures for its implementation according to planning. RETIREMENT SCHEMES The Company and its subsidiaries have implemented a series of specified retirement contribution schemes based on the local conditions and policies of the places where the Company and its subsidiaries have operations. Pursuant to the specified retirement contribution schemes, the Company and its subsidiaries have paid contributions according to the contracted terms and obligations set out in the publicly administered retirement insurance plans. The Company has no other obligations to pay further contributions after paying the prescribed contributions. The contributions payable from time to time will be regarded as expenses in the period during the year they are made and accounted for as labor cost. 81 GENERAL MEETINGS During the reporting period, the Company convened one annual general meeting and one extraordinary general meeting. 1. The Company’s 2014 Annual General Meeting was held on 25 June 2015. The resolutions passed at the meeting were published in China Securities Journal and Shanghai Securities News on 26 June 2015. 2. The Company’s 2015 First Extraordinary General Meeting was held on 6 January 2015. The resolutions passed at the meeting were published in China Securities Journal and Shanghai Securities News on 7 January 2015. DISCLOSURE OF MAJOR EVENTS 1. Due to work requirement, Mr. Qi Yudong and Ms. Zhang Lizi, independent non-executive directors of the Company, and Mr. Xu Zujian, non-executive director of the Company, submitted their resignation reports to the Company to resign from the positions of director (independent director) and member of specialised committees. At the recommendation of shareholders, the Board meeting and the general meeting were held on 24 March 2015 and 25 June 2015 respectively, at which the resolution regarding the change of Directors of the Company was considered, and Mr. Zhu Yousheng was elected as Director of the Eighth Session of the Board and Mr. Geng Jianxin and Mr. Xia Qing were elected as independent Directors of the Eighth Session of the Board. At the same time, Mr. Xu Zujian, Mr. Qi Yudong and Ms. Zhang Lizi officially resigned from their respective position. 2. On 20 November 2015, the Company successfully issued a total of 780,000,000 new H Shares to ten placees at the placing price of HK$7.32 each, which represented a discount of approximately 9.5% to the closing price of HK$8.09 per H Share as quoted on the Hong Kong Stock Exchange on 12 November 2015 (i.e. the date on which the placing agreement was entered into). The nominal value of the placing shares was RMB1.00 per share, and the aggregate nominal value was RMB780 million. All of the placees were independent professional, institutional or other investors. The total proceeds from the placing amounted to approximately HK$5.71 billion, and the net proceeds after deduction of the fees, commissions and expenses amounted to approximately HK$5.69 billion, representing a net placing price of approximately HK$7.29 per placing share, which were intended to be used for repaying the bank loans and supplementing the working capital of the Company. Upon completion of the issuance, the total issued shares of the Company increased from 14,420,383,440 shares to 15,200,383,440 shares, and the total issued H Shares increased from 3,920,383,440 shares to 4,700,383,440 shares. OTHER DISCLOSURE An analysis of the Company’s performance using key financial performance indicators and a discussion on the principal risks and uncertainties facing by the Company are set out in the section headed “Management‘s Discussion and Analysis” in this annual report; Particulars on the significant events affecting the Company during the year can be found in the section headed “Major Corporate Events in 2015” in this annual report. In addition, discussions on the Company’s environmental policies and performance, relationship with its major stakeholders, permitted indemnity provisions provided by the Company to its Directors and compliance with the relevant laws and regulations which have a significant impact on the Company are included in the sections headed “Management’s Discussion and Analysis”, “Corporate Governance Report” and “Social Responsibility Report” in this annual report. These discussions form part of this Report of the Board of Directors. 82 CODE OF CORPORATE GOVERNANCE PRACTICES During the year, the Company has complied with the Corporate Governance Code as set out in Appendix 14 of the Listing Rules. The annual report of the Company will contain a corporate governance report prepared in accordance with the requirements under the Listing Rules. DESIGNATED DEPOSIT As at 31 December 2015, the Company and its subsidiaries did not have any designated deposit with any financial institutions within the PRC nor any overdue fixed deposit which could not be recovered. DONATION During the year, the Company made a donation of RMB5.79 million. LEGAL PROCEEDINGS In April 2015, an engineering contractor of a subsidiary of the Company filed an application for arbitration over a dispute on payment of construction work, claiming against the subsidiary for payment of the construction fees together with the interest of approximately RMB83.46 million. On 22 September 2015, a hearing was held and Beijing Arbitration Commission ordered both parties to jointly appoint an appraisal agency to evaluate the service fees of the construction work in question. As both parties failed to reach an agreement on the appointment of the appraisal agency, currently the arbitration commission is on the process of designating an appraisal agency in accordance with the relevant procedure. Save as disclosed above, as at 31 December 2015, the Company and its subsidiaries were not involved in any material litigation or arbitration and no material litigation or claim was pending or threatened or made against the Company and its subsidiaries. CHANGES OF INFORMATION OF THE DIRECTORS AND SUPERVISORS DURING THE REPORTING PERIOD 1. Mr. Geng Jianxin, an independent non-executive Director of the Company, ceased to be the independent director of DHC Software Co., Ltd 2. Mr. Xia Qing, an independent non-executive Director of the Company, ceased to be the independent director of Yantai Dongfang Electronics Information Industry Co., Ltd Mr. Xia Qing acts as an independent director of Tellhow Sci-Tech Co. Ltd. 83 ANNUAL GENERAL MEETING AND CLOSURE OF REGISTER As the Company has not yet confirmed the date for convening the 2015 annual general meeting, or the record date(s) and the period(s) for closure of register for determining eligibility to attend and vote at the 2015 annual general meeting and for determining the entitlement to the final dividend, the Company will upon confirmation thereof announce such details in the notice of the 2015 annual general meeting. Such notice is expected to be issued to the shareholders in April 2016. AUDITORS As approved at the 2014 annual general meeting, KPMG and KPMG Huazhen LLP were appointed as the Company’s international and PRC auditors respectively for the year 2015. The Board has resolved to continue to appoint KPMG and KPMG Huazhen LLP as the international and PRC auditors of the Company for the year 2016, respectively, with the proposal of the Audit Committee, where such proposal is subject to the approval by the Shareholders at the 2015 annual general meeting. By Order of the Board Cao Peixi Chairman Beijing, the PRC 22 March 2016 84 REPORT OF THE SUPERVISORY COMMITTEE To All Shareholders, In 2015, the Supervisory Committee of the Company (the “Supervisory Committee”) fully performed the functions of supervision by effectively safeguarding the interests of the Company and shareholders’ rights in strict accordance with the Company Law, the Securities Law, the Articles of Association of the Company and other relevant laws and regulations. All members of the Supervisory Committee presented at Board meetings and attended general meetings, acted honestly and in good faith, and diligently fulfil their duties and responsibilities conferred by laws and regulations in strict compliance with laws applicable to the places where the Company is listed as well as the Articles of Association of the Company. We hereby report the major work during the reporting period as follows: I. OVERALL EVALUATION ON THE COMPANY’S MANAGEMENT BEHAVIOUR AND PERFORMANCE IN 2015 2015 witnessed a slight growth in demand in China’s power market and a slowdown in the growth rate of power production. The Board made proper adjustments to its strategies. The management team adhered to the principle of problem-oriented, bottom line thinking and leading standards, and all staff across the Company worked diligently together, thereby recording a new high in profitability in the last year of the “12th Five-Year” plan. This achievement was made through diligent work and meticulous efforts and attributable to the Company’s development policy of “three objectives” and the Company’s long term commitment to the constant improvement in its corporate governance. During the reporting period, the Board operated in an effective and compliant manner, earnestly and diligently implemented various resolutions passed at the general meetings of Shareholders. No action against the interests of the Company and its shareholders has been reported. All decision-making procedures are in compliance with the requirements of laws and regulations (including the Company Law) as well as the Articles of Association of the Company. The resolutions so made meet the needs of management and development of the Company. The management team of the Company diligently implemented all resolutions of the Board and acted in strict compliance with requirements of the established system. Therefore, no misconduct has been identified during the course of operations. In addition, the Company was highly recognized by the stock market and regulatory bodies for its sound corporate governance. II. PARTICULARS OF WORK PERFORMED BY THE SUPERVISORY COMMITTEE DURING THE REPORTING PERIOD 1. Particulars on convention of the meetings of the Supervisory Committee In accordance with the applicable laws and regulations, the Articles of Association of the Company and the practical needs of the Company’s development, the Supervisory Committee of the Company convened four meetings during the year. At the meetings, the Supervisory Committee reviewed and examined the 2014 working report of the Supervisory Committee, financial reports, regular reports, profit distribution plans, the proposal on provision for impairment of the Company’s major assets, self-assessment reports on internal control by the Board for the year 2014 and social responsibility reports, thereby effectively performing the duties of supervision and examination. These meetings were convened in strict compliance with the relevant requirements of the Company Law and the Articles of Association of the Company. Agenda and resolutions of these meetings have been disclosed and announced timely in accordance with relevant provisions regarding information disclosure. 85 2. Training for the members of the Supervisory Committee All the Supervisors of the Company place great emphasis on study of the relevant knowledge, so as to get an understanding of the updatest development of the laws and regulations and relevant policies of the place where the Company is listed in a timely basis. The Supervisors proactively attended the special trainings and follow-up trainings for directors and supervisors organized by the SSE and the relevant regulators. In 2015, a total of six supervisors of the Company have attended the aforesaid trainings, and further enhanced their capability to perform their duty and improve their practice through study. All Supervisors have acted with integrity, self-descipline and dedication, making positive contribution to the constant improvement of our corporate governance. III. PARTICULARS OF DISCHARGING DUTIES OF SUPERVISION AND ISSUING INDEPENDENT OPINIONS 1. Legality of the Company’s operations Through various approaches including presenting at Board meetings, attending general meetings, the Chairman office meetings and the President office meetings and keeping itself abreast of the particulars of the Company’s production and operations on site and in real time, the Supervisory Committee performed effective supervision and examination on the procedures for convening general meetings and board meetings and the resolutions thereof, the implementation of resolutions of general meetings by the Board and the senior management of the Company, the performance of duties by Directors and the senior management of the Company and the implementation of internal control system of the Company, and expressed its opinions and views timely according to applicable laws as well as the Articles of Association of the Company. The Supervisory Committee is of the view that the Board and the senior management of the Company has been capable of establishing a model and conducting regulated operation in strict compliance with the Articles of Association of the Company and applicable laws of the jurisdictions in which the Company’s shares are listed, and have performed dutifully, diligently, lawfully and in good faith. The Company has made outstanding achievements in safe production, operating results and quality development, and in establishing itself as an international listed power company. During the reporting period, the Supervisory Committee has not identified any behavior in breach of any applicable laws or the Articles of Association of the Company or any issue that has caused damages to the interests of the Company. 2. Examining the financial information and regular reports of the Company The Supervisory Committee has reviewed all the regular financial reports in regular meetings in 2015, and carefully audited the final financial reports of the Company for 2015, the profit distribution plan of the Company for 2015, the annual report of the Company for 2015 and the auditor’s reports for 2015 issued by the domestic and international auditors respectively at the annual meeting held on 22 March 2016. The Supervisory Committee is of the view that the Company has acted in strict compliance with the financial system, and the regular financial reports for 2015 have accurately reflected the state of affairs and operating results of the Company during the reporting period. The Supervisory Committee agreed to the final financial reports for 2015, the auditor’s report on the Company’s financial statements for 2015 issued by the auditors and the profit distribution plan of the Company for 2015. 86 3. Examining the use of funds raised by the Company In 2015, the Supervisory Committee attached great importance to the implementation process and results of the Board’s resolution regarding the fund-raising activities, and attended the meeting to review the Board’s resolution regarding the relevant fund-raising activities. The Company’s most recent fund-raising activity was reported as follows: during the reporting period, as approved and authorized by the shareholders at the general meeting, the Company completed the non-public issuance of a total of 780,000,000 new H Shares on 20 November at the issue price of HK$7.32 per share with a total proceeds of HK$5.71 billion. After completion of this issuance, the total share capital of the Company was 15,200,000,000 shares, of which H shares account for 30.92% and A shares account for 69.08%. The Supervisory Committee is of the view that the Company has strictly complied with relevant regulations applicable to the places where the Company is listed, relevant requirements as prescribed by the “Management Rules on Fund Raising by Companies Listed in the Shanghai Stock Exchange” and the “Management Rules on Fund Raising by Huaneng Power International,Inc.” for the application of funds raised. The actual use of funds has been in accordance with the commitment and there has been no change to the project funds. 4. Checking on particulars of major acquisitions, disposal of assets and connected transactions During the reporting period, the Supervisory Committee considered and passed seven proposals regarding the connected transactions,namely the “Proposal Regarding the Entrustment of Huaneng Group to Manage Certain Power Assets and Coal Assets and Acceptance of Huaneng Group to Manage Certain Power Assets, the Proposal Regarding the Connected Transaction in relation to Investing the Construction of Beijing Co-Generation Phase III Project; the Proposal Regarding the Acquisition of Equity Interest in Huaneng Tiancheng Financial Leasing Co., Ltd. by the Company; the Proposal Regarding the New Connected Transaction of the Company during its Normal Course of Business in 2015; the Proposal Regarding the Connected Transaction in relation to the Finance Leasing and Leaseback Business of a Controlled Subsidiary; the Proposal Regarding Connect Transactions to be Conducted by the Company during its Normal Course of Business with Huaneng Group in 2016; the Proposal Regarding the Connected Transaction in relation to the Finance Leasing and Leaseback Business of Huaneng Pingliang Power Generation Limited Company (a Controlled Subsidiary of the Company)”. The Supervisory Committee is of the view that the Company implemented a strict system and decision-making process to carry out work involved in the aforesaid proposals, which ensured the fairness and reasonableness of the acquisition and disposal of the Company’s assets and the considerations paid for relevant connected transactions. No insider trading, or action which is against the interests of shareholders or leads to loss of the Company’s assets or damage to its interests, was identified. 87 5. Checking on particulars of the Company’s information disclosure During the reporting period, the Supervisory Committee carefully examined the procedures for and the contents of information disclosure made by the Company by attending the Chairman office meetings, the President office meetings and other daily operation and management meetings. The Supervisory Committee placed great emphasis on and presented the annual meetings of the Board for 2015 and 2016 and supervised the review process related to the annual reports of the Company. In addition, the Supervisory Committee convened meetings at which its members reviewed the Company’s annual reports and listened to the reports on work related to information disclosure. The Supervisory Committee is of the view that the Company’s control over, and procedures on,the information disclosure was complete and effective. The procedures of information disclosure strictly complied with the “Administrative Measures for Information Disclosure” and the “Measures on Investor Relations Management”, and met the regulatory requirements of the Company’s listing places. 6. Reviewing the Board’s self-assessment report on internal control The Supervisory Committee attended all the Board meetings in 2015 and 2016 to conscientiously listen to relevant reports on the Company’s internal control and convened supervisor meetings to review the “2015 Assessment Report on Internal Control of Huaneng Power International, Inc.”prepared by the Board of directors. The Supervisory Committee is of the view that, during the reporting period, the Board assessed the relevant internal control on financial reports in accordance with the requirements as stipulated by the “Fundamental Regulatory Guidelines on Internal Control by Enterprises”, thus guaranteeing the truthfulness, accuracy and completeness of relevant information in the financial reports and effectively safeguarding the risk against any material error. The Company’s internal control system was sound and implemented effectively. The Supervisory Committee agreed to the “2015 Assessment Report on Internal Control of Huaneng Power International, Inc.”. In 2016, the Supervisory Committee will focus on the development strategy of “three centers”, and step up efforts to improve its own performance, and faithfully and diligently discharge their duties. Focusing on the objectives of “developing into a world-class enterprise, implementing corporate governance by rules, reform and innovation and strengthening party discipline”, it will effectively safeguard and protect the legitimate interests of the Company and its shareholders, provide necessary assistance to general meetings and Board meetings and help to standardize and improve the Company’s corporate governance, so as to ensure a more steady growth of the Company’s operating results and further enhancement of the Company’s strength. Supervisory Committee of Huaneng Power International, Inc. Beijing, the PRC 22 March 2016 88 PROFILES OF DIRECTORS, SUPERVISORS & SENIOR MANAGEMENT PROFILES OF DIRECTORS AND SUPERVISORS CAO Peixi, aged 60, is the Chairman of the Company. He is also the President of Huaneng Group and the Chairman of HIPDC and Huaneng Renewables Corporation Limited. He graduated from Shandong University, majoring in electrical engineering. He holds a postgraduate degree of master in engineering awarded by the Party School of the Central Committee, and is a researcher-grade senior engineer. GUO Junming, aged 50, is the Vice Chairman of the Company, the Chief Accountant of Huaneng Group and a Director of HIPDC. He was the Chief Accountant of Huaneng Group and the Chairman of the Supervisory Committee of the Company. He graduated from Shanxi Finance and Economic Institute, majoring in business finance and accounting, and holds a bachelor’s degree. He is a senior accountant. LIU Guoyue, aged 52, is a Director and the President of the Company, the Vice President of Huaneng Group, an Executive Director of Huaneng International Power Fuel Limited Liability Company, the Chairman of Shanghai Times Shipping Limited Company, a Director of SinoSing Power Pte. Ltd., and the chairman of Tuas Power Ltd., Tuas Power Supply Pte Ltd. andTuas Power Utilities Pte Ltd He graduated from North China Electric Power University, majoring in thermal engineering. He holds a Doctor’s degree in engineering. He is a senior engineer. LI Shiqi, aged 59, is a Director of the Company, a Director and the President of HIPDC., and the Director of the Business Development Department of Huaneng Group. He was the Chairman of Huaneng Carbon Assets Management Company Limited. Mr. Li graduated from Renmin University of China, majoring in finance, and holds a diploma degree. He is a senior accountant. 89 HUANG Jian, aged 53, is a Director of the Company, an assistant to the President of Huaneng Group, a Director of Huaneng Capital Services Co., Ltd. and the Chairman of the Supervisory Committee of Huaneng Renewables Corporation Limited. Mr. Huang graduated from the Department of Accounting of Institute of Fiscal Science of the Ministry of Finance with a postgraduate degree of master in economics. He is a senior accountant. FAN Xiaxia, aged 53, is a Director and the Vice President of the Company. He graduated from the Economic Management School of Tsinghua University with an EMBA degree. He is a senior engineer. MI Dabin, aged 47, is a Director of the Company, the Vice President of Hebei Construction & Investment Group Co., Ltd. and the Chairman of Hebei Construction & Energy Investment Co., Ltd He was the Chief Engineer, Vice President and President of Qinhuangdao Power Generation Co., Ltd., the President of Qinhuangdao Thermal Power Generation Co., Ltd., an assistant to the President and the Head of Production and Operation Department of Hebei Construction & Investment Group Co., Ltd., the President of Qinhuangdao Power Generation Co., Ltd. and Qinhuangdao Thermal Power Generation Co., Ltd He graduated from North China Electric Power University, majoring in power engineering, and holds a master’s degree. He is a senior engineer. GUO Hongbo, aged 47, is a Director of the Company and the Chairman of Liaoning Energy Investment (Group) Limited Liability Company. He was the assistant to the president, vice president, executive vice president, a director, the president and vice chairman of Liaoning Energy Investment (Group) Limited Liability Company. Mr. Guo graduated from Jilin University with a master’s degree in administrative management, and holds an MBA degree from Macau University of Science and Technology. He is a professor-grade senior engineer. ZHU Yousheng, aged 50, is a Director of the Company and Vice President of Jiangsu Province Investment Management Limited Liability Company. He was the project manager of Jiangsu Province Investment Management Limited Liability Company, Vice President of Xutang Power Limited Liability Company and the Vice President of the Production Safety Department and President of Jiangsu Province Investment Management Limited Liability Company. He graduated from Nanjing University of Aeronautics and Astronautics specializing in power engineering, and is a master degree postgraduate, researcher-grade senior engineer. 90 LI Song, aged 58, is a Director of the Company, the Vice President of Fujian Investment and Development Group Co., Ltd., Vice Chairman of CNOOC Fujian Natural Gas Co., Ltd., Vice Chairman of CNOOC Fujian Gas Power Generation Co., Ltd. and CNOOC Fujian Zhangzhou Natural Gas Company Limited and a Director of Fujian Futou Renewable Energy Co., Ltd She graduated from Xiamen Jimei Finance and Commerce College majoring in finance, Open College of Party School of the Central Committee majoring in economic management, and holds a bachelor’s degree from Party School of the Central Committee. She is an accountant. LI Zhensheng, aged 71, is an Independent Director of the Company and TGOOD Electric Co., Ltd He was the Head of Shanxi Electric Power and Industrial Bureau, the Chief of Rural Power Department of State Power Corporation, the Chief Economist and Consultant of State Grid Corporation. Mr. Li graduated from Hebei University of Technology with a bachelor’s degree. He is also a professor-grade senior engineer. ZHANG Shouwen, aged 49, is an Independent Director of the Company and a Professor and Doctoral Mentor in the Law School of Peking University, the Director of Economic Law Institute of Peking University, the Vice President and Secretary General of the Economic Law Research Society of China Law Society, an Independent Director of Guoxin Securities Co., Ltd. and an Independent Director of Minmetals Development Co., Ltd He was a lecturer and Associate Professor of the Law School of Peking University. He graduated from the Law School of Peking University with a PhD in Laws. YUE Heng, aged 41, is an Independent Director of the Company, an Associate Professor of Singapore Management University, and an Independent Director of China Meheco Co., Ltd., Jingjin Filter Press Group Limited (景津壓濾機集團有限公司) and Beijing United Media Information Technology Co., Ltd. (北京國聯視訊信息技術股份有限公司). He is the winner of the first session of China National Funds for Distinguished Young Scientists, the winner of New Century Excellent Talents of the Ministry of Education 2012, the leading accounting talent of Ministry of Finance, the Councilor of Accounting Society of China and the Deputy Editor-in-Chief of CJAS magazine of Accounting Society of China. He was the Associate Professor,Professor, Dean and Doctorate Mentor of Accounting Department of Guanghua Management School of Peking University. He graduated from Tulane University in the United States with a doctor’s degree in accounting. GENG Jianxin, aged 61, is an Independent Director of the Company, a Professor and Doctorate Mentor of Renmin University of China, an Independent Director of Shenzhen Tat Fook Technology Co., Ltd. and Beijing Shouhang Resources Saving Co., Ltd He was an assistant accountant of the Geophysical Exploration Company of the Ministry of Metallurgical Industry and associate professor of Hebei University of Economics and Business. He graduated from the Renmin University of China specializing in accounting and holds a doctor’s degree. 91 XIA Qing, aged 58, an Independent Director of the Company, a professor and chairman of the Academic Degrees Committee of the Electrical Engineering Department of Tsinghua University and an Independent Director of Tellhow Sci-Tech Co. Ltd. He was an Independent Director of Datang International Power Generation Co., Ltd. and Yunnan Wenshan Electric Power Co., Ltd He graduated from Tsinghua University specializing in electric power system and automation and holds a doctor’s degree. YE Xiangdong, aged 48, is the Chairman of the Supervisory Committee of the Company, the Vice President of Huaneng Group , a Director of HIPDC, the Executive Director of Huaneng Coal Mining Corporation Company (華能煤業有限公司) and the Chairman of Xi’an Thermal Power Research Institute Co., Ltd He was the Executive Director and President of Huaneng Hulunbeier Energy Development Company Ltd. and the Chief Engineer of Huaneng Group. He graduated from Chongqing University, majoring in thermal energy, and holds a master’s degree in Engineering. He is a senior engineer. MU Xuan, aged 40, is the Vice Chairman of the Supervisory Committee of the Company and the Vice President of Dalian Construction Investment Group Co., Ltd He was the Officer of Finance Department, the Deputy Head and Head of Budget and Finance Department of Dalian Construction Investment Co., Ltd., the Vice President of Dalian Changxing Island Development and Construction Investment Co., Ltd., the Assistant to the President of Dalian Construction Investment Group Co., Ltd He graduated from Dongbei University of Finance and Economics, majoring in Technical Economy and Management, and holds a master’s degree. ZHANG Mengjiao, aged 51, is a Supervisor of the Company and the Manager of the Finance Department of HIPDC. She was the Deputy Manager of the Finance Department of the Company. She graduated from Xiamen University, majoring in accounting. She holds a master’s degree in economics and is a senior accountant. GU Jianguo, aged 49, is a Supervisor of the Company, the Chairman of Nantong Investment & Management Limited Company and the Vice President of Nantong State-owned Assets Investment Holdings Co., Ltd Mr. Gu was the Chief of Nantong Investment Management Centre, and a Director and the President of Nantong Investment & Management Limited Company. He graduated from Shanghai Jiao Tong University with a master’s degree. He is an economist. 92 WANG Zhaobin, aged 60, is a Supervisor of the Company. He was the Manager of the Administration Department and the Chairman of the Labour Union of the Company. He graduated from China Beijing Municipal Communist Party School, majoring in economic management, and holds a bachelor’s degree. He is a senior corporate culture specialist. ZHANG Ling, aged 55, is a Supervisor of the Company. She was the Manager of the Audit and Supervisory Department of the Company. She graduated from Zhongnan University of Finance and Economics with a bachelor’s degree in management, majoring in financial. She is a senior accountant. BIOGRAPHIES OF SENIOR MANAGEMENT LIU Guoyue, aged 52, is a Director and the President of the Company, the Vice President of Huaneng Group, the Executive Director of Huaneng International Power Fuel Limited Liability Company, the Chairman of Shanghai Times Shipping Limited Company,a Director of SinoSing Power Pte Ltd., and the Chairman of Tuas Power Ltd., Tuas Power Supply Pte Ltd. and Tuas Power Utilities Pte Ltd He graduated from North China Electric Power University, majoring in Thermal Engineering. He holds a doctor’s degree in engineering. He is a senior engineer. FAN Xiaxia, aged 53, is currently a Director and the Vice President of the Company. He graduated from the Economic Management School of Tsinghua University with an EMBA degree. He is a senior engineer. GU Biquan, aged 58, is the Vice President and General Counsel of the Company. He was the Vice President and Secretary to the Board of the Company. He graduated from Beijing Radio and Television University, majoring in Electronics, and holds a college degree. He is an engineer. 93 ZHOU Hui, aged 52, is the Vice President of the Company. She was the Vice President and Chief Accountant of the Company. She graduated from Renmin University of China, majoring in Financial Accounting, and holds a master’s degree in Economics. She is a senior accountant. ZHAO Ping, aged 53, is the Vice President of the Company. He was the Chief Engineer of the Company. He graduated from Tsinghua University, majoring in thermal engineering, with a master’s degree in science. He is a researcher-grade senior engineer. DU Daming, aged 49, is the Vice President and the Secretary to the Board of the Company. He was the Vice President and General Counsel of the Company. He graduated from North China Electric Power University, majoring in electric system and automation, with a master’s degree in science. He is a senior engineer. WU Senrong,aged 54, is currently the Head of the Discipline Inspection Group of the Company. He was the Head of the Discipline Inspection Group and Vice President of the Company. He graduated from the Economic Management School of Tsinghua University with an EMBA degree. He is a researcher-grade senior engineer. 94 SONG Zhiyi, aged 55, is the Vice President of the Company. He was the Head of Construction Department of Huaneng Group. He graduated from the Guanghua Management Institute of Peking University, with an MBA degree. He is a senior engineer. LI Jianmin, aged 54, is the Vice President of the Company. He was the Deputy Chief Economist of the Company. He graduated from North China Electricity College, majoring in power plant and electricity system, with a bachelor’s degree in science. He is a researcher-grade senior engineer. LIU Ranxing, aged 53, is the Vice President of the Company. He was the President of Huaneng Energy & Communications Holdings Co., Ltd He graduated from Harbin Institute of Technology, majoring in management engineering, with a master’s degree in science. He is a researcher-grade senior engineer. HUANG Lixin, aged 49, is the Chief accountant of the Company (commencement of term of office: January 2016). He was the Manager of the Finance Department of the Company, and the Head of the Finance Department of Huaneng Group. He graduated from the Economic Management School of Tsinghua University with an EMBA degree. He is a senior accountant. HE Yong, aged 57, is the Chief Engineer of the Company. He was the Deputy Chief Engineer of the Company. He graduated from Wuhan University, majoring in corporate management, with a master’s degree in management. He is a researcher-grade senior engineer. 95 CORPORATE INFORMATION Legal Address of the Company Huaneng Building 6 Fuxingmennei Street Xicheng District Beijing The People’s Republic of China Company Secretary Du Daming Huaneng Building 6 Fuxingmennei Street Xicheng District Beijing The People’s Republic of China Authorized Representatives Liu Guoyue Fan Xiaxia Hong Kong Share Registrar Hong Kong Registrars Limited Shops 1712-1716 17th Floor, Hopewell Centre 183 Queen’s Road East Hong Kong Depository The Bank of New York Investor Relations P.O. Box 11258 Church Street Station New York NY 10286-1258 USA LEGAL ADVISERS TO THE COMPANY As to Hong Kong law Herbert Smith Freehills 23rd Floor, Gloucester Tower 15 Queen’s Road Central Central Hong Kong As to PRC law Haiwen & Partners 20th Floor, Fortune Finance Center No.5 Dong San Huan Central Road Chaoyang District Beijing The People’s Republic of China As to US law Skadden, Arps, Slate, Meagher & Flom 42/F, Edinburgh Tower The Landmark 15 Queen’s Road Central Central Hong Kong 96 AUDITORS OF THE COMPANY Domestic Auditors KPMG Huazhen LLP 8/F., KPMG Tower, Oriental Plaza 1 East Chang An Avenue, Beijing 100738, PRC International Auditors KPMG 8/F Prince’s Building 10 Charter Road Central, Hong Kong LISTING INFORMATION H Shares: The Stock Exchange of Hong Kong Limited Stock Code: 902 ADSs: The New York Stock Exchange, Inc. Ticker Symbol: HNP A Shares: Shanghai Stock Exchange Stock Code: 600011 PUBLICATIONS The Company’s interim and annual reports (A share version and H share version) was published in August 2015 and will be published in April 2016 respectively. As required by the United States securities laws, the Company will file an annual report in Form 20-F with the Securities and Exchange Commission of the U.S. before 30 April 2016. As the Company’s A shares have already been issued and listed, the Company shall, in compliance of the relevant regulations of the China Securities Regulatory Commission and the Shanghai Stock Exchange, prepare quarterly reports. Copies of the interim and annual reports as well as the Form 20-F, once filed, will be available at: Beijing: Huaneng Power International, Inc. Huaneng Building 6 Fuxingmennei Street Xicheng District Beijing The People’s Republic of China Tel: (8610)-6322 6999 Fax: (8610)-6322 6666 Website: http://www.hpi.com.cn Hong Kong: Wonderful Sky Financial Group Limited Unit 3102-05, 31/F., Office Tower, Convention Plaza, 1 Harbour Road, Wanchai, Hong Kong Tel: (852) 2851 1038 Fax: (852) 2815 1352 97 GLOSSARY Equivalent Availability Factor (EAF): Percentage on deration of usable hours on generating units in period hour, i.e. EAF Available Hours (AH) – Equivalent Unit Derated Hours x 100% (EUNDH) Period Hour (PH) Gross Capacity Factor (GCF): GCF Gross Actual Generation (GAAG) x 100% Period Hour (PH) × Gross Maximum Capacity (GMC) Weighted Average Coal Consumption Rate for Power Sold: The standard of measurement on average consumption of coal for the production of every one kWh of electricity from a coal-fired generating unit. Unit: gram/kWh or g/kWh. Weighted Average Coal Consumption Rate for Power Generated: The standard of measurement on average consumption of coal for the generation of every one kWh of electricity from a coal-fired generating unit. Unit: gram/kWh or g/kWh. Weighted Average House Consumption: The rate of electricity consumption during power production versus power generating unit: %. Utilization Hour: The operation hour coefficient converted from actual gross power generation of generating units to maximum gross capacity (or fixed capacity). Capacity Rate: Ratio between average capacity and maximum capacity which indicates the difference in capacity. The larger the ratio, the more balanced the power production, and the higher the utilization of facilities. Power Generation: Electricity generated by power plants (generating units) during the reporting period, or “power generation”. It refers to the consumed generated electricity produced by generating units with power energy being processed and transferred, or the product of actual consumed electricity generated by generating units and actual operation hours of generating units. Electricity Sold: Electricity for consumption or production sold by power producers to customers or power-producing counterparts. GW: Unit of power generation, 109W, gigawatt MW: 106W, megawatt kW: 103W, kilowatt kWh: Unit of power, kilowatt hour 98 INDEPENDENT AUDITOR’S REPORT To the shareholders of Huaneng Power International, Inc. (Incorporated in the People’s Republic of China with limited liability) We have audited the consolidated financial statements of Huaneng Power International, Inc. (the “Company”) and its subsidiaries set out on pages 103 to 229, which comprise the consolidated statement of financial position as at 31 December 2015, the consolidated statement of comprehensive income, the consolidated statements of changes in equity and the consolidated statement of cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. DIRECTORS’ RESPONSIBILITY FOR THE CONSOLIDATED FINANCIAL STATEMENTS The directors of the Company are responsible for the preparation of consolidated financial statements that give a true and fair view in accordance with International Financial Reporting Standards issued by the International Accounting Standards Board and the disclosure requirements of the Hong Kong Companies Ordinance and for such internal control as the directors determine is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. AUDITOR’S RESPONSIBILITY Our responsibility is to express an opinion on these consolidated financial statements based on our audit. This report is made solely to you, as a body, and for no other purpose. We do not assume responsibility towards or accept liability to any other person for the contents of this report. We conducted our audit in accordance with International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgement, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation of the consolidated financial statements that give a true and fair view in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by the directors, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 99 OPINION In our opinion, the consolidated financial statements give a true and fair view of the financial position of the Company and its subsidiaries as at 31 December 2015 and of the Company and its subsidiaries’ financial performance and cash flows for the year then ended in accordance with International Financial Reporting Standards and have been properly prepared in compliance with the disclosure requirements of the Hong Kong Companies Ordinance. KPMG Certified Public Accountants 8th Floor, Prince’s Building 10 Chater Road Central, Hong Kong 22 March 2016 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME FOR THE YEAR ENDED 31 DECEMBER 2015 (Prepared in accordance with International Financial Reporting Standards) (Amounts expressed in thousands of RMB, except per share data) For the year ended 31 December Note Operating revenue 5 Tax and levies on operations ) ) Operating expenses Fuel 6 ) ) Maintenance ) ) Depreciation ) ) Labor ) ) Service fees on transmission and transformer facilities of HIPDC ) ) Purchase of electricity ) ) Others 6 ) ) Total operating expenses ) ) Profit from operations Interest income Financial expenses, net Interest expense 6 ) ) Exchange gain and bank charges, net ) ) Total financial expenses, net ) ) Share of profits less losses of associates and joint ventures 8 (Loss)/gain on fair value changes of financial assets/liabilities ) Other investment income Profit before income tax expense 6 Income tax expense 33 ) ) Net profit For the year ended 31 December Note Other comprehensive income/(loss), net of tax Items that may be reclassified subsequently to profit or loss: Fair value changes of available-for-sale financial asset Share of other comprehensive income of investees accounted for under the equity method Effective portion of cash flow hedges ) Translation differences of the financial statements of foreign operations ) ) Other comprehensive income/(loss), net of tax ) Total comprehensive income Net profit attributable to: – Equity holders of the Company – Non-controlling interests Total comprehensive income attributable to: – Equity holders of the Company – Non-controlling interests Earnings per share attributable to the equity holders of the Company (expressed in RMB per share) – Basic and diluted 34 The notes on pages 113 to 229 are an integral part of these financial statements. CONSOLIDATED STATEMENT OF FINANCIAL POSITION AS AT 31 DECEMBER 2015 (Prepared in accordance with International Financial Reporting Standards) (Amounts expressed in thousands of RMB) As at 31 December Note ASSETS Non-current assets Property, plant and equipment 7 Investments in associates and joint ventures 8 Available-for-sale financial assets 10 Land use rights 11 Power generation license 12 Mining rights 13 Deferred income tax assets 31 Derivative financial assets 14 Goodwill 15 Other non-current assets 16 Total non-current assets Current assets Inventories 17 Other receivables and assets 18 Accounts receivable 19 Derivative financial assets 14 Bank balances and cash 35 Total current assets Total assets As at 31 December Note EQUITY AND LIABILITIES Capital and reserves attributable to equity holders of the Company Share capital 21 Capital surplus Surplus reserves 22 Currency translation differences ) ) Retained earnings Non-controlling interests Total equity Non-current liabilities Long-term loans 24 Long-term bonds 25 Deferred income tax liabilities 31 Derivative financial liabilities 14 Other non-current liabilities 26 Total non-current liabilities As at 31 December Note EQUITY AND LIABILITIES (Continued) Current liabilities Accounts payable and other liabilities 27 Taxes payables 28 Dividends payable Salary and welfare payables Derivative financial liabilities 14 Short-term bonds 29 Short-term loans 30 Current portion of long-term loans 24 Current portion of long-term bonds 25 Current portion of other non-current liabilities 26 Total current liabilities Total liabilities Total equity and liabilities ob These financial statements were approved for issue by the Board of Directors on 22 March 2016 and were signed on its behalf. Liu Guoyue Fan Xiaxia Director Director The notes on pages 113 to 229 are an integral part of these financial statements. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE YEAR ENDED 31 DECEMBER 2015 (Prepared in accordance with International Financial Reporting Standards) (Amounts expressed in thousands of RMB) Attributable to equity holders of the Company Capital surplus Share capital Share premium Hedging reserve Available- for-sale financial assets revaluation reserve Other capital reserve Subtotal Surplus reserves Currency translation differences Retained earnings Total Non– controlling interests Total equity Balance as at 1 January 2014 ) ) Profit for the year ended 31 December 2014 – Other comprehensive income/(loss): Fair value changes of available-for-sale financial asset – gross – Fair value changes of available-for-sale financial asset – tax – – – ) – ) – – – ) – ) Shares of other comprehensive income of investees accounted for under the equity method – gross – Shares of other comprehensive income of investees accounted for under the equity method – tax – – – ) – ) – – – ) – ) Changes in fair value of effective portion of cash flow hedges – gross – – ) – – ) – – – ) – ) Changes in fair value of effective portion of cash flow hedges – tax – Cash flow hedges recorded in shareholders’ equity reclassified to inventories – gross – Cash flow hedges recorded in shareholders’ equity reclassified to inventories – tax – – ) – – ) – – – ) – ) Cash flow hedges recorded in shareholders’ equity reclassified to exchange gain and bank charges, net – gross – – ) – – ) – – – ) – ) Cash flow hedges recorded in shareholders’ equity reclassified to exchange gain and bank charges, net – tax – Cash flow hedges recorded in shareholders’ equity reclassified to interest expense – gross – Cash flow hedges recorded in shareholders’ equity reclassified to interest expense – tax – – ) – – ) – – – ) – ) Currency translation differences – ) – ) ) ) Total comprehensive (loss)/income for the year ended 31 December 2014 – – ) – – ) Dividends relating to 2013 – ) Issuance of new H shares, net of issuance expenses – Capital injection from non-controlling interests of subsidiaries – Appropriation of surplus reserve – ) – – – Acquisitions of subsidiaries – Disposal of a subsidiary – ) ) Disposal of non-controlling interests of a subsidiary – Balance as at 31 December 2014 ) ) Attributable to equity holders of the Company Capital surplus Share capital Share premium Hedging reserve Available- for-sale financial assets revaluation reserve Other capital reserve Subtotal Surplus reserves Currency translation differences Retained earnings Total Non- controlling interests Total equity Balance as at 1 January 2015 ) ) Profit for the year ended 31 December 2015 – Other comprehensive income/(loss): Fair value changes of available-for-sale financial asset – gross – Fair value changes of available-for-sale financial asset – tax – – – ) – ) – – – ) – ) Shares of other comprehensive income of investees accounted for under the equity method – gross – Shares of other comprehensive income of investees accounted for under the equity method – tax – – – ) – ) – – – ) – ) Changes in fair value of effective portion of cash flow hedges – gross – – ) – – ) – – – ) – ) Changes in fair value of effective portion of cash flow hedges – tax – Cash flow hedges recorded in shareholders’ equity reclassified to inventories – gross – Cash flow hedges recorded in shareholders’ equity reclassified to inventories – tax – – ) – – ) – – – ) – ) Cash flow hedges recorded in shareholders’ equity reclassified to exchange gain and bank charges, net – gross – – ) – – ) – – – ) – ) Cash flow hedges recorded in shareholders’ equity reclassified to exchange gain and bank charges, net – tax – Cash flow hedges recorded in shareholders’ equity reclassified to interest expense – gross – Cash flow hedges recorded in shareholders’equity reclassified to interest expense – tax – – ) – – ) – – – ) – ) Currency translation differences – ) – ) ) ) Total comprehensive income/(loss) for the year ended 31 December 2015 – ) Dividends relating to 2014 (Note 23) – ) Issuance of new H shares, net of issuance expenses (Note 21) – Capital injection from non-controlling interests of subsidiaries – Transfer to surplus reserve (Note 22) – ) – – – Business combination (Note 40) – Others – Balance as at 31 December 2015 ) ) The notes on pages 113 to 229 are an integral part of these financial statements. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE YEAR ENDED 31 DECEMBER 2015 (Prepared in accordance with International Financial Reporting Standards) (Amounts expressed in thousands of RMB) For the year ended 31 December CASH FLOWS FROM OPERATING ACTIVITIES Profit before income tax expense Adjustments to reconcile profit before income tax expense to net cash provided by operating activities: Depreciation Provision for impairment loss on property, plant and equipment Provision for impairment loss on investment in an associate Provision for impairment loss on goodwill Provision for impairment loss on mining rights – Amortization of land use rights Amortization of other non-current assets Amortization of employee housing subsidies (Reversal)/recognition of provision for doubtful accounts ) Recognition/(reversal) of provision for inventory obsolescence ) Loss/(gain) on fair value changes of financial assets/liabilities ) Other investment income ) ) Net loss on disposals of property, plant and equipment Unrealized exchange loss/(gain), net ) Share of profits less losses of associates and joint ventures ) ) Interest income ) ) Interest expense Others ) ) Changes in working capital: Inventories ) Other receivables and assets ) Accounts receivable ) Restricted cash ) Accounts payable and other liabilities ) ) Taxes payable Salary and welfare payables ) Interest received Income tax expense paid ) ) Net cash provided by operating activities For the year ended 31 December CASH FLOWS FROM INVESTING ACTIVITIES Payment for the purchase of property, plant and equipment ) ) Proceeds from disposal of property, plant and equipment Prepayments of land use rights ) ) Payment for the purchase of other non-current assets ) ) Cash dividends received Payment for investment in associates and joint ventures ) ) Cash consideration paid for acquisition of subsidiaries, net of cash acquired (Note 40) ) ) Cash received from disposal of subsidiaries – Others Net cash used in investing activities ) ) For the year ended 31 December Note CASH FLOWS FROM FINANCING ACTIVITIES Issuance of short-term bonds Repayments of short-term bonds ) ) Proceeds from short-term loans Repayments of short-term loans ) ) Proceeds from long-term loans Repayments of long-term loans ) ) Issuance of long-term bonds – Repayments of long-term bonds ) ) Interest paid ) ) Net proceeds from the issuance of new H shares Net capital injection from non-controlling interests of subsidiaries Government grants Dividends paid to shareholders of the Company ) ) Dividends paid to non-controlling interests of subsidiaries ) ) Proceeds from sales leaseback classified as finance lease Cash received from disposal of non-controlling interest of a subsidiary – Others ) ) Net cash used in financing activities ) ) Effect of exchange rate fluctuations on cash held ) NET (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents as at beginning of the year CASH AND CASH EQUIVALENTS AS AT END OF THE YEAR 35 The notes on pages 113 to 229 are an integral part of these financial statements. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31 DECEMBER 2015 (Prepared in accordance with International Financial Reporting Standards) (Amounts expressed in thousands of RMB unless otherwise stated) 1 COMPANY ORGANIZATION AND PRINCIPAL ACTIVITIES Huaneng Power International, Inc. (the “Company”) was incorporated in the People’s Republic of China (the “PRC”) as a Sino-foreign joint stock limited company on 30 June 1994. The registered address of the Company is Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, the PRC. The Company and its subsidiaries are principally engaged in the generation and sale of electric power to the respective regional or provincial grid companies in the PRC and in the Republic of Singapore (“Singapore”). The Company conducts its business in Singapore through SinoSing Power Pte Ltd. (“SinoSing Power”) and its subsidiaries. The directors consider Huaneng International Power Development Corporation (“HIPDC”) and China Huaneng Group (“Huaneng Group”) as the parent company and ultimate parent company of the Company, respectively. Both HIPDC and Huaneng Group are incorporated in the PRC. HIPDC does not produce financial statements available for public use. 2 PRINCIPAL ACCOUNTING POLICIES The principal accounting policies adopted in the preparation of these financial statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. (a) Basis of preparation These financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (the “IASB”) and the disclosure requirement of the Hong Kong Companies Ordinance. These financial statements also comply with the applicable disclosure provisions of the Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited. These financial statements have been prepared under the historical cost convention, as modified by the revaluation of available-for-sale financial assets and derivative financial assets and liabilities. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company and its subsidiaries’ accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the financial statements are disclosed in Note 4. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (a) Basis of preparation (Cont’d) As at and for the year ended 31 December 2015, a portion of the Company and its subsidiaries’ funding requirements for capital expenditures were satisfied by short-term financing. Consequently, as at 31 December 2015, the Company and its subsidiaries have net current liabilities of approximately RMB90.3 billion. Taking into consideration of the expected operating cash flows of the Company and its subsidiaries and the undrawn available banking facilities of approximately RMB235.7 billion as at 31 December 2015, the Company and its subsidiaries are expected to refinance certain of its short term loans and bonds and also consider alternative sources of financing, where applicable and when needed. Therefore, the directors of the Company are of the opinion that the Company and its subsidiaries will be able to meet its liabilities as and when they fall due within the next twelve months and accordingly, these consolidated financial statements are prepared on a going concern basis. Except as described below, the principal accounting policies adopted are consistent with those applied in the annual financial statements for the year ended 31 December 2014 described in those annual financial statements. The Company and its subsidiaries have adopted the following new amendments to standards that are first effective for the current accounting period: • Amendments to IAS 19, Employee benefits – Defined benefit plans: Employee contributions • Annual Improvements to IFRSs 2010-2012 Cycle • Annual Improvements to IFRSs 2011-2013 Cycle None of these developments have had a material effect on how the Company and its subsidiaries’ results and financial position for the current or prior periods have been prepared or presented. The Company and its subsidiaries have not applied any new standard or interpretation that is not yet effective for current accounting period. (b) Consolidation The consolidated financial statements include the financial statements of the Company and all of its subsidiaries. Subsidiaries are investees over which the Company and its subsidiaries have the power to exercise control. The Company and its subsidiaries control an entity when it is exposed, or have rights, to variable returns from their involvement with the entity and have the ability to affect those returns through their power over the entity. When assessing whether the Company and its subsidiaries have power, only substantive rights (held by the Company and its subsidiaries and other parties) are considered. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (b) Consolidation (Cont’d) Subsidiaries are consolidated from the date when control is transferred to the Company and its subsidiaries. They are de-consolidated from the date when control ceases. Intra-group balances, transactions and cash flows, and any unrealised income and expenses arising from intra-group transactions, are eliminated in full in preparing the consolidated financial statements. Unrealised gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Company and its subsidiaries’ interest in the investee. Unrealised losses are eliminated in the same way as unrealised gains, but only to the extent that there is no evidence of impairment. The portion of the shareholders’ equity of the subsidiaries, which is not attributable directly or indirectly to the parent company, is separately presented as non-controlling interests in the shareholders’ equity in the consolidated financial statements. When there is any inconsistency on the accounting policies or financial period adopted between subsidiaries and the Company, the financial statements of subsidiaries are adjusted according to the accounting policies or financial period adopted by the Company. (i) Business combinations The acquisition method is used to account for the business combinations of the Company and its subsidiaries (including business combination under common controls). The consideration transferred for the acquisition of a subsidiary is the fair values of the assets transferred, the liabilities incurred to the former owners of the acquiree and the equity interests issued by the Company and its subsidiaries. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement. Acquisition-related costs are expensed as incurred. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. On an acquisition-by-acquisition basis, the Company and its subsidiaries recognize any non-controlling interests in the acquiree either at fair value or at the non-controlling interest’s proportionate share of the recognized amounts of acquiree’s identifiable net assets. The excess of the consideration transferred, the amount of any non-controlling interest in the acquiree and the acquisition-date fair value of any previous equity interest in the acquiree over the fair value of the identifiable net assets acquired is recorded as goodwill (Note 2(i)). If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized in profit or loss. (ii) Changes in ownership interests in subsidiaries without change of control Transactions with non-controlling interests that do not result in loss of control are accounted for as equity transactions – that is, as transactions with the equity owners in their capacity as owners. The difference between fair value of any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (b) Consolidation (Cont’d) (iii) Associates and joint ventures Associates are investees over which the Company and its subsidiaries have significant influence on the financial and operating decisions. A joint venture is an arrangement whereby the Company and its subsidiaries and other parties contractually agree to share control of the arrangement, and have rights to the net assets of the arrangement. Investments in associates and joint ventures are initially recognized at cost and are subsequently measured using the equity method of accounting, unless it is classified as held for sale (or included in a disposal group that is classified as held for sale). The excess of the initial investment cost over the proportionate share of the fair value of identifiable net assets of investee acquired is included in the initial investment cost (Note 2(i)). Any shortfall of the initial investment cost to the proportionate share of the fair value of identifiable net assets of investee acquired is recognized in current period profit or loss and long-term investment cost is adjusted accordingly. When applying equity method, the Company and its subsidiaries adjust net profit or loss of the investees, including the fair value adjustments on the net identifiable assets of the associates and joint ventures and the adjustments to align with the accounting policies of the Company and the Company’s financial reporting periods. Current period investment income is then recognized based on the proportionate share of the Company and its subsidiaries in the investees’ net profit or loss. Net losses of investees are recognized to the extent of the carrying value of long-term equity investments and any other constituting long-term equity investments in investees that in substance form part of the investments in the investees. The Company and its subsidiaries continue to recognize investment losses and provision if they bear additional obligations which meet the recognition criteria. The Company and its subsidiaries adjust the carrying amount of the investment and directly recognize into related other comprehensive income based on their proportionate share on the movements of the investees’ other comprehensive income except net profit or loss, given there is no change in shareholding ratio. When the investees appropriate profit or declare dividends, the carrying value of long-term equity investments are reduced correspondingly by the proportionate share of the distribution. The Company and its subsidiaries determine at each reporting date whether there is any objective evidence that the investment in the associate or the joint venture is impaired. If this is the case, the Company and its subsidiaries calculate the amount of impairment as the difference between the recoverable amount of the associate or the joint venture and its carrying value and recognize the amount in the consolidated statement of comprehensive income. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (b) Consolidation (Cont’d) (iii) Associates and joint ventures (Cont’d) Profits or losses resulting from transactions between the Company and its subsidiaries and the associates and joint ventures are recognized in the Company and its subsidiaries’ financial statements only to the extent of the unrelated third party investor’s interests in the associates and joint ventures. Loss from transactions between the Company and its subsidiaries and the associates and joint ventures is fully recognized and not eliminated when there is evidence for asset impairment. If an investment in an associate becomes an investment in a joint venture or vice versa, retained interest is not remeasured. Instead, the investment continues to be accounted for under the equity method. Gains and losses arising from dilution of investments in associates and joint ventures are recognized in the consolidated statement of comprehensive income. In the Company’s statement of financial position, investments in associates and joint ventures are stated at cost less provision for impairment losses (Note 2(j)) unless classified as held for sale (or included in a disposal group that is classified as held for sale). Investment income from investments in associates and joint ventures is accounted for by the Company based on dividends received and receivable. In all other cases, when the Company and its subsidiaries cease to have significant influence over an associate or joint control over a joint venture, it is accounted for as a disposal of the entire interest in that investee, with a resulting gain or loss being recognized in profit or loss. Any interest retained in that former investee at the date when significant influence or joint control is lost is recognized at fair value and this amount is regarded as the fair value on initial recognition of a financial asset (Note 2(k)). (c) Separate financial statements of the Company Investments in subsidiaries are accounted for at cost less impairment unless classified as held for sale (or included in a disposal group that is classified as held for sale). Cost also includes direct attributable costs of investment. Investment income is recognized when the subsidiaries declare dividend. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (d) Segment reporting The Company and its subsidiaries determine the operating segment based on the internal organization structure, management requirement and internal reporting system for purposes of presenting reportable segment information. An operating segment represents a component of the Company and its subsidiaries that meets all the conditions below: (i) the component earns revenue and incurs expenses in its daily operating activities; (ii) chief operating decision maker of the Company and its subsidiaries regularly reviews the operating results of the component in order to make decisions on allocating resources and assessing performance; (iii) the financial position, operating results, cash flows and other related financial information of the component are available. When the two or more operating segments exhibit similar economic characteristics and meet certain conditions, the Company and its subsidiaries combine them as one reportable segment. (e) Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of the Company and its subsidiaries are measured using the currency of the primary economic environment in which the entity operates (the “functional currency”). The consolidated financial statements are presented in Renminbi (“RMB”), which is the Company’s functional and presentation currency. (ii) Transactions and balances Foreign currency transactions are translated into the functional currency using the spot exchange rate on the transaction dates. As at the end of reporting period, foreign currency monetary items are translated into functional currency at the spot exchange rate as at the end of reporting period. Exchange differences are directly expensed in current period profit or loss unless they arises from foreign currency loans borrowed for purchasing or construction of qualifying assets which is eligible for capitalization or they arise from monetary items that qualify as hedging instruments in cash flow hedges which are recorded in other comprehensive income to the extent that the hedge is effective. (iii) Foreign subsidiaries The operating results and financial position of the foreign subsidiaries are translated into presentation currency as follows: Asset and liability items in each statement of financial position of foreign operations are translated at the closing rates at the end of reporting period; equity items excluding retained earnings are translated at the spot exchange rates at the date of the transactions. Income and expense items in the statement of comprehensive income of the foreign operations are translated at average exchange rates approximating the rate on transaction dates. All resulting translation differences are recognized in other comprehensive income. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (e) Foreign currency translation (Cont’d) (iii) Foreign subsidiaries (Cont’d) The cash flows denominated in foreign currencies and cash flows of overseas subsidiaries are translated at average exchange rates approximating the rates at the dates when cash flows incurred. The effect of the foreign currency translation on the cash and cash equivalents is presented in the statement of cash flows separately. On the disposal of a foreign operation (that is, a disposal of the Company and its subsidiaries’ entire interest in a foreign operation, or a disposal involving loss of control over a subsidiary that includes a foreign operation, a disposal involving loss of joint control over a joint ventures that includes a foreign operation, or a disposal involving loss of significant influence over an associate that includes a foreign operation), all of the exchange differences accumulated in equity in respect of that operation attributable to the equity holders of the Company are reclassified to profit or loss. In the case of a partial disposal that does not result in the Company and its subsidiaries losing control over a subsidiary that includes a foreign operation, the proportionate share of accumulated exchange differences are re-attributed to non-controlling interests and are not recognized in profit or loss. For all other partial disposals (that is, reductions in the Company and its subsidiaries’ ownership interest in associates or joint venture that includes a foreign operation that do not result in the Company and its subsidiaries losing significant influence or joint control), the proportionate share of the accumulated exchange difference is reclassified to profit or loss. (f) Property, plant and equipment Property, plant and equipment consists of dam, port facilities, buildings, electric utility plant in service, transportation facilities, others and construction-in-progress (“CIP”). Property, plant and equipment acquired or constructed are initially recognized at cost and carried at the net value of cost less accumulated depreciation and accumulated impairment loss, unless classified as held for sale (or included in a disposal group that is classified as held for sale). Cost of CIP comprises construction expenditures, other expenditures necessary for the purpose of preparing the CIP for its intended use, those borrowing costs incurred before the assets are ready for intended use that are eligible for capitalization. CIP is not depreciated until such time as the relevant asset is completed and ready for its intended use. Subsequent costs about property, plant and equipment are included in the asset’s carrying amount only when it is probable that future economic benefits associated with the item will flow to the Company and its subsidiaries and the cost of the item can be measured reliably. The carrying amount of the replaced part is derecognized. Other subsequent expenditures not qualifying for capitalization are charged in the current period profit or loss when they are incurred. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (f) Property, plant and equipment (Cont’d) Depreciation of property, plant and equipment is provided based on book value of the asset less estimated residual value over the estimated useful life using straight-line method. For those impaired property, plant and equipment, depreciation is provided based on book value after deducting impairment provision over the estimated useful life of the asset. The estimated useful lives are as follows: Estimated useful lives Dam 8 – 50 years Port facilities 20 – 40 years Buildings 8 – 30 years Electric utility plant in service 5 – 30 years Transportation facilities 8 – 27 years Others 5 – 14 years Where parts of an item of property, plant and equipment have different useful lives, the cost of the item is allocated on a reasonable basis between the parts and each part is depreciated separately. At the end of each year, the Company and its subsidiaries review the estimated useful lives, residual values and the depreciation method of the property, plant and equipment and make adjustment when necessary. Property, plant and equipment is derecognized when it is disposed of, or is not expected to bring economic benefit through use or disposal. The amount of disposal income arising from sale, transfer, disposal or write-off of the property, plant and equipment less book value and related tax expenses is recorded in ‘operating expenses – others’ in the statement of comprehensive income. The carrying amount of property, plant and equipment is written down immediately to its recoverable amount when its carrying amount is greater than its recoverable amount (Note 2(j)). (g) Power generation license The Company and its subsidiaries acquired the power generation license as part of the business combination with Tuas Power Ltd. (“Tuas Power”). The power generation license is initially recognized at fair value at the acquisition date. The license has an indefinite useful life and is not amortized. The assessment that the license has an indefinite useful life is based on the expected renewal of power generation license without significant restriction and cost, together with the consideration on related future cash flows generated and the expectation of continuous operations. It is tested annually for impairment and carried at cost less accumulated impairment loss. Useful life of the power generation license is reviewed by the Company and its subsidiaries each financial period to determine whether events and circumstances continue to support the indefinite useful life assessment. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (h) Mining rights Mining rights are stated at cost less accumulated amortization and impairment losses (Note 2(j)) and are amortized based on the units of production method utilizing only recoverable coal reserves as the depletion base, unless the mining rights are classified as held for sale (or included in a disposal group that is classified as held for sale). (i) Goodwill Goodwill arising from the acquisitions of subsidiaries, associates and joint ventures represents the excess of the consideration transferred, the amount of any non-controlling interest in the acquiree and the acquisition-date fair value of any previous equity interest in the acquiree over the Company and its subsidiaries’ share of the net fair value of the net identifiable assets, liabilities and contingent liabilities of the acquiree at the date of acquisition. Goodwill is stated at cost less accumulated impairment losses. Goodwill arising on a business combination is allocated to each cash-generating unit, or groups of cash generating units, that is expected to benefit from the synergies of the combination and is tested annually for impairment (Note 2(j)). On disposal of a cash generating unit during the year, any attributable amount of purchased goodwill is included in the calculation of the profit or loss on disposal. (j) Impairment of non-financial assets The carrying amounts of property, plant and equipment, mining rights, intangible assets with definite useful lives, land use rights and long-term equity investments not accounted for as financial assets are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. Goodwill and indefinite-lived intangible assets are tested for impairment annually regardless of whether there are indications of impairment or more frequently if events or changes in circumstances indicate a potential impairment. An impairment loss is recognized if the carrying amount of an asset or cash-generating unit (“CGU”) exceeds its recoverable amount. The recoverable amount of an asset or CGU is the greater of its value in use and its fair value less cost to sell. For impairment testing, assets are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or CGUs. Subject to an operating segment ceiling test, CGUs to which goodwill has been allocated are aggregated so that the level at which impairment testing is performed reflects the lowest level at which goodwill is monitored for internal reporting purposes. Goodwill acquired in a business combination is allocated to groups of CGUs that are expected to benefit from the synergies of the combination. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (j) Impairment of non-financial assets (Cont’d) Impairment losses are recognized in profit or loss. Impairment losses recognized in respect of CGUs are allocated first to reduce the carrying amount of any goodwill allocated to the CGU (group of CGUs), and then to reduce the carrying amounts of the other assets in the CGU (group of CGUs) on a pro rata basis, except that the carrying value of an asset will not be reduced below its individual fair value less costs of disposal (if measurable) or value in use (if determinable). An impairment loss in respect of goodwill is not reversed. Except for goodwill, all impaired non-financial assets are subject to review for possible reversal of impairment at each reporting date. A reversal of an impairment loss is limited to the asset’s carrying amount that would have been determined had no impairment loss been recognized in prior year. Reversals of impairment losses are credited to profit or loss in the year in which the reversals are recognized. (k) Financial assets Financial assets are classified in the following categories at initial recognition: at fair value through profit or loss, loans and receivables and available-for-sale. The classification depends on the intention and ability of the Company and its subsidiaries to hold the financial assets. (i) Financial assets at fair value through profit or loss Financial assets at fair value through profit or loss include financial assets held for trading and designated upon initial recognition as at fair value through profit or loss. A financial asset is classified in this category if acquired principally for the purpose of selling in the short term. Derivatives are classified as held for trading unless they are designated as hedges. Assets in this category are classified as current assets if expected to be settled within 12 months; otherwise, they are classified as non-current. (ii) Loans and receivables Loans and receivables refer to the non-derivative financial assets for which there is no quotation in the active market with fixed or determinable amount. They are included in current assets, except for maturities greater than 12 months after the end of reporting period which are classified as non-current assets. Loans and receivables are primarily included in as ‘accounts receivable’, ‘other receivables and assets’, ‘loans to subsidiaries’ and ‘other non-current assets’ in the statement of financial position. (iii) Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial assets that are either designated in this category or not classified in any of the other categories. They are included in current assets when management intends to dispose of the available-for-sale financial assets within 12 months of the end of reporting period. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (k) Financial assets (Cont’d) (iv) Recognition and measurement Regular purchases and sales of financial assets are recognized at fair value initially on trade-date – the date on which the Company and its subsidiaries commit to purchase or sell the asset. Transaction costs relating to financial assets at fair value through profit or loss are directly expensed in the profit or loss as incurred. Transaction costs for other financial assets are included in the carrying amount of the asset at initial recognition. Financial assets are derecognized when the rights to receive cash flows from the financial assets have expired or have been transferred and all risks and rewards related to the ownership of the financial assets have been transferred to the transferee. Financial assets at fair value through profit or loss and available-for-sale are subsequently measured at fair value. When an active market exists for a financial instrument, fair value is determined based on quoted prices in the active market. When no active market exists, fair value is determined by using valuation techniques. When applying valuation techniques, the Company and its subsidiaries maximize the use of relevant observable inputs and minimize the use of unobservable inputs. Changes in the fair value of financial assets at fair value through profit or loss are recorded in ‘gain/(loss) on fair value changes of financial assets/liabilities’. Investments in equity instruments that do not have a quoted market price in an active market and whose fair value cannot be reliably measured are measured at cost. Loans and receivables are carried at amortized cost using the effective interest method. Except for impairment loss and translation differences on monetary financial assets, changes in the fair value of available-for-sale financial assets are recognized in other comprehensive income. When these financial assets are derecognized, the accumulated fair value adjustments recognized in equity are included in the statement of comprehensive income as ‘other investment income’. Dividends on available-for-sale financial assets are recorded in ‘other investment income’ when the right of the Company and its subsidiaries to receive payments is established. (v) Impairment of financial assets Except for financial assets at fair value through profit or loss, the Company and its subsidiaries perform assessment on the book value of financial assets at the end of reporting period. Provision for impairment is made when there is objective evidence showing that a financial asset is impaired. For investments in subsidiaries, associates and joint ventures, the impairment loss is measured by comparing the recoverable amount of the investment with its carrying amount. The impairment loss is reversed if there has been a favourable change in the estimates used to determine the recoverable amount. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (k) Financial assets (Cont’d) (v) Impairment of financial assets (Cont’d) In the case of equity investments classified as available for sale, a significant or prolonged decline in the fair value of the investment below its cost is evidence that the assets are impaired. If any such evidence exists for available-for-sale financial assets, the cumulative loss, measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss, is removed from equity and recognized in profit or loss. Impairment losses recognized in the profit or loss on equity instruments are not reversed through the profit or loss. When financial assets carried at amortized cost are impaired, the carrying amount of the financial assets is reduced to the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The impaired amount is recognized as assets impairment loss in the current period. If there is objective evidence that the value of the financial assets has recovered as a result of objective changes in circumstances occurring after the impairment loss was originally recognized, the originally recognized impairment loss is reversed through profit or loss. For the impairment test of receivables, please refer to Note 2(l). (vi) Derivative financial instruments and hedging activities Derivatives are initially recognized at fair value on the date a derivative contract is entered into and are subsequently remeasured at their fair value. Gain or loss arising from subsequent change in the fair value of derivative financial instruments is recognized in profit or loss except for the effective portions of gain or loss on the derivative financial instruments designated as cash flow hedges which are recognized directly in other comprehensive income. Cash flow hedge represents a hedge against the exposure to variability in cash flows, which such cash flow is originated from a particular risk associated with highly probable forecast transactions and variable rate borrowings and which could affect the statement of comprehensive income. The hedged items of cash flow hedge are the designated items with respect to the risks associated with future cash flow change resulting from variability in cash flows of a recognized asset or liability or a highly probable forecast transaction or the foreign currency risk of a committed future transaction. Hedging instruments are designated derivative for cash flow hedge whose cash flows are expected to offset changes in the cash flows of a hedged item. The full fair value of a hedging derivative is classified as a non-current asset or liability when the remaining maturity of the hedge item is more than 12 months. The Company and its subsidiaries document their assessments, both at hedge inception and on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in cash flows of hedged items. The Company and its subsidiaries apply ratio analysis method to evaluate the ongoing effectiveness of the cash flow hedge. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (k) Financial assets (Cont’d) (vi) Derivative financial instruments and hedging activities (Cont’d) The effective portion of changes in the fair value of derivatives that are designated and qualify as cash flow hedges are recognized in other comprehensive income. The gain or loss relating to the ineffective portion is recognized immediately in the statement of comprehensive income within ‘gain/(loss) on fair value changes of financial assets/liabilities’. Amounts accumulated in equity are reclassified to the profit or loss in the periods when the hedged item affects profit or loss. The gain or loss relating to the effective portion of interest rate swaps hedging variable rate borrowings is recognized in the statement of comprehensive income within ‘interest expense’. The gain or loss relating to the effective portion of exchange forward hedging foreign currency denominated payables is recognized in the statement of comprehensive income within ‘exchange gain/(loss) and bank charges, net’. However, when the forecast transaction that is hedged results in the recognition of a non-financial asset, the gains and losses previously deferred in equity are transferred from equity and included in the initial measurement of the cost of the asset. In the case where the Company and its subsidiaries expect all or a portion of net loss previously recognized directly in other comprehensive income will not be recovered in future financial periods, the irrecoverable portion will be reclassified into profit or loss. When a hedging instrument expires or is sold, terminated or exercised or when a hedge no longer meets the criteria for hedge accounting, the Company and its subsidiaries will discontinue hedge accounting. Any cumulative gain or loss existing in equity at that time remains in equity and is subsequently recognized when the forecast transaction is ultimately recognized in the profit or loss. When a forecast transaction is no longer expected to occur, the cumulative gain or loss that was reported in equity is immediately transferred to the statement of comprehensive income within ‘gain/(loss) on fair value changes of financial assets/liabilities’. (l) Loans and receivables Loans and receivables, which primarily include accounts receivable, other receivables, loan to subsidiaries and other non-current assets, are recognized initially at fair value. Loans and receivables are subsequently measured at amortized cost less provision for doubtful debts using the effective interest method. The Company and its subsidiaries establish an allowance for impairment that represents its estimate of incurred losses in respect of receivables. The main components of this allowance are a specific loss component that relates to individually significant exposures, and a collective loss component established for groups of similar assets in respect of losses that have been incurred but not yet identified. The collective loss allowance is determined based on historical data of payment statistics for similar financial assets. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (l) Loans and receivables (Cont’d) When there is objective evidence that the Company and its subsidiaries will not be able to collect all amounts due according to the original terms of the receivables, impairment test is performed and related provision for doubtful accounts is made based on the shortfall between carrying amounts and respective present value of estimated future cash flows. The carrying amounts of the receivables are reduced through the use of allowance accounts, and the amount of the provision is recognized in the statement of comprehensive income within ‘operating expenses – others’. When a receivable is uncollectible, it is written off against the allowance account for the receivable. Subsequent recoveries of amounts previously written off are credited against ‘operating expenses – others’ in the statement of comprehensive income. (m) Inventories Inventories include fuel for power generation, materials for repairs and maintenance and spare parts, and are stated at lower of cost and net realizable values. Inventories are initially recorded at cost and are charged to fuel costs or repairs and maintenance, respectively when used, or capitalized to property, plant and equipment when installed, as appropriate, using weighted average cost basis. Cost of inventories includes costs of purchase and transportation costs. When the forecast transaction that is hedged results in the recognition of the inventory, the gains and losses previously deferred in equity are transferred from equity and included in the initial measurement of the cost of the inventory. Provision for inventory obsolescence is determined by the excess of cost over net realizable value. Net realizable values are determined based on the estimated selling price less estimated conversion costs during power generation, selling expenses and related taxes in the ordinary course of business. (n) Related parties Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also considered to be related if they are subject to common control or jointly control of the same third party; one party is controlled or jointly controlled by a third party and the other party is an associate or a joint venture of the same third party. (o) Cash and cash equivalents Cash and cash equivalents listed in the statement of cash flows represents cash in hand, call deposits held with banks and other financial institutions, and other short-term (3 months or less), highly-liquid investments that are readily convertible to known amounts of cash and are subject to an insignificant risk of changes in value. Bank overdrafts that are repayable on demand and form an integral part of the cash management are also included as a component of cash and cash equivalents for the purpose of the consolidated statement of cash flow. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (p) Borrowings Borrowings are recognized initially at fair value less transaction costs and subsequently measured at amortized cost using the effective interest method. Borrowings are classified as current liabilities unless the Company and its subsidiaries have an unconditional right to defer settlement of the liability for at least 12 months after the end of reporting period. (q) Borrowing costs General and specific borrowing costs directly attributable to the acquisition, construction or production of qualifying assets, which are assets that necessarily take a substantial period of time to get ready for their intended use or sale, are added to the cost of those assets. The capitalization of borrowing costs as part of the cost of a qualifying asset commences when expenditure for the asset is being incurred, borrowing costs are being incurred and activities that are necessary to prepare the asset for its intended use or sale are in progress. Capitalization of borrowing costs is suspended or ceases when substantially all the activities necessary to prepare the qualifying asset for its intended use or sale are interrupted or complete. The amount of specific borrowing costs capitalized is net of the investment income on any temporary investment of the funds pending expenditure on the asset. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. (r) Payables Payables primarily include accounts payable and other liabilities, and are recognized initially at fair value and subsequently measured at amortized cost using the effective interest method. (s) Taxation (i) Value-added tax (“VAT”) The domestic power, heat and coal sales of the Company and its subsidiaries are subject to VAT. VAT payable is determined by applying 17% (or 13% on heat) on the taxable revenue after offsetting deductible input VAT of the period. According to the relevant regulations of Ministry of Finance of PRC and State Administration of Taxation, certain pilot regions have been under the Pilot Program for the transformation from Business Tax to VAT since 1 January 2012 and all other regions since 1 August 2013 for specified industry. The applicable tax rate of VAT for the Company and its subsidiaries in respect of the lease of tangible movable properties, transportation industry and other modern services industry are 17%, 11% and 6%, respectively. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (s) Taxation (Cont’d) (ii) Goods and service tax (“GST”) The power sales of the subsidiaries in Singapore are subject to goods and service tax of the country where they operate. GST payable is determined by applying 7% on the taxable revenue after offsetting deductible GST of the period. (iii) Current and deferred income tax The income tax expense for the period comprises current and deferred income tax. Income tax expense is recognized in profit or loss, except to the extent that it relates to items recognized in other comprehensive income or directly in equity. In this case, the tax is also recognized in other comprehensive income or directly in equity, respectively. Deferred income tax assets and liabilities are recognized based on the differences between tax bases of assets and liabilities and respective book values (temporary differences). For deductible tax losses or tax credit that can be brought forward in accordance with tax law requirements for deduction of taxable income in subsequent years, it is considered as temporary differences and related deferred income tax assets are recognized. No deferred income tax liability is recognized for temporary difference arising from initial recognition of goodwill. For those temporary differences arising from initial recognition of an asset or liability in a non-business combination transaction that affects neither accounting profit nor taxable profit (or deductible loss) at the time of the transaction, no deferred income tax asset and liability is recognized. The temporary differences relating to investments in subsidiaries to the extent that, in the case of taxable differences, the Company and its subsidiaries control the timing of the reversal and it is probable that the differences will not reverse in the foreseeable future, or in the case of deductible differences, unless it is probable that they will reverse in the future. The Company and its subsidiaries recognize deferred income tax assets to the extent that it is probable that taxable profit will be available to offset the deductible temporary difference, deductible tax loss and tax credit. At the end of reporting period, deferred income tax assets and liabilities are measured at the tax rates that are expected to apply to the period when the asset is realized or liability is settled. The carrying amount of a deferred tax asset is reviewed at the end of each reporting period and is reduced to the extent that it is no longer probable that sufficient taxable profits will be available to allow the related tax benefit to be utilised. Any such reduction is reversed to the extent that it becomes probable that sufficient taxable profits will be available. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (s) Taxation (Cont’d) (iii) Current and deferred income tax (Cont’d) Deferred income tax assets and deferred income tax liabilities are offset when meeting all the conditions below: The Company and its subsidiaries have the legal enforceable right to offset current income tax assets and current income tax liabilities; Deferred income tax assets and deferred income tax liabilities are related to the income tax levied by the same tax authority of the Company and its subsidiaries. (t) Employee benefits Employee benefits include all expenditures relating to the employees for their services. The Company and its subsidiaries recognize employee benefits as liabilities during the accounting period when employees render services and allocates to related cost of assets and expenses based on different beneficiaries. In connection with pension obligations, the Company and its subsidiaries operate various defined contribution plans in accordance with the local conditions and practices in the countries and provinces in which they operate. A defined contribution plan is a pension plan under which the Company and its subsidiaries pay fixed contributions into a separate publicly administered pension insurance plan on mandatory and voluntary bases. The Company and its subsidiaries have no legal or constructive obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees the benefits relating to employee service in the current and prior periods. The contributions are recognized as employee benefit when incurred. Prepaid contributions are recognized as assets to the extent that a cash refund or a reduction in the future payment is available. (u) Government grants Government grants are recognized when the Company and its subsidiaries fulfill the conditions attaching to them and they are probable to be received. When government grants are received in the form of monetary assets, they are measured at the amount received or receivable. When the grant is in the form of non-monetary assets, it is measured at fair value. When fair value cannot be measured reliably, nominal amount is assigned. Asset-related government grant is recognized as deferred income and is amortized evenly in profit or loss over the useful lives of related assets. Income-related government grant that is used to compensate subsequent related expenses or losses of the Company and its subsidiaries are recognized as deferred income and recorded in the profit or loss when related expenses or losses incurred. When the grant is used to compensate expenses or losses that were already incurred, they are directly recognized in current period profit or loss. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (v) Revenue and income recognition Revenue and income are recognized based the following methods: Revenue and income are recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and its subsidiaries and the amount of the revenue and income can be measured reliably. (i) Electricity sales revenue Electricity sales revenue represents the fair value of the consideration received or receivable for electricity sold in the ordinary course of the activities of the Company and its subsidiaries (net of VAT or GST). Revenue is earned and recognized upon transmission of electricity to the customers or the power grid controlled and owned by the respective regional or provincial grid companies. (ii) Coal sales revenue Coal sales revenue represents the fair value of the consideration received or receivable for the sale of the coal in the ordinary course of the activities of the Company and its subsidiaries. Coal sales revenue is recognized when the coal is delivered to the customers and there is no unfulfilled obligation that could affect the customer’s acceptance of the coal. (iii) Service revenue Service revenue refers to amounts received from service of port loading, conveying and transportation. The Company and its subsidiaries recognize revenue when the relevant service is provided. (iv) Dividend income Dividend income from unlisted investments is recognized when the shareholder’s right to receive payment is established. Dividend income from listed investments is recognized when the share price of the investment goes ex-dividend. (v) Interest income Interest income from deposits is recognized on a time proportion basis using effective interest method. Interest income from the finance lease is recognized on a basis that reflects a constant periodic rate of return on the net investment in the finance lease. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (w) Leases Leases where all the risks and rewards incidental to ownership of the assets are in substance transferred to the lessees are classified as finance leases. All other leases are operating leases. (i) Operating leases (lessee) Operating lease expenses are capitalized or expensed on a straight-line basis over the lease term. The cost of acquiring land held under an operating lease is amortized on a straight-line basis over the period of the lease term. (ii) Finance lease The Company and its subsidiaries recognize the aggregate of the minimum lease receipts and the initial direct costs on the lease inception date as the receivable. The difference between the aggregate of the minimum lease receipts and the initial direct costs and sum of their respective present values is recognized as unrealized finance income. The Company and its subsidiaries adopt the effective interest method to allocate such unrealized finance income over the lease term. At the end of reporting period, the Company and its subsidiaries present the net amount of finance lease receivable after deducting any unrealized finance income in non-current assets and current assets, respectively. Please refer to Note 2(k)(v) for impairment test on finance lease receivables. Where the Company and its subsidiaries acquire the use of assets under finance leases, the amounts representing the fair value of the leased asset, or, if lower, the present value of the minimum lease payments, of such assets are included in fixed assets and the corresponding liabilities, net of finance charges, are recorded as obligations under finance leases. Depreciation is provided at rates which write off the cost or valuation of the assets over the term of the relevant lease or, where it is likely the Company and its subsidiaries will obtain ownership of the asset, the life of the asset, as set out in note 2(f). Impairment losses are accounted for in accordance with the accounting policy asset out in note 2(j). Finance charges implicit in the lease payments are charged to profit or loss over the period of the leases so as to produce an approximately constant periodic rate of charge on the remaining balance of the obligations for each accounting period. Contingent rentals are charged to profit or loss in the accounting period in which they are incurred. (x) Purchase of electricity The overseas subsidiary of the Company recognizes electricity purchase cost when it purchases the electricity and transmits to its customers. 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (y) Financial guarantee contracts The Company issues financial guarantee contracts that transfer significant insurance risk. Financial guarantee contracts are those contracts that require the issuer to make specified payments to reimburse the holders for losses they incur because specified debtors fail to make payments when due in accordance with the original or modified terms of debt instruments. Where the Company issues a financial guarantee, the fair value of the guarantee is initially recognized as deferred income within accounts payable and other liabilities. The fair value of financial guarantees issued at the time of issuance is determined by reference to fees charged in an arm’s length transaction for similar services, when such information is obtainable, or is otherwise estimated by reference to interest rate differentials, by comparing the actual rates charged by lenders when the guarantee is made available with the estimated rates that lenders would have charged, had the guarantees not been available, where reliable estimates of such information can be made. Where consideration is received or receivable for the issuance of the guarantee, the consideration is recognized in accordance with the Company’s policies applicable to that category of asset. Where no such consideration is received or receivable, an immediate expense is recognized in profit or loss on initial recognition of any deferred income. The amount of the guarantee initially recognized as deferred income is amortized in profit or loss over the term of the guarantee as income from financial guarantees issued. (z) Dividend distribution Dividend distribution to the shareholders of the Company and its subsidiaries is recognized as a liability in the period when the dividend is approved in the shareholders’ meeting. (aa) Contingencies Contingent liabilities are not recognized in the financial statements. They are disclosed unless the possibility of an outflow of resources embodying economic benefits is remote. Contingent assets are not recognized in the financial statements but disclosed when an inflow of economic benefit is probable. (ab) Standards and amendments to published standards that are not yet effective but relevant to the Company and its subsidiaries The following are standards or amendments to existing standards that have been published and are mandatory for the accounting periods beginning on or after 1 January 2016, but the Company and its subsidiaries have not early adopted: 2 PRINCIPAL ACCOUNTING POLICIES (Cont’d) (ab) Standards and amendments to published standards that are not yet effective but relevant to the Company and its subsidiaries (Cont’d) • IFRS 14, ‘Regulatory deferral accounts’, which will be effective for accounting periods beginning on or after 1 January 2016. • Amendments to IFRS 11, ‘Accounting for acquisitions of interests in joint operations’, which will be effective for accounting periods beginning on or after 1 January 2016. • Amendments to IAS 16 and IAS 38, ‘Clarification of acceptable methods of depreciation and amortization’, which will be effective for accounting periods beginning on or after 1 January 2016. • Amendments to IAS 27, ‘Equity method in separate financial statements’, which will be effective for accounting periods beginning on or after 1 January 2016. • Amendments to IFRS 10 and IAS 28, ‘Sale or contribution of assets between an investor and its associate or joint venture’, which will be effective for accounting periods beginning on or after 1 January 2016. • Annual improvements to IFRSs 2012-2014 Cycle, which will be effective for accounting periods beginning on or after 1 January 2016. • Amendments to IAS 1 and IAS 7, ‘Disclosure initiative’, which will be effective for accounting periods beginning on or after 1 January 2016 and 1 January 2017 respectively. • Amendments to IAS 12, ‘Recognition of deferred tax assets for unrealised losses’, which will be effective for accounting periods beginning on or after 1 January 2017. • IFRS 15, ‘Revenue from contracts with customers’, which will be effective for accounting periods beginning on or after 1 January 2018. • IFRS 9, ‘Financial instrument’, which will be effective for accounting periods beginning on or after 1 January 2018. • IFRS 16, ‘Leases’, which will be effective for accounting periods beginning on or after 1 January 2019. The Company and its subsidiaries have not assessed full impact of adoption of these standards or amendments upon their effective date. 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (a) Financial risk management Risk management, including the management on the financial risks, is carried out under the instructions of the Strategic Committee of Board of Directors and the Risk Management Team. The Company works out general principles for overall management as well as management policies covering specific areas. In considering the importance of risks, the Company identifies and evaluates risks at head office and individual power plant level, and requires analysis and proper communication of the information collected periodically. SinoSing Power and its subsidiaries are subject to financial risks that are different from the entities operating within the PRC. They have a series of controls in place to maintain the cost of risks occurring and the cost of managing the risks at an acceptable level. Management continually monitors the risk management process to ensure that an appropriate balance between risk and control is achieved. SinoSing Power and its subsidiaries have their written policies and financial authorization limits in place which are reviewed periodically. These financial authorization limits seek to mitigate and eliminate operational risks by setting approval thresholds required for entering into contractual obligations and investments. (i) Market risk Foreign exchange risk Foreign exchange risk of the entities operating within the PRC primarily arises from loans denominated in foreign currencies of the Company and its subsidiaries. SinoSing Power and its subsidiaries are exposed to foreign exchange risk on accounts payable and other payables that are denominated primarily in US$, a currency other than Singapore dollar (“S$”), their functional currency. Please refer to Note 24, 27 and 30 for details. The Company and its subsidiaries manage exchange risk through closely monitoring interest and exchange market. As at 31 December 2015, if RMB had weakened/strengthened by 5% (2014: 5%) against US$ and 3% (2014: 3%) against EUR (“€”) with all other variables constant, the Company and its subsidiaries would further recognize exchange loss/gain amounted RMB144 million (2014: RMB155 million) and RMB10 million (2014: RMB13 million), respectively. The ranges of such sensitivity disclosed above were based on the observation on the historical trend of related exchange rates during the previous year under analysis. As at 31 December 2015, if S$ had weakened/strengthened by 10% (2014: 10%) against US$ with all other variables constant, the Company and its subsidiaries would further recognize exchange loss/gain amounted RMB2 million (2014: RMB6 million), respectively. The ranges of such sensitivity disclosed above were based on the management’s experience and forecast. SinoSing Power and its subsidiaries also are exposed to foreign exchange risk on fuel purchases that are denominated primarily in US$. They substantially hedge their estimated foreign currency exposure in respect of forecast fuel purchases over the following three months using primarily foreign currency contracts. 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (a) Financial risk management (Cont’d) (i) Market risk (Cont’d) Price risk The available-for-sale financial assets of the Company and its subsidiaries are exposed to equity security price risk. Detailed information relating to the available-for-sale financial assets is disclosed in Note 10. The Company has a supervisor in the supervisory committee of the most significant investment in available-for-sale financial assets (China Yangtze Power Co., Ltd. (“Yangtze Power”)) and may exercise protective rights. The Company also closely monitors the pricing trends in the open market in determining its long-term strategic stakeholding decisions. The Company and its subsidiaries are exposed to fuel price risk on fuel purchases. In particular, SinoSing Power and its subsidiaries use fuel oil swap to hedge against such a risk and designate them as cash flow hedges. Please refer to Note 14 for details. Cash flow interest rate risk The interest rate risk of the Company and its subsidiaries primarily arises from long-term loans. Loans borrowed at variable rates expose the Company and its subsidiaries to cash flow interest rate risk. The exposures of these risks are disclosed in Note 24 to the financial statements. The Company and its subsidiaries have entered into interest rate swap agreements with banks to hedge against a portion of cash flow interest rate risk. As at 31 December 2015, if interest rates on RMB-denominated borrowings had been 50 basis points higher/lower with all other variables held constant, interest expense for the year would have been RMB410 million (2014: RMB380 million) higher/lower. If interest rates on US$-denominated borrowings had been 50 basis points higher/lower with all other variables held constant, interest expense for the year would have been RMB8 million (2014: RMB8 million) higher/lower. If interest rates on S$-denominated borrowings had been 100 basis points higher/lower with all other variables held constant, interest expense for the year would have been RMB60 million (2014: RMB58 million) higher/lower. The ranges of such sensitivity disclosed above were based on the observation on the historical trend of related interest rates during the previous year under analysis. 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (a) Financial risk management (Cont’d) (i) Market risk (Cont’d) Cash flow interest rate risk (Cont’d) The Company has entered into a floating-to-fixed interest rate swap agreement to hedge against cash flow interest rate risk of a loan. According to the interest rate swap agreement, the Company agrees with the counterparty to settle the difference between fixed contract rates and floating-rate interest amounts calculated by reference to the agreed notional amounts quarterly until 2019. Tuas Power Generation Pte Ltd. (“TPG”) also entered into a number of floating-to-fixed interest rate swap agreements to hedge against cash flow interest rate risk of a loan. According to the interest rate swap agreements, TPG agrees with the counterparty to settle the difference between fixed contract rates and floating-rate interest amounts calculated by reference to the agreed notional amount semi-annually until 2020. Please refer to Note 14 for details. (ii) Credit risk Credit risk arises from bank deposits, accounts receivable, other receivables and other non-current assets. The maximum exposures of other non-current assets, other receivables, accounts receivable and bank deposits are disclosed in Note 16, 18, 19 and 35 to the financial statements, respectively. Bank deposits are placed with reputable banks and financial institutions. In addition, a significant portion is deposited with a non-bank financial institution which is a related party of the Company. The Company has a director on the Board of this non-bank financial institution and exercises influence. Corresponding maximum exposures of these bank deposits are disclosed in Note 36(a)(i) to the financial statements. Most of the power plants of the Company and its subsidiaries operating within the PRC sell electricity generated to their sole customers, the power grid companies of their respective provinces or regions where the power plants operate. These power plants communicate with their individual grid companies periodically and believe that adequate provision for doubtful accounts have been made in the financial statements. Singapore subsidiaries derive revenue mainly from sale of electricity to the National Electricity Market of Singapore operated by Energy Market Company Pte Ltd., which does not have high credit risk. Singapore subsidiaries also derive revenue mainly from retailing electricity to consumers with monthly consumption of more than 4,000kWh. These customers engage in a wide spectrum of manufacturing and commercial activities in a variety of industries. Singapore subsidiaries hold cash deposits of RMB172.51 million (2014: RMB157.80 million) and guarantees from creditworthy financial institutions as a security from these customers. 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (a) Financial risk management (Cont’d) (iii) Liquidity risk Liquidity risk management is to primarily ensure the ability of the Company and its subsidiaries to meet its liabilities as and when they are fall due. The liquidity reserve comprises the undrawn borrowing facility and cash and cash equivalents available as at each month end in meeting its liabilities. The Company and its subsidiaries maintain flexibility in funding by cash generated by their operating activities and availability of committed credit facilities. Financial liabilities due within 12 months are presented as current liabilities in the statement of financial position. The cash flows of derivative financial labilities and repayment schedules of the long-term loans and long-term bonds are disclosed in Note 14, 24 and 25, respectively. (b) Fair value estimation (i) Fair value measurements The table below analyses financial instruments carried at fair value, by valuation method. The different levels have been defined as follows: • Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities. • Level 2 – Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). • Level 3 – Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs). 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (b) Fair value estimation (Cont’d) (i) Fair value measurements (Cont’d) The following table presents the assets and liabilities that are measured at fair value at 31 December 2015. Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss – Trading derivatives (Note 14) – – Derivatives used for hedging (Note 14) – – Available-for-sale financial assets – Equity securities (Note 10) – – Total assets – Liabilities Financial liabilities at fair value through profit or loss – Trading derivatives (Note 14) – – Derivatives used for hedging (Note 14) – – Total liabilities – – 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (b) Fair value estimation (Cont’d) (i) Fair value measurements (Cont’d) The following table presents the assets and liabilities that are measured at fair value at 31 December 2014. Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss – Trading derivatives (Note 14) – – Derivatives used for hedging (Note 14) – – Available-for-sale financial assets – Equity securities (Note 10) – – Total assets – Liabilities Financial liabilities at fair value through profit or loss – Trading derivatives (Note 14) – – Derivatives used for hedging (Note 14) – – Total liabilities – – 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (b) Fair value estimation (Cont’d) (i) Fair value measurements (Cont’d) The fair value of financial instruments traded in active markets is based on quoted market prices at the end of reporting period. A market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service, or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market price used for financial assets held by the Company and its subsidiaries is the current bid price. These instruments are included in level 1. As at 31 December 2015 and 2014, instrument included in level 1 is an equity investment in Yangtze Power classified as available for sale. The fair value of financial instruments that are not traded in an active market is determined by using valuation techniques. These valuation techniques maximize the use of relevant observable inputs and minimize the use of unobservable inputs. If all significant inputs required to fair value an instrument are observable, the instrument is included in level 2. If one or more of the significant inputs is not based on observable market data, the instrument is included in level 3. Specific valuation techniques used to value financial instruments include: • The forward exchange contracts and fuel oil swaps are both valued using quoted market prices or dealer quotes for similar instruments. • The fair value of interest rate swaps is calculated as the present value of the estimated future cash flows based on observable yield curves. Instruments included in level 2 comprise forward exchange contracts, fuel oil swaps and interest rate swaps. Yangtze Power suspended trading of its stock from 12 June 2015 to 15 November 2015 in Shanghai Stock Exchange, and as a result there is no quoted market price available during the period. The Company determined the fair value of available-for-sale financial asset by considering observable market data for comparable companies, and transferred the available-for-sale financial asset from level 1 to level 2 fair value hierarchy. After resumption of trading on 16 November 2015, the Company transferred the available-for sale financial asset from level 2 to level 1 fair value hierarchy. Except for above, during the year ended 31 December 2015 there is no transfers of financial instruments between level 1 and level 2, or transfers into or out of level 3. 3 FINANCIAL AND CAPITAL RISKS MANAGEMENT (Cont’d) (b) Fair value estimation (Cont’d) (ii) Fair value disclosures The carrying value less provision for doubtful accounts of accounts receivable, other receivables and assets, accounts payable and other liabilities, short-term bonds and short-term loans approximated their fair values. The fair value of financial liabilities for disclosure purposes is estimated by discounting the future contractual cash flows at the current market interest rate that is available to the Company and its subsidiaries for similar financial instruments. The estimated fair value of long-term loans and long-term bonds (both including current maturities) was approximately RMB78.31 billion and RMB23.15 billion as at 31 December 2015 (2014: RMB64.89 billion and RMB28.03 billion), respectively. The aggregate book value of these liabilities was approximately RMB78.38 billion and RMB22.74 billion as at 31 December 2015 (2014: RMB65.03 billion and RMB27.75 billion), respectively. (c) Capital risk management The objectives of the Company and its subsidiaries when managing capital are to safeguard the ability of the Company and its subsidiaries in continuing as a going concern in order to provide returns for shareholders and benefits for other stakeholders and to maintain an optimal capital structure to reduce the cost of capital. The Company and its subsidiaries monitor capital by using debt ratio analysis. This ratio is calculated as total liabilities (sum of current liabilities and non-current liabilities) divided by total assets as shown in the consolidated statement of financial position. During 2015, the strategy of the Company and its subsidiaries remained unchanged from 2014. The debt ratio of the Company and its subsidiaries as at 31 December 2015 was 67.08% (2014: 69.19%). 4 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Estimates and judgments are continually evaluated and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. The Company and its subsidiaries make estimates and assumptions concerning the future. The resulting accounting estimates will, by definition, seldom equal the related actual results. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are discussed below. 4 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS (Cont’d) (a) Accounting estimates on impairment of goodwill and power generation license The Company and its subsidiaries perform test annually whether goodwill and power generation license have suffered any impairment in accordance with the accounting policies stated in Notes 2(g) and 2(j), respectively. The recoverable amounts of CGU or CGUs to which goodwill and the power generation license have been allocated are determined based on value-in-use calculations. These calculations require the use of estimates (Note 12 and 15). It is reasonably possible, based on existing knowledge, that outcomes within the next financial period that are different from assumptions could require a material adjustment to the carrying amounts of goodwill and power generation license. For goodwill allocated to CGUs in the PRC, changes of assumptions in tariff and fuel price could have affected the results of goodwill impairment assessment. As at 31 December 2015, if tariff had decreased by 1% or 5% from management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against goodwill by approximately RMB14 million and RMB180 million, respectively. If fuel price had increased by 1% or 5% from the management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against goodwill by RMB11 million and RMB59 million, respectively. For the sensitivity analysis of goodwill and power generation license of Tuas Power, please refer to Note 12 and 15. (b) Useful life of power generation license As at year end, management of the Company and its subsidiaries assessed that the estimated useful life for its power generation license is indefinite. This assessment is based on the expected renewal of power generation license without significant restriction and cost, together with the consideration on related future cash flows generated and the expectation of continuous operations. Based on existing knowledge, outcomes within the next financial period that are different from assumptions could require a change to the carrying amount of power generation license. (c) Useful lives of property, plant and equipment Management of the Company and its subsidiaries determines the estimated useful lives of property, plant and equipment and respective depreciation. The accounting estimate is based on the expected wears and tears incurred during power generation. Wears and tears can be significantly different following renovation each time. When the useful lives differ from the original estimated useful lives, management will adjust the estimated useful lives accordingly. It is possible that the estimates made based on existing experience are different to the actual outcomes within the next financial period and could cause a material adjustment to the depreciation and carrying amount of property, plant and equipment. 4 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS (Cont’d) (d) Estimated impairment of property, plant and equipment and mining rights The Company and its subsidiaries test whether property, plant and equipment and mining rights suffered any impairment whenever an impairment indication exists. In accordance with Note 2(j), an impairment loss is recognized for the amount by which the carrying amount of the asset exceeds its recoverable amount. It is reasonably possible, based on existing knowledge, that outcomes within the next financial period that are different from assumptions could require a material adjustment to the carrying amount of property, plant and equipment and mining rights. Changes of assumptions in tariff and fuel price will affect the result of property, plant and equipment and mining rights impairment assessment. For power plants assets that are subject to impairment testing, as at 31 December 2015, if tariff had decreased by 1% or 5% from management’s estimates with other variables constant with the expectations, the Company and its subsidiaries would have to further recognize impairment against property, plant and equipment by approximately RMB224 million and RMB1,566 million, respectively. If fuel price had increased by 1% or 5% from the management’s estimates with other variables constant with the expectations, the impairment against property, plant and equipment and mining rights of the Company and its subsidiaries would decrease totaling by approximately RMB112 million and RMB54 million, respectively. (e) Approval of construction of new power plants The receiving of the ultimate approvals from National Development and Reform Commission (“NDRC”) on certain power plant construction projects of the Company and its subsidiaries is a critical estimate and judgment of the directors. Such estimates and judgments are based on initial approval documents received as well as their understanding of the projects. Based on historical experience, the directors believe that the Company and its subsidiaries will receive final approvals from NDRC on the related power plant projects. Deviation from the estimate and judgment could result in significant adjustment to the carrying amount of property, plant and equipment. (f) Deferred tax assets The Company and its subsidiaries recognized the deferred tax assets to the extent that it is probable that future taxable profit will be available against which the asset can be utilized, using tax rates that are expected to be applied in the period when the asset is recovered. The management assesses the deferred tax assets based on the expected amount and timing of future taxable profit, the enacted tax laws and applicable tax rates. It is reasonably possible, based on existing knowledge, the outcomes within the next financial period that are different from assumptions could require a material adjustment to the carrying amount of deferred tax assets. 5 REVENUE AND SEGMENT INFORMATION Revenues recognized during the year are as follows: For the year ended 31 December Sales of power and heat Port service Transportation service Others Total Directors and certain senior management of the Company perform the function as the chief operating decision maker (collectively referred to as the “senior management”). The senior management reviews the internal reporting of the Company and its subsidiaries in order to assess performance and allocate resources. The Company has determined the operating segments based on these reports. The reportable segments of the Company are the PRC power segment, Singapore segment and all other segments (mainly including port and transportation operations). No operating segments have been aggregated to form a reportable segment. Senior management assesses the performance of the operating segments based on a measure of profit before income tax expense under China Accounting Standard for Business Enterprises (“PRC GAAP”) excluding dividend income received from available-for-sale financial assets and operating results of the centrally managed and resource allocation functions of headquarters (“Segment results”). Other information provided, except as noted below, to the senior management of the Company is measured under PRC GAAP. Segment assets exclude prepaid income tax, deferred income tax assets, available-for-sale financial assets and assets related to the centrally managed and resource allocation functions of headquarters that are not attributable to any operating segment (“corporate assets”). Segment liabilities exclude current income tax liabilities, deferred income tax liabilities and liabilities related to the centrally managed and resource allocation functions of headquarters that are not attributable to any operating segment (“corporate liabilities”). These are part of the reconciliation to total assets and liabilities of consolidated statement of financial position. 5 REVENUE AND SEGMENT INFORMATION (Cont’d) All sales among the operating segments were performed at market price or close to market price, and have been eliminated as internal transactions when preparing consolidated financial statements. (Under PRC GAAP) PRC power segment Singapore segment All other segments Total For the year ended 31 December 2015 Total revenue Inter-segment revenue – – ) ) Revenue from external customers Segment results ) ) Interest income Interest expense ) Impairment (loss)/reversal ) ) ) Depreciation and amortization ) Net (loss)/gain on disposal of non-current assets ) (1 ) ) Share of profits less losses of associates and joint ventures – Income tax expense ) ) For the year ended 31 December 2014  (Restated*) Total revenue Inter-segment revenue – – ) ) Revenue from external customers Segment results ) Interest income Interest expense ) Impairment (loss)/reversal ) ) ) Depreciation and amortization ) Net loss on disposal of non-current assets ) (5
